--------------------------------------------------------------------------------

 

AMENDED AND RESTATED LOAN AGREEMENT

 

Dated as of March 25, 2003

 

among

 

THE MOHEGAN TRIBAL GAMING AUTHORITY

 

(as the “Borrower”),

 

THE MOHEGAN TRIBE OF INDIANS OF CONNECTICUT,

 

(the “Tribe” as an additional obligor with respect to certain

representations, warranties and covenants)

 

the Lenders herein named,

 

SOCIÉTÉ GÉNÉRALE,

as Syndication Agent

 

WELLS FARGO BANK, N.A.

FLEET NATIONAL BANK

CREDIT LYONNAIS NEW YORK BRANCH

and

CITIZENS BANK OF CONNECTICUT

as Documentation Agents

 

and

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

BANC OF AMERICA SECURITIES LLC,

as Co-Lead Arranger and Co-Book Manager

 

CITICORP NORTH AMERICA, INC.,

as Co-Lead Arranger and Co-Book Manager

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

         

Page

--------------------------------------------------------------------------------

ARTICLE 1.

  

DEFINITIONS AND ACCOUNTING TERMS

  

1

        1.1

  

Defined Terms

  

1

        1.2

  

Use of Defined Terms

  

24

        1.3

  

Accounting Terms

  

24

        1.4

  

Rounding

  

24

        1.5

  

Exhibits and Schedules

  

24

        1.6

  

Miscellaneous Terms

  

24

ARTICLE 2.

  

LOANS AND LETTERS OF CREDIT

  

25

        2.1

  

Loans-General

  

25

        2.2

  

Base Rate Loans

  

26

        2.3

  

LIBOR Loans

  

26

        2.4

  

Letters of Credit

  

27

        2.5

  

Mandatory Reductions of the Term Commitment

  

29

        2.6

  

Voluntary Reduction of the Revolving Commitment

  

29

        2.7

  

Optional Increases to the Commitments

  

30

        2.8

  

Administrative Agent’s Right to Assume Funds Available for Advances

  

31

        2.9

  

Collateral

  

32

ARTICLE 3.

  

PAYMENTS AND FEES

  

33

        3.1

  

Principal and Interest

  

33

        3.2

  

Arrangement Fees

  

34

        3.3

  

Annual Agency Fees

  

34

        3.4

  

Upfront Fees

  

34

        3.5

  

Commitment Fees

  

34

        3.6

  

Letter of Credit Fees

  

34

        3.7

  

Increased Commitment Costs

  

34

        3.8

  

LIBOR Fees and Costs

  

35

        3.9

  

Default Rate

  

37

        3.10

  

Computation of Interest and Fees

  

37

        3.11

  

Non-Business Days

  

37

        3.12

  

Manner and Treatment of Payments

  

37

        3.13

  

Funding Sources

  

38

        3.14

  

Failure to Charge Not Subsequent Waiver

  

38

        3.15

  

Administrative Agent’s Right to Assume Payments Will be Made by Borrower

  

38

        3.16

  

Authority to Charge Account

  

38

        3.17

  

Fee Determination Detail

  

38

        3.18

  

Survivability

  

38

        3.19

  

Withholding Gross-Up

  

39

ARTICLE 4.

  

REPRESENTATIONS AND WARRANTIES OF THE TRIBE

  

40

        4.1

  

Existence and Qualification; Power; Compliance With Laws

  

40

        4.2

  

Authority; Compliance With Other Agreements and Instruments and Government
Regulations

  

40

        4.3

  

No Governmental Approvals Required

  

41

 

-i-



--------------------------------------------------------------------------------

 

        4.4

  

The Nature of Borrower

  

41

        4.5

  

No Management Contract

  

41

        4.6

  

Title to and Location of Property

  

41

        4.7

  

Real Property

  

41

        4.8

  

Governmental Regulation

  

42

        4.9

  

Binding Obligations

  

42

        4.10

  

No Default

  

42

        4.11

  

Disclosure

  

42

        4.12

  

Gaming Laws

  

42

        4.13

  

Security Interests

  

42

        4.14

  

Arbitration

  

42

        4.15

  

Recourse Obligations

  

42

ARTICLE 5.

  

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

  

44

        5.1

  

Existence and Qualification; Power; Compliance With Laws

  

44

        5.2

  

Authority; Compliance With Other Agreements and Instruments and Government
Regulations

  

44

        5.3

  

No Governmental Approvals Required

  

45

        5.4

  

The Nature of Borrower

  

45

        5.5

  

No Management Contract

  

45

        5.6

  

Financial Statements

  

45

        5.7

  

Financial Statements of Borrower

  

45

        5.8

  

No Other Liabilities; No Material Adverse Effect

  

46

        5.9

  

Title to and Location of Property

  

46

        5.10

  

Real Property

  

46

        5.11

  

Intangible Assets

  

46

        5.12

  

Governmental Regulation

  

46

        5.13

  

Litigation

  

46

        5.14

  

Binding Obligations

  

47

        5.15

  

No Default

  

47

        5.16

  

ERISA

  

47

        5.17

  

Regulations T, U and X; Investment Company Act

  

47

        5.18

  

Disclosure

  

47

        5.19

  

Tax Liability

  

47

        5.20

  

Projections

  

47

        5.21

  

Employee Matters

  

48

        5.22

  

Gaming Laws

  

48

        5.23

  

Security Interests

  

48

        5.24

  

Hazardous Materials

  

48

        5.25

  

Arbitration

  

48

        5.26

  

Deposit Accounts

  

48

        5.27

  

Subsidiaries

  

48

ARTICLE 6.

  

AFFIRMATIVE COVENANTS OF BORROWER (OTHER THAN INFORMATION AND REPORTING
REQUIREMENTS)

  

50

        6.1

  

Payment of Taxes and Other Potential Liens

  

50

        6.2

  

Maintenance of Properties

  

50

        6.3

  

Maintenance of Insurance

  

50

        6.4

  

Compliance With Laws

  

50

        6.5

  

Preservation of Licenses and Permits

  

51

        6.6

  

Inspection Rights

  

51

 

-ii-



--------------------------------------------------------------------------------

 

        6.7

  

Keeping of Records and Books of Account

  

51

        6.8

  

Compliance With Agreements

  

51

        6.9

  

Use of Proceeds

  

51

        6.10

  

Hazardous Materials Laws

  

51

        6.11

  

Deposit and Brokerage Accounts

  

52

        6.12

  

Continual Operation of Mohegan Sun

  

52

        6.13

  

Future Subsidiaries

  

52

        6.14

  

Leasehold Mortgage

  

52

ARTICLE 7.

  

NEGATIVE COVENANTS OF BORROWER (OTHER THAN INFORMATION AND REPORTING
REQUIREMENTS)

  

53

        7.1

  

Payment of Subordinated Obligations

  

53

        7.2

  

Disposition of Property

  

53

        7.3

  

Investments and Acquisitions

  

53

        7.4

  

Hostile Tender Offers

  

55

        7.5

  

Distributions

  

55

        7.6

  

ERISA

  

55

        7.7

  

Business of Borrower

  

56

        7.8

  

Liens; Negative Pledges; Sales and Leasebacks

  

56

        7.9

  

Indebtedness and Contingent Obligations

  

56

        7.10

  

Transactions with Affiliates

  

57

        7.11

  

Authority Expenditures

  

58

        7.12

  

Total Leverage Ratio

  

58

        7.13

  

Senior Leverage Ratio

  

58

        7.14

  

Fixed Charge Coverage Ratio

  

58

        7.15

  

Capital Expenditures

  

58

        7.16

  

Deposit Accounts

  

58

        7.17

  

WNBA Subsidiary Operations and Indebtedness

  

59

ARTICLE 8.

  

INFORMATION AND REPORTING REQUIREMENTS

  

60

        8.1

  

Financial and Business Information

  

60

        8.2

  

Compliance Certificates

  

62

ARTICLE 9.

  

COVENANTS OF THE TRIBE

  

63

        9.1

  

Continual Operation of Mohegan Sun

  

63

        9.2

  

Remittance of Available Cash Flow

  

63

        9.3

  

Sovereign Immunity; Jurisdiction and Venue

  

63

        9.4

  

The Lease and the Landlord Consent

  

63

        9.5

  

Preservation of Existence; Operation

  

63

        9.6

  

Ownership of Mohegan Sun; Management

  

63

        9.7

  

Prohibited Transactions

  

63

        9.8

  

Amendments to Certain Documents

  

64

        9.9

  

Impairment of Contracts; Imposition of Governmental Charges

  

64

        9.10

  

Segregation of Authority Property

  

65

        9.11

  

Trust Property

  

65

        9.12

  

Liens on Authority Property

  

65

        9.13

  

Bankruptcy Matters; Etc

  

65

        9.14

  

Impairment of Contracts

  

65

ARTICLE 10.

  

CONDITIONS

  

66

        10.1

  

Closing

  

66

 

-iii-



--------------------------------------------------------------------------------

 

      10.2

  

Initial Advances

  

68

      10.3

  

Any Increasing Advance

  

68

ARTICLE 11.

  

EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT

  

69

      11.1

  

Events of Default

  

69

      11.2

  

Remedies Upon Event of Default

  

71

ARTICLE 12.

  

THE ADMINISTRATIVE AGENT

  

74

      12.1

  

Appointment and Authorization

  

74

      12.2

  

Delegation of Duties

  

74

      12.3

  

Liability of Administrative Agent

  

74

      12.4

  

Reliance by Administrative Agent

  

75

      12.5

  

Notice of Default

  

75

      12.6

  

Credit Decision; Disclosure of Information by Administrative Agent

  

75

      12.7

  

Indemnification of Administrative Agent

  

76

      12.8

  

Administrative Agent in its Individual Capacity

  

76

      12.9

  

Successor Administrative Agent

  

76

      12.10

  

Administrative Agent May File Proofs of Claim

  

77

      12.11

  

Collateral Matters

  

78

      12.12

  

Other Agents; Arrangers and Managers

  

78

      12.13

  

SNDA’s

  

78

      12.14

  

No Obligations of Borrower or the Tribe

  

78

ARTICLE 13.

  

MISCELLANEOUS

  

79

      13.1

  

Cumulative Remedies; No Waiver

  

79

      13.2

  

Amendments; Consents

  

79

      13.3

  

Costs, Expenses and Taxes

  

80

      13.4

  

Nature of the Lenders' Obligations

  

80

      13.5

  

Survival of Representations and Warranties

  

80

      13.6

  

Notices

  

80

      13.7

  

Execution of Loan Documents

  

81

      13.8

  

Binding Effect; Assignment

  

81

      13.9

  

Lien on Deposits and Property in Possession of any Lender

  

83

      13.10

  

Sharing of Setoffs

  

83

      13.11

  

Indemnity by Borrower

  

84

      13.12

  

Nonliability of the Lenders

  

85

      13.13

  

No Third Parties Benefited

  

85

      13.14

  

Confidentiality

  

85

      13.15

  

Hazardous Materials Indemnity

  

86

      13.16

  

Further Assurances

  

86

      13.17

  

Integration

  

87

      13.18

  

Governing Law

  

87

      13.19

  

Severability of Provisions

  

87

      13.20

  

Independent Covenants

  

87

      13.21

  

Headings

  

87

      13.22

  

Time of the Essence

  

87

      13.23

  

Tax Withholding Exemption Certificates

  

87

      13.24

  

Arbitration Reference

  

88

      13.25

  

PURPORTED ORAL AMENDMENTS

  

88

      13.26

  

WAIVER OF RIGHT TO TRIAL BY JURY

  

88

      13.27

  

WAIVER OF SOVEREIGN IMMUNITY; CONSENT TO JURISDICTION

  

89

 

-iv-



--------------------------------------------------------------------------------

 

      13.28

  

Lender Covenant

  

90

      13.29

  

PREJUDGMENT REMEDY WAIVER

  

90

      13.30

  

Designated Senior Secured Indebtedness

  

90

 

EXHIBITS

 

A – Assignment and Assumption Agreement

B – Compliance Certificate

C – Deposit Account Agreement

D – Form of Leasehold Mortgage

E – Opinion – Hogan & Hartson

F – Opinion – Rome McGuigan Sabanosh

G – Pricing Certificate

H – Request for Letter of Credit

I – Request for Loan

J – Revolving Note

K – Form of SNDA

L – Term Note

M – Exit Agreement

 

 

SCHEDULES

 

4.7

  

Mohegan Sun Real Property

5.13

  

Litigation

5.24

  

Hazardous Materials

5.26

  

Deposit and Brokerage Accounts

5.27

  

Subsidiaries

7.8

  

Existing Liens and Rights of Others

7.9

  

Existing Indebtedness and Contingent Obligations

 

-v-



--------------------------------------------------------------------------------

 

AMENDED AND RESTATED LOAN AGREEMENT

 

Dated as of March 25, 2003

 

This AMENDED AND RESTATED LOAN AGREEMENT (“Agreement”) is entered into by and
among The Mohegan Tribe of Indians of Connecticut, a federally recognized Indian
Tribe and Native American sovereign nation (the “Tribe”), the Mohegan Tribal
Gaming Authority, a governmental instrumentality of the Tribe (the “Borrower”),
Bank of America, N.A. (“Bank of America”), and each other lender whose name is
set forth on the signature pages hereof or which may hereafter execute and
deliver an Assignment Agreement with respect to this Agreement pursuant to
Section 13.8 (collectively, the “Lenders” and individually, a “Lender”), Société
Générale, as Syndication Agent, Wells Fargo Bank, N.A., Fleet National Bank,
Credit Lyonnais New York Branch and Citizens Bank of Connecticut, as
Documentation Agents and Bank of America, as Administrative Agent. Banc of
America Securities LLC and Citicorp North America, Inc. have served as Co-Lead
Arrangers and Co- Book Managers for the credit facilities described herein. The
parties hereto agree with reference to the following facts:

 

  A.   Borrower and Tribe have entered into a Loan Agreement dated as of March
3, 1999 with Administrative Agent and each of the lenders party thereto (as
heretofore amended, the “Existing Loan Agreement”); and

 

  B.   Borrower, the Administrative Agent, the Tribe and each of the Lenders
desire to amend and restate the Existing Loan Agreement in its entirety as set
forth herein, and, in connection therewith, the parties hereto acknowledge that
each Exiting Lender shall not be a party to this Agreement and agree to the
provisions of the Exit Agreement.

 

In consideration of the mutual covenants and agreements herein contained, the
Existing Loan Agreement is hereby amended and restated in its entirety as
follows:

 

ARTICLE 1.

DEFINITIONS AND ACCOUNTING TERMS

 

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
meanings set forth below:

 

“Acquisition” means any transaction, or any series of related transactions, by
which Borrower directly or indirectly (i) acquires any going business or all or
substantially all of the assets of any firm, partnership, joint venture,
corporation or division thereof, or any other business entity, whether through
purchase of assets, merger or otherwise, or (ii) acquires (in one transaction or
as the most recent transaction in a series of transactions) control of at least
a majority in ordinary voting power of the securities of a corporation which
have ordinary voting power for the election of directors, or (iii) acquires (in
one transaction or as the most recent transaction in a series of transactions)
control of a 50% or more ownership interest in any partnership, joint venture or
other business entity.

 

“Advance” means any Advance made or to be made by any Lender to Borrower as
provided in Article 2.

 

-1-



--------------------------------------------------------------------------------

“Administrative Agent” means Bank of America, when acting in its capacity as the
Administrative Agent under any of the Loan Documents, and any successor
Administrative Agent appointed pursuant to Section 12.9.

 

“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth on the signature pages of this Agreement, or such other address as the
Administrative Agent hereafter may designate by written notice to Borrower and
the Lenders.

 

“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (and the correlative terms,
“controlled by” and “under common control with”) shall mean possession, directly
or indirectly, of power to direct or cause the direction of management or
policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise). Each enrolled member of the
Tribe and their immediate family members shall be deemed to be Affiliates of
Borrower.

 

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, BAS), and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.

 

“Agreement” means this Amended and Restated Loan Agreement, either as originally
executed or as it may from time to time be supplemented, modified, amended,
restated or extended.

 

“Applicable Percentage” means, during each Pricing Period, (a) in the case of
interest calculable with respect to each Base Rate Loan, the percentage set
forth below in the column headed “Base Rate”, (b) in the case of interest
calculable with respect to each LIBOR Loan, the percentage set forth in the
column headed “LIBOR Rate”, and (c) in the case of Commitment Fees, the
percentage set forth in the column headed “Commitment Fee Rate”:

 

Total Leverage Ratio

--------------------------------------------------------------------------------

  

Base Rate

--------------------------------------------------------------------------------

      

LIBOR Rate

--------------------------------------------------------------------------------

      

Commitment Fee Rate

--------------------------------------------------------------------------------

 

Less than 3.00:1.00

  

0.500

%

    

1.750

%

    

0.375

%

Greater than or equal to 3.00:1.00 but less than 3.50:1.00

  

0.625

%

    

1.875

%

    

0.375

%

Greater than or equal to 3.50:1.00 but less than 4.00:1.00

  

0.750

%

    

2.000

%

    

0.500

%

Greater than or equal to 4.00:1.00 but less than 4.50:1.00

  

1.000

%

    

2.250

%

    

0.500

%

Greater than or equal to 4.50:1.00

  

1.250

%

    

2.500

%

    

0.500

%

 

The Applicable Percentage shall change as of the first day of the Pricing Period
which commences immediately following the receipt of a Compliance Certificate or
Pricing Certificate indicating a change in the Total Leverage Ratio.
Notwithstanding the provisions of this

 

-2-



--------------------------------------------------------------------------------

definition, in the event that Borrower fails to deliver any Compliance
Certificate (or, in the case of the fourth Fiscal Quarter in any Fiscal Year,
any Pricing Certificate) on a timely basis, the Applicable Percentage shall
increase to the highest level set forth above until such time as Borrower
delivers a Compliance Certificate (or, in the appropriate case, a Pricing
Certificate).

 

“Approved Swap Agreements” means one or more Swap Agreements between Borrower
and one or more of the Lenders in respect of the Indebtedness hereunder or any
other Indebtedness on terms mutually acceptable to Borrower and that Lender or
Lenders. Each Approved Swap Agreement shall be a Loan Document and shall be
secured by the Liens created by the Collateral Documents to the extent set forth
in Section 2.8.

 

“Approved Swap Counterparties” means Persons which are not Lenders and whose
senior Indebtedness (without security or credit enhancement), as of the date of
the entry into any relevant Swap Agreement, has received a rating of not less
than BBB- from Standard & Poor’s Ratings Group or of not less than Baa3 from
Moody’s Investors Service, Inc, or of not less than BBB- from Fitch, Inc.

 

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit A.

 

“Authority Property” means any and all now owned or hereafter acquired real,
mixed and personal Property of the Borrower (whether or not otherwise designated
as property of the Borrower) which is reflected on the balance sheet described
in Section 5.6(a) or any subsequent balance sheet hereafter delivered by
Borrower to the Administrative Agent or the Lenders in connection herewith.
“Authority Property” in any event includes without limitation (i) the Mohegan
Sun, all gaming revenues of Borrower, the revenues of Borrower, and (ii) all
tangible Property located within the area described on Schedule 4.7, provided
that, notwithstanding the foregoing provisions of this definition, the Property
of the WNBA Subsidiary, the Property of the Persons described in the last
sentence of Section 7.3, the Property of the Persons referred to in Section
7.3(f) which conduct non-gaming activities, and Borrower’s ownership interests
in the WNBA Subsidiary and all of the aforementioned Persons, shall not be
considered to be Authority Property.

 

“Available Cash Flow” means, for any calendar month (a) EBITDA for that month,
minus (b) the amount of Maintenance Capital Expenditures made during that month,
minus (c) any principal repayments with respect to Indebtedness and Capital
Leases constituting Recourse Obligations required to be made during that period
in cash (other than any such principal payments required in respect of Public
Indebtedness), minus (d) the amount of cash Interest Charges during that month,
and minus (e) (without duplication) the aggregate amount, if any, of federal and
state taxes on or measured by income of Borrower (whether or not payable during
that period, and excluding any amount payable to the State of Connecticut under
the Compact).

 

“BAS” means Banc of America Securities LLC and its successors and assigns.

 

“Base Rate” means, for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus ½ of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any

 

-3-



--------------------------------------------------------------------------------

change in such rate announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Advance” means an Advance made under the Revolving Commitment or
under the Term Commitment and designated as a part of a Base Rate Advance in
accordance with Article 2.

 

“Base Rate Loan” means a Loan made hereunder and designated as a Base Rate Loan
in accordance with Article 2.

 

“Borrower” means the Mohegan Tribal Gaming Authority.

 

“Bureau of Indian Affairs” means the United States Department of the Interior,
Bureau of Indian Affairs, and each successor agency.

 

“Business Day” means any Monday, Tuesday, Wednesday, Thursday or Friday, other
than a day on which banks are authorized or required to be closed in California,
Connecticut or New York.

 

“Capital Expenditure” means any expenditure that is considered a capital
expenditure under Generally Accepted Accounting Principles, consistently
applied, including any amount that is required to be treated as an asset subject
to a Capital Lease.

 

“Capital Lease” means, as to any Person, a lease of any Property by that Person
as lessee that is, or should be in accordance with Financial Accounting
Standards Board Statement No. 13, as amended from time to time, or if such
Statement is not then in effect, such other statement of Generally Accepted
Accounting Principles as may be applicable, recorded as a “capital lease” on the
balance sheet of that Person prepared in accordance with Generally Accepted
Accounting Principles.

 

“Cash” means, when used in connection with any Person, all monetary and
non-monetary items owned by that Person that are treated as cash in accordance
with Generally Accepted Accounting Principles.

 

“Cash Equivalents” means, when used in connection with any Person, that Person’s
Investments in:

 

  (a)   Government Securities due within one year after the date of the making
of the Investment;

 

  (b)   readily marketable direct obligations of any State of the United States
of America or any political subdivision of any such State given on the date of
such investment a credit rating of at least Aa by Moody’s Investors Service,
Inc. or AA by Standard & Poor’s Ratings Group or AA by Fitch, Inc., in each case
due within one year after the date of the making of the Investment;

 

  (c)   certificates of deposit issued by, bank deposits in, eurodollar deposits
through, bankers’ acceptances of, and reverse repurchase agreements covering
Government Securities executed by, any Lender or any other bank, savings and
loan or savings bank doing business in and incorporated under the Laws of the
United States of America or any State thereof and having on the date of such

 

 

-4-



--------------------------------------------------------------------------------

         Investment combined capital, surplus and undivided profits of at least
$250,000,000, in each case due within one year after the date of the making of
the Investment;

 

  (d)   certificates of deposit issued by, bank deposits in, eurodollar deposits
through, bankers’ acceptances of, and reverse repurchase agreements covering
Government Securities executed by, any branch or office located in the United
States of America of a bank incorporated under the Laws of any jurisdiction
outside the United States of America having on the date of such Investment
combined capital, surplus and undivided profits of at least $500,000,000, in
each case due within one year after the date of the making of the Investment;
and

 

  (e)   readily marketable commercial paper of corporations doing business in
and incorporated under the Laws of the United States of America or any State
thereof given on the date of such Investment the highest credit rating by
Moody’s Investors Service, Inc. and Standard & Poor’s Corporation, in each case
due within 270 days after the date of the making of the Investment.

 

“Change in Control” means the occurrence of any one or more of the following:

 

  (a)   Borrower ceases to be a wholly-owned unit, instrumentality or
subdivision of the government of the Tribe;

 

  (b)   Borrower ceases to have the exclusive legal right to operate Mohegan
Sun; or

 

  (c)   Borrower sells, assigns, transfers, leases or otherwise disposes of all
or substantially all of its assets to, any Person (except for any sale,
assignment, transfer, lease or other disposition to a Subsidiary of Borrower
permitted hereby and by any then effective Indentures).

 

“Closing Date” means the time and Business Day on which conditions set forth in
Section 10.1 are satisfied or waived.

 

“Co-Lead Arrangers” means BAS and Citicorp North America, Inc.

 

“Code” means the Internal Revenue Code of 1986, as amended or replaced and as in
effect from time to time.

 

“Collateral” means, collectively, all of the collateral subject to the Liens, or
intended to be subject to the Liens, created by the Collateral Documents.

 

“Collateral Documents” means, collectively, the Security Agreement, each Deposit
Account Agreement, any Leasehold Mortgage and any other pledge agreement,
hypothecation agreement, security agreement, assignment, deed of trust, mortgage
or similar instrument executed by Borrower in favor of the Administrative Agent
or any Creditor to secure the Obligations.

 

“Commission” means the National Indian Gaming Commission.

 

“Commitments” means, collectively, the Revolving Commitment and the Term
Commitment.

 

-5-



--------------------------------------------------------------------------------

“Commitment Fees” means the commitment fees referred to in Section 3.5.

 

“Compact” means the tribal-state Compact entered into between the Tribe and the
State of Connecticut pursuant to IGRA, dated April 25, 1994, together with that
certain Memorandum of Understanding dated May 17, 1994, as such may be amended.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B, properly completed and signed by a Senior Officer of the Borrower.

 

“Constitution” means the Constitution of the Tribe adopted by the Tribe and
ratified by the Tribe’s members by Tribal Referendum dated April 12, 1996, as
amended August 10, 2002, as it may be amended from time to time.

 

“Consumer Price Index” means the Consumer Price Index for All Urban Consumers
(CPI-U) for the U.S. City Average for All Items, 1982-1984=100, as compiled and
released by the Bureau of Labor Statistics.

 

“Contingent Obligation” means, as to any Person, any (a) direct or indirect
guarantee of Indebtedness of, or other obligation performable by, any other
Person, including any endorsement (other than for collection or deposit in the
ordinary course of business), co-making or sale with recourse of the obligations
of any other Person or (b) contractual assurance (not arising solely by
operation of Law) given to an obligee with respect to the performance of an
obligation by, or the financial condition of, any other Person, whether direct,
indirect or contingent, including any purchase or repurchase agreement covering
such obligation or any collateral security therefor, any agreement to provide
funds (by means of loans, capital contributions or otherwise) to such other
Person, any agreement to support the solvency or level of any balance sheet item
to such other Person, or any other arrangement of whatever nature having the
effect of assuring or holding harmless any obligee against loss with respect to
any obligation of such other Person including without limitation any
“keep-well”, “take-or-pay” or “through put” agreement or arrangement. As of each
date of determination, the amount of any Contingent Obligation shall be deemed
to be an amount equal to the stated or determinable amount of the related
primary obligation (unless the Contingent Obligation is limited by its terms to
a lesser amount, in which case to the extent of such amount) or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
as determined by the Person in good faith.

 

“Contractual Obligation” means, as to any Person, any provision of any
outstanding Securities issued by that Person or of any material agreement,
instrument or undertaking to which that Person is a party or by which it or any
of its Property is bound.

 

“Creditors” means, collectively, the Administrative Agent, the Issuing Lender,
the Lenders, and BAS, and their respective successors in interest.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
as amended from time to time, and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief Laws from time to time in
effect affecting the rights of creditors generally.

 

“Default” means any event that, with the giving of any applicable notice or
passage of time, or both, would be an Event of Default.

 

-6-



--------------------------------------------------------------------------------

“Default Rate” means the interest rate set forth in Section 3.9.

 

“Deposit Account Agreement” means a letter agreement among Borrower, the
Administrative Agent and the depositary for each Operating Account,
substantially in the form of Exhibit C.

 

“Designated Deposit Account” means a deposit account to be maintained by
Borrower with the Administrative Agent, as from time to time designated by
Borrower by written notification to the Administrative Agent.

 

“Designated Market” means, for any LIBOR Loan, the London Eurodollar Market,
provided that if the Administrative Agent determines that the London Eurodollar
Market is unavailable or reasonably inconvenient, “Designated Market” means such
other offshore market for deposits in dollars as the Administrative Agent may
reasonably designate.

 

“Disposition” means the sale, transfer or other disposition of Authority
Property in any single transaction or series of related transactions of any
individual asset, or group of related assets, that has or have at the date of
the Disposition a book value or fair market value (which shall be deemed to be
equal to the sales price for such asset or assets upon a sale to a Person that
is not an Affiliate of the Tribe) of $10,000,000 or more, other than (i) the
sale or other disposition of inventory in the ordinary course of business, (ii)
the sale or other disposition of equipment or other personal property that is
replaced by equipment or personal property, as the case may be, performing
substantially the same function not later than ninety days after such sale or
disposition and (iii) the sale or other disposition of obsolete equipment or
superseded or worn-out assets.

 

“Distribution” means (a) any transfer of Cash or other Property from Borrower or
any account of Borrower to the Tribe or any of its members or Affiliates or to
their respective accounts, (b) any retirement, redemption, prepayment of
principal, purchase or other acquisition for value by Borrower of any Securities
or other obligations of the Tribe or any of its Affiliates (or of any other
Person to the extent that such Securities or other obligations are guaranteed by
the Tribe or any of its Affiliates), (c) the declaration or payment by Borrower
of any dividend or distribution to the Tribe or any of its members or any of its
Affiliates in Cash or in Property (but not the making of arm’s length payments
for goods and services provided by the Tribe or any of its Affiliates to the
Borrower in the manner contemplated by Section 7.10), (d) any Investment
(whether by means of loans, advances or otherwise) by Borrower in Securities or
other obligations of the Tribe or any of its Affiliates, or (e) any other
payment, assignment or transfer, whether in Cash or other Property, from
Borrower to the Tribe or any of its members or Affiliates, including the payment
of any tax, fee, charge or assessment imposed by the Tribe on Borrower, its
revenues or Properties, provided that, both (A) the making of payments by
Borrower to the Tribe or any of its Affiliates in consideration of goods and
services provided to Borrower by the Tribe or its Affiliates in the ordinary
course of business, (B) assessment by the Tribe against Borrower of the
regulatory costs and expenses of the Tribe associated with Borrower, and (C) the
Investments in the WNBA Subsidiary permitted by Section 7.3(h) and the
Investments permitted by Section 7.3(f), shall not be considered Distributions.

 

“Documentation Agent” means the Persons described as such in the preamble to
this Agreement. The Documentation Agent shall have no rights, duties or
responsibilities under the Loan Documents beyond those of a Lender.

 

“dollars” or “$” means United States dollars.

 

-7-



--------------------------------------------------------------------------------

“EBITDA” means, for any period, (a) Net Income of Borrower for that period, plus
(b) Interest Charges of Borrower to the extent deducted in determining such Net
Income, plus (c) (without duplication) the aggregate amount, if any, of federal
and state taxes on or measured by income of Borrower (whether or not payable
during that period, and excluding any amount payable to the State of Connecticut
under the Compact) to the extent deducted in determining such Net Income, plus
(d) depreciation and amortization of Borrower to the extent deducted in
determining such Net Income, plus (e) accretions with respect to the
relinquishment liability and relinquishment liability re-assessments by Borrower
under the Relinquishment Agreement to the extent included in determining such
Net Income, and minus (f) relinquishment fees earned under the Relinquishment
Agreement during that period, in each case determined in accordance with
Generally Accepted Accounting Principles consistently applied.

 

“Eligible Assignee” means (a) with respect to any Lender, another Lender (b)
with respect to any Lender, any Affiliate of that Lender, (c) any commercial
bank having a combined capital and surplus of $100,000,000 or more, (d) any (i)
savings bank, savings and loan association or similar financial institution or
(ii) insurance company engaged in the business of writing insurance which, in
either case (A) has a net worth of $200,000,000 or more, (B) is engaged in the
business of lending money and extending credit under credit facilities
substantially similar to those extended under this Agreement and (C) is
operationally and procedurally able to meet the obligations of a Lender
hereunder to the same degree as a commercial bank and (e) any other financial
institution (including a mutual fund or other fund) having total assets of
$250,000,000 or more which meets the requirements set forth in subclauses (B)
and (C) of clause (d) above; provided that each Eligible Assignee must either
(a) be organized under the Laws of the United States of America, any State
thereof or the District of Columbia or (b) be organized under the Laws of the
Cayman Islands or any country which is a member of the Organization for Economic
Cooperation and Development, or a political subdivision of such a country, and
(i) act hereunder through a branch, agency or funding office located in the
United States of America and (ii) be exempt from withholding of tax on interest
and deliver the documents related thereto pursuant to Section 13.23.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and any
regulations issued pursuant thereto, as amended or replaced and as in effect
from time to time.

 

“ERISA Affiliate” means, with respect to any Person, any Person (or any trade or
business, whether or not incorporated) that is under common control with that
Person within the meaning of Section 414 of the Internal Revenue Code, Title 26,
U.S.C.

 

“Eurodollar Obligations” means eurocurrency liabilities, as defined in
Regulation D.

 

“Event of Default” shall have the meaning provided in Section 11.1.

 

“Existing Loan Agreement” shall have the meaning provided in the recitals to
this Agreement.

 

“Existing Leasehold Mortgage” means, collectively, the Leasehold Mortgage, as
amended, dated as of March 3, 1999, executed by Borrower in favor of the
Administrative Agent pursuant to the Existing Loan Agreement covering the
leasehold interest of Borrower under the Lease to the reservation real property
described on Schedule 4.7, the related improvements and fixtures used in
connection with Mohegan Sun.

 

-8-



--------------------------------------------------------------------------------

“Existing Senior Indenture” means the Indenture dated as of March 3, 1999 among
the Borrower, the Tribe and Wachovia Bank, National Association (formerly First
Union National Bank), as Trustee, in respect of Borrower’s $200,000,000
principal amount of 8 1/8% Senior Notes due 2006.

 

“Existing Senior Subordinated Indentures” means, collectively, (a) the Indenture
dated as of March 3, 1999 between Borrower and State Street Bank and Trust
Company, as Trustee, in respect of the Borrower’s $300,000,000 principal amount
of 8 3/4% Senior Subordinated Notes due 2009, (b) the Indenture dated as of July
26, 2001 between Borrower and State Street Bank and Trust Company, as Trustee,
in respect of the Borrower’s $150,000,000 principal amount of 8 3/8% Senior
Subordinated Notes due 2011, and (c) the Indenture dated as of February 20, 2002
between Borrower and State Street Bank and Trust Company, as Trustee, in respect
of the Borrower’s $250,000,000 principal amount of 8% Senior Subordinated Notes
due 2012.

 

“Exit Agreement” means an exit agreement substantially in the form of Exhibit M
attached hereto.

 

“Exiting Lender” has the meaning set forth in the Exit Agreement.

 

“Federal Funds Rate” means, as of any date of determination, a fluctuating
interest rate per annum equal to the federal funds effective rate for the
previous Business Day as quoted by the Federal Reserve Bank of New York or, if
such rate is not so published for any day which is a Business Day, the average
of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

 

“Fee Letters” means, collectively (a) the letter agreement of even date herewith
among BAS, Administrative Agent and Borrower, and (b) a letter agreement dated
February 3, 2003 between the Borrower and Citicorp North America, Inc.

 

“Fiscal Quarter” means the fiscal quarter of Borrower consisting of a three
month fiscal period ending on each March 31, June 30, September 30 and December
31.

 

“Fiscal Year” means the fiscal year of Borrower consisting of a twelve month
fiscal period ending on each September 30.

 

“Fixed Charge Coverage Ratio” means, as of each date of determination, the ratio
of:

 

(a) EBITDA for the four Fiscal Quarter period then ending on that date minus (i)
the aggregate amount of any taxes on or measured by income of Borrower for that
period (whether or not payable during that period, and excluding any amount
payable to the State of Connecticut under the Compact) to the extent not
otherwise deducted in determining Net Income), (ii) Distributions made by the
Borrower during the period to the extent that such Distributions are not
expenditures which have been deducted in computing EBITDA for that period, and
(iii) Maintenance Capital Expenditures made during that period; to

 

(b) the sum of (i) Interest Charges with respect to Recourse Obligations to the
extent payable in cash during that period, plus (ii) any principal repayments
with respect to Indebtedness and Capital Leases constituting Recourse
Obligations required to be made during

 

-9-



--------------------------------------------------------------------------------

that period in cash ((other than any such principal payments required in respect
of Public Indebtedness).

 

“Gaming Authority Ordinance” means Ordinance No. 95-2 of the Tribe, as enacted
on July 15, 1995.

 

“Gaming Board” means, collectively, (a) The Mohegan Tribal Gaming Commission,
(b) the Connecticut Division of Special Revenue, (c) the Commission, and (d) any
other Governmental Agency that holds licensing or permit authority over
gambling, gaming or casino activities conducted by the Borrower or the Tribe
within its jurisdiction.

 

“Gaming Laws” means IGRA, the Gaming Ordinance, the Gaming Authority Ordinance
and all other Laws pursuant to which any Gaming Board possesses licensing or
permit authority over gambling, gaming, or casino activities conducted by the
Borrower or the Tribe within its jurisdiction.

 

“Gaming Ordinance” means Ordinance 94-1 of the Tribe, as enacted on, July 28,
1994.

 

“Generally Accepted Accounting Principles” means, as of any date of
determination, accounting principles set forth as generally accepted in the
effective Statements of the Auditing Standards Board of the American Institute
of Certified Public Accountants as of the date of this Agreement, or if such
statements are not then in effect, accounting principles that are then approved
by a significant segment of the accounting profession in the United States of
America. The term “consistently applied,” as used in connection therewith, means
that the accounting principles applied are consistent in all material respects
to those applied at prior dates or for prior periods.

 

“Government Securities” means readily marketable direct full faith and credit
obligations of the United States of America or obligations unconditionally
guaranteed by the full faith and credit of the United States of America.

 

“Governmental Agency” means (a) any international, foreign, federal, tribal,
state, county or municipal government, or political subdivision thereof, (b) any
governmental or quasi-governmental agency, authority, board, bureau, commission,
department, instrumentality or public body, (c) any court, administrative
tribunal or public utility, or (d) any arbitration tribunal or other
non-governmental authority to whose jurisdiction a Person has consented.

 

“Guaranty” means the unsecured guaranty, in form and substance reasonably
satisfactory to Administrative Agent, of WNBA Subsidiary in favor of the
Administrative Agent for the benefit of the Lenders guarantying the Obligations
of the Borrower.

 

“Hazardous Materials” means substances defined as hazardous substances pursuant
to the Comprehensive Environmental Response, Compensation and Liability Act of
1980, 42 USC § 9601, et seq., or as hazardous, toxic or pollutant pursuant to
the Hazardous Materials Transportation Act, 49 USC § 1801, et seq., the Resource
Conservation and Recovery Act, 42 USC § 6901, et seq., or in any other
applicable Hazardous Materials Law, in each case as such laws are amended from
time to time.

 

“Hazardous Materials Claims” means the matters described in clauses (a) and (b)
of Section 6.10.

 

-10-



--------------------------------------------------------------------------------

“Hazardous Materials Laws” means all federal, tribal, Connecticut state or local
laws, ordinances, rules or regulations governing the disposal of Hazardous
Materials, to the extent applicable.

 

“IGRA” means the federal Indian Gaming Regulatory Act of 1988, as amended,
codified at 25 U.S.C. § 2701, et seq.

 

“Indebtedness” means, as to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) that portion of the
obligations of such Person under Capital Leases which should properly be
recorded as a liability on a balance sheet of that Person prepared in accordance
with Generally Accepted Accounting Principles, (c) any obligation of such Person
that is evidenced by a promissory note or other instrument representing an
extension of credit to such Person, whether or not for borrowed money, (d) any
obligation of such Person for the deferred purchase price of Property or
services (other than trade or other accounts payable in the ordinary course of
business in accordance with customary terms), (e) any obligation of such Person
that is secured by a Lien on assets of such Person, whether or not that Person
has assumed such obligation or whether or not such obligation is non-recourse to
the credit of such Person, but only to the extent of the lesser of (i) the
outstanding principal amount of the obligation (or, with respect to any letter
of credit, the amount available for drawing thereunder), and (ii) the fair
market value of the assets so subject to the Lien, (f) obligations of such
Person arising under acceptance facilities or under facilities for the discount
of accounts receivable of such Person, (g) obligations of such Person for
unreimbursed draws under letters of credit issued for the account of such Person
and (h) the net amount of the obligations of such Person under Swap Agreements,
provided that the obligations of Borrower under the Relinquishment Agreement
shall not be treated as Indebtedness except to the extent that the same are not
paid when due.

 

“Indentures” means, collectively, the Existing Senior Indenture, the Existing
Senior Subordinated Indentures, and any Indentures governing future Indebtedness
of the Borrower permitted under Section 7.9.

 

“Intangible Assets” means assets that are considered intangible assets under
Generally Accepted Accounting Principles, including customer lists, goodwill,
computer software and capitalized research and development costs.

 

“Interest Charges” means, with respect to any fiscal period, the sum of (a) all
interest, fees, charges and related expenses payable with respect to that fiscal
period to a lender in connection with borrowed money or the deferred purchase
price of assets that is treated as interest in accordance with Generally
Accepted Accounting Principles, plus (b) the portion of rent payable with
respect to that fiscal period under Capital Leases that should be treated as
interest in accordance with Generally Accepted Accounting Principles.

 

“Interest Differential” means, with respect to any prepayment of a LIBOR Loan on
a day other than the last day of the applicable Interest Period and with respect
to the failure to borrow a LIBOR Loan on the date or in the amount specified in
a Request for Loan, (a) the per annum interest rate payable pursuant to Section
3.1(c) with respect to that LIBOR Loan as of the date of the prepayment or
failure to borrow, minus (b) the LIBOR on or as near as practicable to the date
of the prepayment or failure to borrow for a LIBOR Loan commencing on such date
and ending on the last day of the applicable Interest Period; provided that if
the LIBOR so prescribed is equal to or within 1/8% less than the LIBOR for the
LIBOR Loan that was prepaid or not borrowed, then 1/8 of 1% shall be subtracted
from the LIBOR so prescribed. The determination

 

-11-



--------------------------------------------------------------------------------

of the Interest Differential by the Administrative Agent shall be conclusive in
the absence of manifest error.

 

“Interest Period” means, as to each LIBOR Loan, the period commencing on the
date specified by Borrower pursuant to Section 2.1(c) and ending 1, 2, 3, 6 or
12 months thereafter, as specified by Borrower in the applicable Request for
Loan; provided that:

 

  (a)   The first day of any Interest Period shall be a LIBOR Business Day;

 

  (b)   Any Interest Period that would otherwise end on a day that is not a
LIBOR Business Day shall be extended to the next succeeding LIBOR Business Day
unless such LIBOR Business Day falls in another calendar month, in which case
such Interest Period shall end on the next preceding LIBOR Business Day; and

 

  (c)   No Interest Period shall extend beyond the Maturity Date.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, Title 26,
U.S.C., as amended or replaced and as in effect from time to time.

 

“Investment” means, when used in connection with any Person, any investment by
or of that Person, whether by means of purchase or other acquisition of capital
stock or other Securities of any other Person or by means of loan, advance,
capital contribution, guaranty or other debt or equity participation or
interest, or otherwise, in any other Person, including any partnership and joint
venture interests of such Person in any other Person. The amount of any
Investment shall be the amount actually invested, without adjustment for
increases or decreases in the value of such Investment.

 

“Issuing Lender” means Bank of America.

 

“Landlord Consent” means the consent executed by the Tribe as a part of the
Leasehold Mortgage, and concurrently therewith in favor of the Administrative
Agent, either as originally executed or as it may from time to time be
supplemented, modified, amended, restated or extended.

 

“Laws” means, collectively, all international, foreign, federal, tribal, state
and local constitutions, statutes, treaties, rules, regulations, ordinances,
codes and administrative or judicial precedents.

 

“Lease” means the Lease dated September 29, 1995 between the Tribe and Borrower,
as amended by an amendment also dated September 29, 1995, with respect to the
real property underlying the Mohegan Sun and the improvements thereon.

 

“Leasehold Mortgage” means, either (a) if the Governmental Approvals required
for the effective delivery of the Leasehold Mortgage are obtained on or prior to
the Closing Date, an Amended and Restated Leasehold Mortgage executed by
Borrower on the Closing Date in the form of Exhibit D in favor of the
Administrative Agent to amend and restate the Existing Leasehold Mortgage
covering the leasehold interest of Borrower under the Lease to the reservation
real property described on Schedule 4.7, the related improvements and fixtures
used in connection with Mohegan Sun, and (b) if the Governmental Approvals
required for the effective delivery of the Leasehold Mortgage are not obtained
on or prior to the Closing Date, but the same are subsequently obtained as
contemplated by Section 6.14, a Leasehold Mortgage

 

-12-



--------------------------------------------------------------------------------

substantially in the form of Exhibit D (but with such changes as may be
reasonably required to reflect that it does not amend and restate the Existing
Leasehold Mortgage), in each case either as originally executed or as the same
may from time to time be supplemented, modified, amended, renewed, extended or
supplanted.

 

“Lender” means each of the lenders party to this Agreement on the Closing Date
and each other lender which hereafter becomes a party hereto in accordance with
Section 13.8, provided that, for the purpose of the term “Approved Swap
Agreement” the term “Lender” shall also include any Affiliate of a Lender which
enters into a Swap Agreement which expressly relates to the Indebtedness
evidenced by this Agreement and the Loan Documents.

 

“Letters of Credit” means any of the letters of credit issued by the Issuing
Lender under the Revolving Commitment pursuant to Section 2.4, either as
originally issued or as the same may be supplemented, modified, amended,
renewed, extended or supplemented.

 

“LIBOR” means, with respect to any LIBOR Loan, the interest rate (rounded upward
to the next 1/100 of 1%) determined to be equal to the LIBOR Base Rate divided
by the remainder of (a) 1 minus (b) the Reserve Percentage.

 

“LIBOR Advance” means an Advance made hereunder as a part of a LIBOR Loan made
in accordance with Article 2.

 

“LIBOR Base Rate” means, with respect to any LIBOR Loan, the interest rate per
annum (determined solely by the Administrative Agent) at which deposits in
dollars are offered by Bank of America to prime banks in the Designated Market
at or about 11:00 a.m. local time in the Designated Market, two LIBOR Business
Days before the first day of the applicable Interest Period in an aggregate
amount approximately equal to the amount of such LIBOR Loan and for a period of
time comparable to the number of days in the applicable Interest Period. The
determination of the LIBOR Base Rate by the Administrative Agent shall be
conclusive in the absence of manifest error.

 

“LIBOR Business Day” means any Business Day on which dealings in dollar deposits
are conducted by and among banks in the Designated Market.

 

“LIBOR Lending Office” means, as to each Lender, its office or branch so
designated by written notice to Borrower and the Administrative Agent as its
LIBOR Lending Office. If no LIBOR Lending Office is designated by a Lender, its
LIBOR Lending Office shall be its office at its address for purposes of notices
hereunder.

 

“LIBOR Loan” means a Loan made hereunder and designated as a LIBOR Loan in
accordance with Article 2.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, lien or charge of any kind, whether
voluntarily incurred or arising by operation of Law or otherwise, affecting any
Property, including any agreement to grant any of the foregoing, any conditional
sale or other title retention agreement, any lease in the nature of a security
interest, and/or the filing of or agreement to give any financing statement
under the Uniform Commercial Code or comparable Law of any jurisdiction with
respect to any Property.

 

-13-



--------------------------------------------------------------------------------

“Loan” means the group of Advances made at any one time by the Lenders in
accordance with the Commitments pursuant to Article 2.

 

“Loan Documents” means, collectively, this Agreement, the Notes, each Letter of
Credit, the Collateral Documents, the Landlord Consent, any Request for Loan,
any Request for Letter of Credit, the Guaranty and any other agreements of any
type or nature heretofore or hereafter executed and delivered by the Borrower,
the Tribe or any of its Affiliates to the Administrative Agent or to any Lender
in any way relating to or in furtherance of this Agreement, including any
Approved Swap Agreement, in each case either as originally executed or as the
same may from time to time be supplemented, modified, amended, restated,
extended or supplanted.

 

“Maintenance Capital Expenditure” means a Capital Expenditure for the
maintenance, repair, restoration or refurbishment of those portions of Mohegan
Sun which are open for business on the Closing Date (or, as of the date of the
Capital Expenditure have been open for business for a period in excess of one
year), but excluding any Capital Expenditure which adds to or further improves
Mohegan Sun.

 

“Management Board” means the Management Board of Borrower, as established
pursuant to the Gaming Authority Ordinance.

 

“Material Adverse Effect” means any set of circumstances or events which (a) may
reasonably be expected to have any material adverse effect whatsoever upon the
validity or enforceability of any Loan Document, (b) may reasonably be expected
to be material and adverse to the condition (financial or otherwise) or business
operations or Properties or to the prospects of Borrower, (c) materially impairs
or may reasonably be expected to materially impair the ability of Borrower to
perform its Obligations or (d) materially impairs or could reasonably be
expected to materially impair the ability of the Lenders or the Administrative
Agent to enforce the principal benefits intended to be created and conveyed by
the Loan Documents, including without limitation the Liens created by the
Collateral Documents.

 

“Material Documents” means, collectively, the Lease, the Relinquishment
Agreement, the Constitution, the Compact, the Gaming Ordinance, the Gaming
Authority Ordinance, the Town Agreement, the UCC Ordinance, and the Indentures.

 

“Maturity Date” means March 31, 2008.

 

“Maximum Foreseeable Loss” means the maximum foreseeable casualty loss
associated with the Mohegan Sun determined from time to time by AON Risk
Services or another professional insurance consultant retained by the Borrower
and reasonably acceptable to the Administrative Agent, provided that the amount
thereof shall not be less than $750,000,000. As of the Closing Date, the Maximum
Foreseeable Loss has been determined to be $1,037,968,730, but the Borrower
shall have the right to engage AON Risk Services or another professional
insurance consultant retained by the Borrower and reasonably acceptable to the
Administrative Agent to reassess the Maximum Foreseeable Loss from time to time
during the term of this Agreement.

 

“Mohegan Sun” means the casino property and related transportation, retail,
dining and entertainment facilities and hotel described in the Gaming Ordinance
and commonly known as “Mohegan Sun Resort Casino” owned by the Borrower and
located in Uncasville,

 

-14-



--------------------------------------------------------------------------------

Connecticut (including any future expansions thereof), which facilities are
located upon the real property described on Schedule 4.7.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA.

 

“Negative Pledge” means any covenant binding on the Tribe or Borrower that
prohibits the creation of Liens on any Authority Property, except a covenant
contained in an instrument creating a Permitted Encumbrance or Permitted Right
of Others on Authority Property that prohibits the creation of other Liens on
that Authority Property and no other Authority Property.

 

“Net Income” means, with respect to any fiscal period, the net income from
continuing operations before extraordinary or non-recurring items of Borrower
for that period, determined in accordance with Generally Accepted Accounting
Principles, consistently applied.

 

“Non-Authority Property” means Property of the Tribe which is not Authority
Property.

 

“Note” means collectively, the Revolving Notes and the Term Notes.

 

“Obligations” means all present and future obligations of every kind or nature
of the Tribe, Borrower or any Party at any time and from time to time owed to
the Creditors or any one or more of them under any one or more of the Loan
Documents, whether due or to become due, matured or unmatured, liquidated or
unliquidated, or contingent or noncontingent, including obligations of
performance as well as obligations of payment, and including interest that
accrues after the commencement of any proceeding under any Debtor Relief Law by
or against the Tribe, Borrower or any such Party.

 

“Operating Accounts” means the deposit accounts of Borrower described on
Schedule 5.26, and each other deposit, savings, brokerage or similar account
hereafter established by Borrower, provided that Operating Accounts shall not
include the accounts designated on Schedule 5.26 as “Operating Account
Exclusions” or any other deposit, savings, brokerage or similar account
hereafter established by Borrower for the purpose of collecting or disbursing
funds for the payment of payroll, medical insurance and workmen’s compensation
claims, tip money belonging to employees, money belonging to patrons and other
disbursements of a similar nature, or accounts for the short-term investment of
such funds pending their disbursement.

 

“Party” means any Person other than the Creditors which now or hereafter is a
party to any of the Loan Documents.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereof
established under ERISA.

 

“Pension Plan” means any “employee pension benefit plan” that is subject to
Title IV of ERISA and which is maintained for employees of Borrower or any of
its ERISA Affiliates, other than a Multiemployer Plan.

 

“Permitted Dispositions” means Dispositions made during the term of this
Agreement of Authority Property which has, as of each date of determination, an
aggregate book value not in excess of 5% of the aggregate value of the assets of
Borrower determined, as of each

 

-15-



--------------------------------------------------------------------------------

such date, with reference to the then most recent audited financial statements
of Borrower, provided that no Disposition of Authority Property which is an
operationally integral part of Mohegan Sun shall be a treated as a Permitted
Disposition without the prior written consent of the Requisite Lenders.

 

“Permitted Encumbrances” means:

 

  (a)   inchoate Liens incident to construction or maintenance of real property,
or Liens incident to construction or maintenance of real property, now or
hereafter filed of record for which adequate accounting reserves have been set
aside and which are being contested in good faith by appropriate proceedings and
have not proceeded to judgment, provided that, by reason of nonpayment of the
obligations secured by such Liens, no such real property is subject to a
material risk of loss or forfeiture;

 

  (b)   Liens for taxes and assessments on Property which are not yet past due,
or Liens for taxes and assessments on Property for which adequate reserves have
been set aside and are being contested in good faith by appropriate proceedings
and have not proceeded to judgment, provided that, by reason of nonpayment of
the obligations secured by such Liens, no such Property is subject to a material
risk of loss or forfeiture;

 

  (c)   minor defects and irregularities in title to any real property which in
the aggregate do not materially impair the fair market value or use of the real
property for the purposes for which it is or may reasonably be expected to be
held;

 

  (d)   easements, exceptions, reservations, or other agreements granted or
entered into after the date hereof for the purpose of pipelines, conduits,
cables, wire communication lines, power lines and substations, streets, trails,
walkways, drainage, irrigation, water, and sewerage purposes, dikes, canals,
ditches, the removal of oil, gas, coal, or other minerals, and other like
purposes affecting real property which in the aggregate do not materially burden
or impair the fair market value or use of such real property for the purposes
for which it is or may reasonably be expected to be held;

 

  (e)   rights reserved to or vested in any Governmental Agency by Law to
control or regulate, or obligations or duties under Law to any Governmental
Agency with respect to, the use of any real property;

 

  (f)   rights reserved to or vested in any Governmental Agency by Law to
control or regulate, or obligations or duties under Law to any Governmental
Agency with respect to, any right, power, franchise, grant, license, or permit;

 

  (g)   present or future zoning laws and ordinances or other laws and
ordinances restricting the occupancy, use, or enjoyment of real property;

 

  (h)   statutory Liens, other than those described in clauses (a) or (b) above,
arising in the ordinary course of business with respect to obligations which are
not delinquent or are being contested in good faith by appropriate proceedings,
provided that, if delinquent, adequate reserves have been set aside with respect

 

-16-



--------------------------------------------------------------------------------

thereto and, by reason of nonpayment, no Property is subject to a material risk
of loss or forfeiture;

 

  (i)   Liens consisting of pledges or deposits made in connection with
obligations under workers’ compensation laws, unemployment insurance or similar
legislation, including Liens of judgments thereunder which are not currently
dischargeable;

 

  (j)   Liens consisting of pledges or deposits of Property to secure
performance in connection with operating leases made in the ordinary course of
business to which Borrower is a party as lessee, provided the aggregate value of
all such pledges and deposits in connection with any such lease does not at any
time exceed 10% of the annual fixed rentals payable under such lease;

 

  (k)   Liens consisting of deposits of Property to secure statutory obligations
of Borrower in the ordinary course of its business;

 

  (l)   Liens consisting of deposits of Property to secure (or in lieu of)
surety, appeal or customs bonds in proceedings to which Borrower is a party in
the ordinary course of its business;

 

  (m)   Liens created by or resulting from any litigation or legal proceeding
involving Borrower in the ordinary course of its business which is currently
being contested in good faith by appropriate proceedings, provided that adequate
reserves have been set aside with respect thereto, and such Liens are discharged
or stayed within 60 days of creation and no Property is subject to a material
risk of loss or forfeiture; and

 

  (n)   encumbrances consisting of the rights of tenants under retail leases at
Mohegan Sun and associated rights of such tenants under SNDA’s.

 

“Permitted Right of Others” means a Right of Others consisting of (a) an
interest (other than a legal or equitable co-ownership interest, an option or
right to acquire a legal or equitable co-ownership interest and any interest of
a ground lessor under a ground lease) that does not materially impair the value
or use of property for the purposes for which it is or may reasonably be
expected to be held, (b) an option or right to acquire a Lien that would be a
Permitted Encumbrance, and (c) the reversionary interest of a landlord under a
lease of Property.

 

“Person” means any entity, whether an individual, trustee, corporation, general
partnership, limited partnership, limited liability company, limited liability
partnership, joint stock company, trust, estate, unincorporated organization,
business association, tribe, firm, joint venture, Governmental Agency, or
otherwise.

 

“Pricing Certificate” means a certificate substantially in the form of Exhibit
G, setting forth in summary form the calculation of the Total Leverage Ratio as
of the last day of the fourth Fiscal Quarter of the Borrower in each Fiscal
Year, properly completed and signed by a Senior Officer of the Borrower.

 

“Pricing Period” means the period of three months which commences on the first
day of each March, June, September and December, and ends on the last day of the
succeeding May, August, November and February.

 

-17-



--------------------------------------------------------------------------------

“Priority Distribution Agreement” means the Priority Distribution Agreement
dated as of August 1, 2001, between the Borrower and the Tribe, as originally
executed, a true, correct and complete copy of which has been provided to the
Administrative Agent.

 

“Priority Distribution Limit” means, (a) for the calendar year 2003,
$15,117,636, and (b) for each subsequent calendar year, the amount which is
calculated by increasing the amount of the Priority Distribution Limit for the
immediately preceding calendar year by the same percentage as the Consumer Price
Index adjustment for the same year.

 

“Priority Distributions” means Distributions made by Borrower to the Tribe
during any calendar year in the aggregate amount which does not exceed the
Priority Distribution Limit for such calendar year.

 

“Pro Forma Fixed Charge Coverage Ratio” means, as of the date of any
Distribution, the ratio which results from making adjustments to the Fixed
Charge Coverage Ratio (determined as of the then most recently ended Fiscal
Quarter for which the Borrower is obliged to have delivered a Compliance
Certificate) to give pro forma effect to all Distributions which have occurred
since the date for which the Fixed Charge Coverage was determined.

 

“Pro Forma Total Leverage Ratio” means, as of the date of the making of any
Investment, the ratio of (a) Total Debt as of the date of the making of that
Investment (after giving effect to any Indebtedness to be incurred on that
date), to (b) EBITDA for the four Fiscal Quarter period ending on the last day
of the then most recently ended Fiscal Quarter for which the Borrower is obliged
to have delivered a Compliance Certificate.

 

“Projections” means the financial projections which are a part of the
Confidential Offering Memorandum dated February, 2003 distributed by the Lead
Arrangers and the Borrower to the Lenders prior to the Closing Date.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Pro Rata Share” means as of each date of determination and in respect of each
of the Commitments, the percentage of each Commitment held by a particular
Lender as of that date. On or prior to the Closing Date, each Lender has been
notified by the Lead Arranger of its Pro Rata Share of each of the Commitments
as of the Closing Date. On the Closing Date, each Lender will be issued one or
more Notes reflecting its Pro Rata Share of each of the Revolving Commitment and
the Term Commitment.

 

“Public Indebtedness” means, collectively, any Indebtedness under the Existing
Senior Indenture, the Existing Senior Subordinated Indentures, or any other
Indebtedness which is hereafter issued pursuant to Section 7.9(c) or 7.9(e).

 

“Quarterly Payment Date” means the last Business Day of each March, June,
September, and December, commencing with the first such date to occur subsequent
to the Closing Date.

 

“Real Property” means, collectively, the real property and improvements
underlying Mohegan Sun described on Schedule 4.7.

 

-18-



--------------------------------------------------------------------------------

“Recourse Obligations” means, as of each date of determination, and without
duplication, (a) all Indebtedness and Contingent Obligations as to which
Borrower has any direct or indirect liability or obligation (whether as the
primary obligor or as a surety, and whether or not Borrower is the nominal
obligor with respect thereto), including without limitation indebtedness for
borrowed money, obligations with respect to Capital Leases, amounts available
for drawing under letters of credit and other similar instruments, and the
aggregate amount drawn under letters of credit and other similar instruments not
then reimbursed, (b) all Indebtedness, Contingent Obligations and other
obligations secured by any Lien upon any Authority Property, and (c) all
Indebtedness, Contingent Obligations and other obligations held by any Person
who may take recourse to any Authority Property, the revenues of Borrower, or
any other Property of Borrower for the satisfaction of such Indebtedness and
other obligations, provided that the obligations of the Borrower under the
Priority Distribution Agreement shall not be deemed to be Recourse Obligations.
Without limitation on this definition, the Obligations and the Indebtedness
evidenced by the Indentures constitute Recourse Obligations. The Tribe’s
Indebtedness in respect of the Tax Exempt Bonds does not constitute a Recourse
Obligation.

 

“Regulations D, T, U and X” means Regulations D, T, U and X, respectively, as at
any time amended, of the Board of Governors of the Federal Reserve System, or
any other regulations in substance substituted therefor.

 

“Related Businesses” means (a) Class II and Class III Casino gaming (as defined
in IGRA), and (b) any resort business, any activity or business incidental,
directly related or similar thereto, or any business or activity that is a
reasonable extension, development or expansion thereof, including any hotel,
entertainment, recreation or other activity or business, in each case designed
to promote, market, support, develop, construct or enhance the casino gaming and
resort business operated by Borrower at Mohegan Sun.

 

“Relinquishment Agreement” means the Relinquishment Agreement dated as of
February 7, 1998, among Borrower, the Tribe and TCA, as amended as of the
Closing Date.

 

“Request for Letter of Credit” means a written request for letter of credit
substantially in the form of Exhibit H, together with the standard form of
application for standby letters of credit, as applicable, used by the Issuing
Lender, signed by a Senior Officer of the Borrower and properly completed to
provide all information required to be included therein.

 

“Request for Loan” means a written request for a Loan substantially in the form
of Exhibit I, signed by a Senior Officer of the Borrower and properly completed
to provide all information required to be included therein.

 

“Requirement of Law” means, as to any Person, the constitution, the articles or
certificate of incorporation and bylaws, the partnership agreement and any
related certificate of partnership, or other organizational or governing
documents of such Person, and any Law, or judgment, order, award, decree, writ
or determination of a Governmental Agency, in each case applicable to or binding
upon such Person or any of its Property or to which such Person or any of its
Property is subject.

 

“Requisite Lenders” means, as of any date of determination (a) Lenders whose
aggregate Pro Rata Share is at least 51% of the then outstanding Loans and
Letters of Credit, or (b) if no Loans or Letters of Credit are outstanding,
Lenders whose aggregate Pro Rata Share is at least 51% of the then effective
Commitments, or (c) if the Commitments have been terminated and no Loans or
Letters of Credit or other Obligations (other than under Approved Swap

 

-19-



--------------------------------------------------------------------------------

Agreements) are then outstanding, Lenders then owed Specified Swap Amounts which
are at least 51% of the aggregate Specified Swap Amount owed to all Lenders.

 

“Reserve Percentage” means, with respect to any LIBOR Loan, the percentage
applicable as of the date of determination of the LIBOR Base Rate representing
the aggregate reserve requirements of the Administrative Agent (disregarding any
offsetting amounts that may be available to the Administrative Agent to decrease
such requirements to the extent that such offsetting amounts arose out of
transactions other than those contemplated by this Agreement) under Regulation D
and any other applicable Laws with respect to Eurodollar Obligations in an
aggregate amount equal to the amount of such LIBOR Loan and for a time period
comparable to the number of months in the applicable Interest Period. The
determination by the Administrative Agent of any applicable Reserve Percentage
shall be presumed correct in the absence of manifest error.

 

“Responsible Official” means, when used with reference to any Person, any Senior
Officer and, in the case of Borrower, includes any member of the Management
Board. Any document or certificate hereunder that is signed or executed by a
Responsible Official of another Person shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such other Person.

 

“Revolving Commitment” as of the Closing Date means $291,000,000. Subject to the
terms and conditions set forth in Section 2.6, the Revolving Commitment may be
reduced from time to time. Subject to the terms and conditions set forth in
Section 2.7, the Revolving Commitment may be increased from time to time.

 

“Revolving Loan” means a Loan made pursuant to the Revolving Commitment.

 

“Revolving Note” means each promissory note made by Borrower to a Lender
evidencing the Advances made by that Lender under its Pro Rata Share of the
Revolving Commitment, substantially in the form of Exhibit J, either as
originally executed or as the same may from time to time be supplemented,
modified, amended, renewed, extended or supplanted.

 

“Right of Others” means, as to any Property in which a Person has an interest,
(a) any legal or equitable right, title or other interest (other than a Lien)
held by any other Person in or with respect to that Property, and (b) any option
or right held by any other Person to acquire any right, title or other interest
in or with respect to that Property, including any option or right to acquire a
Lien.

 

“Securities” means any capital stock, share, voting trust certificate, bonds,
debentures, notes or other evidences of indebtedness, limited partnership
interests, or any warrant, option or other right to purchase or acquire any of
the foregoing.

 

“Security Agreement” means the Amended and Restated Security Agreement of even
date herewith executed by Borrower in favor of the Administrative Agent for the
ratable benefit of the Lenders, either as originally executed or as it may from
time to time be supplemented, modified, amended, restated or extended.

 

“Senior Leverage Ratio” means, as of each date of determination, the ratio of
(a) Total Debt as of that date minus Subordinated Obligations as of that date,
to (b) EBITDA for the four Fiscal Quarter period ending on that date.

 

-20-



--------------------------------------------------------------------------------

 

“Senior Officer” means (a) as to the Tribe, the Chairman and Vice-Chairman of
the Tribal Council of the Tribe, the Chief of Staff of the Tribe, the Chief
Financial Officer of the Tribe and the General Counsel of the Tribe, and (b) as
to Borrower, the Chairman and Vice-Chairman of the Management Board, the Chief
Executive Officer and the Chief Financial Officer of Borrower. Each Senior
Officer (whether denominated as an officer of the Tribe or of Borrower) shall be
conclusively presumed to be authorized to act on behalf of the Borrower with
respect to the transactions contemplated by the Loan Documents.

 

“Senior Notes” means the senior notes issued pursuant to the Existing Senior
Indenture, including any exchange notes issued thereunder.

 

“Senior Subordinated Notes” means the subordinated notes issued pursuant to the
Existing Senior Subordinated Indentures, including any exchange notes issued
thereunder.

 

“SNDA” means a subordination, non-disturbance and attornment agreement,
substantially in the form of Exhibit K hereto, or such other form of
subordination, non-disturbance and attornment agreement as the Administrative
Agent may approve in its discretion, in each case executed by the Administrative
Agent and a tenant of the Borrower at Mohegan Sun.

 

“SPC” has the meaning set forth in Section 13.8.

 

“Special Circumstance” means (a) the adoption of any Law by any Governmental
Agency, central branch or comparable authority with respect to activities in the
Designated Market, or (b) any change in the interpretation or administration of
any existing Law by any Governmental Agency, central bank or comparable
authority charged with the interpretation or administration thereof, or (c)
compliance by any Lender or its LIBOR Lending Office with any request or
directive (whether or not having the force of Law) of any such Governmental
Agency, central bank or comparable authority, or (d) the existence or occurrence
of circumstances affecting the Designated Market generally that are beyond the
reasonable control of the Lenders.

 

“Specified Swap Amount” means, at any time, in respect of Swap Agreements to
which any Lender is party, the Swap Termination Value relating thereto; provided
that for purposes of this definition, any Swap Termination Value that is
negative as to (i.e., owing by) any Lender shall be deemed equal to zero.

 

“Subordinated Obligations” means, collectively (a) the Senior Subordinated
Notes, and (b) any Subordinated Obligations issued pursuant to Section 7.9(f).

 

“Subsidiary” means, as of any date of determination and with respect to any
Person, any other corporation, partnership or other business entity (whether or
not, in either case, characterized as such or as a “joint venture”), whether now
existing or hereafter organized or acquired: (a) in the case of a corporation,
of which a majority of the securities having ordinary voting power for the
election of directors or other governing body (other than securities having such
power only by reason of the happening of a contingency) are at the time
beneficially owned by such Person and/or one or more Subsidiaries of such
Person, or (b) in the case of a partnership or other business entity, of which a
majority of the partnership or other ownership interests are at the time
beneficially owned by such Person and/or one or more of its Subsidiaries.

 

“Swap Agreements” means one or more written agreements between Borrower and one
or more financial institutions providing for “swap,” “cap,” “collar” or other
similar derivative interest rate protection with respect to any Indebtedness.

 

-21-



--------------------------------------------------------------------------------

 

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a) the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
Administrative Agent based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Agreements
which may include any Lender.

 

“Syndication Agent” means Société Générale. The Syndication Agent shall have no
rights, duties or responsibilities under the Loan Documents beyond those of a
Lender

 

“Tax Exempt Bonds” means the Indebtedness of the Tribe under the Indenture of
Trust dated as of August 1, 2001 between the Tribe and First Union National
Bank, as Trustee, as originally executed, a true, correct and complete copy of
which has been provided to the Administrative Agent.

 

“TCA” means Trading Cove Associates, a Connecticut general partnership, its
successors and assigns.

 

“Term Commitment” means, as of the Closing Date, $100,000,000. Subject to the
terms and conditions set forth in Section 2.5 and 2.6, the Term Commitment may
be reduced from time to time. Subject to the terms and conditions set forth in
Section 2.7, the Term Commitment may be increased from time to time.

 

“Term Loan” means a Loan made pursuant to the Term Commitment.

 

“Term Note” means each promissory note made by Borrower to a Lender evidencing
the Advance made by that Lender under its Pro Rata Share of the Term Commitment,
substantially in the form of Exhibit L, either as originally executed or as the
same may from time to time be supplemented, modified, amended, renewed, extended
or supplanted.

 

“Term Reduction Amount” means, with respect to each Term Reduction Date,
$8,333,500, provided that if the amount of the Term Commitment is increased
pursuant to Section 2.7, the amount of the Term Reduction Amount payable on each
subsequent Term Reduction Date shall be increased in the same proportion as (a)
the aggregate principal amount of the Term Commitment (giving effect to such
increase) bears to (b) the aggregate principal amount of the Term Commitment
(immediately prior to the increase), and then rounded upwards to the nearest
integral multiple of $500.

 

“Term Reduction Date” means June 30, 2005, and each subsequent September 30,
December 31, March 31 and June 30 through the Maturity Date.

 

“Termination Event” means (a) a “reportable event” as defined in Section 4043 of
ERISA (other than a reportable event that is not subject to the provision for 30
day notice to the PBGC), (b) the withdrawal of Borrower or any of its ERISA
Affiliates from a Pension Plan during any plan year in which it was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA, (c) the filing
of a notice of intent to terminate a Pension Plan or the treatment of an
amendment to a Pension Plan as a termination thereof pursuant to Section 4041 of
ERISA, (d) the institution of proceedings to terminate a Pension Plan by the
PBGC or (e) any other event or

 

-22-



--------------------------------------------------------------------------------

 

condition which might reasonably be expected to constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan.

 

“Title Company” means Chicago Title Insurance Company or such other title
insurance company as may be reasonably satisfactory to Administrative Agent.

 

“to the best knowledge of” means, when modifying a representation, warranty or
other statement of any Person, that the fact or situation described therein is
known by the Person (or, in the case of a Person other than a natural Person,
known by a Responsible Official of that Person) making the representation,
warranty or other statement, or with the exercise of reasonable due diligence
under the circumstances (in accordance with the standard of what a reasonable
Person in similar circumstances would have done) should have been known by the
Person (or, in the case of a Person other than a natural Person, should have
been known by a Responsible Official of that Person). In the case of the Tribe,
knowledge of any material information by any Responsible Official of the
Borrower or of the Tribe shall be attributed to the Tribe.

 

“Total Debt” means, as of each date of determination, all Recourse Obligations
other than Borrower’s liability for payments under the Relinquishment Agreement.

 

“Total Leverage Ratio” means, as of each date of determination, the ratio of (a)
Total Debt as of that date, to (b) EBITDA for the four Fiscal Quarter period
ending on that date.

 

“Town Agreement” means the Agreement dated as of June 16, 1994 between the Tribe
and the Town of Montville, Connecticut, as amended as of the Closing Date.

 

“Tribal Council” means the Tribal Council of the Tribe elected in accordance
with the Constitution.

 

“Tribal Preferred Distributions” means Distributions of the type contemplated by
Section 7.5(b).

 

“Tribe” means The Mohegan Tribe of Indians of Connecticut, a federally
recognized Indian Tribe.

 

“type”, when used with respect to any Loan or Advance, means the designation of
whether such Loan or Advance is a Base Rate Loan or Advance or a LIBOR Loan or
Advance.

 

“UCC Ordinance” means the Tribe’s Ordinance Number 98-7.

 

“Unused Commitment” means, as of each date of determination, the difference
between (a) the aggregate Revolving Commitment on that date and (b) the sum of
(i) the outstanding principal amount of the Loans made under the Revolving
Commitment, (ii) the amount available for drawing under outstanding Letters of
Credit, and (iii) the aggregate amount of all unreimbursed draws with respect to
Letters of Credit.

 

“WNBA Agreements” means, collectively, the WNBA Membership Agreement between
WNBA, LLC, a Delaware limited liability company and the WNBA Subsidiary, the
WNBA Note and the related guaranty executed by the Borrower in favor of WNBA,
LLC, in each case as in effect on January 28, 2003, and with any amendments
thereto which do not increase the

 

-23-



--------------------------------------------------------------------------------

 

Investment of the Tribe or the Borrower in respect of the WNBA Subsidiary to an
amount in excess of that permitted by Section 7.9(i).

 

“WNBA Note” means a promissory note dated as of January 28, 2003, in the
principal amount of $8,000,000 made by the WNBA Subsidiary in favor of WNBA, LLC
as a portion of the consideration payable by the WNBA Subsidiary for its
acquisition of a WNBA franchise.

 

“WNBA Subsidiary” means Mohegan Basketball Club, LLC, a limited liability
company formed under the Laws of the Tribe and a wholly-owned Subsidiary of the
Borrower, which is the owner and operator of the Women’s National Basketball
Association franchise known as the Connecticut Sun.

 

1.2 Use of Defined Terms. Any defined term used in the plural shall refer to all
members of the relevant class, and any defined term used in the singular shall
refer to any one or more of the members of the relevant class.

 

1.3 Accounting Terms. All accounting terms not specifically defined in this
Agreement shall be construed in conformity with, and all financial data required
to be submitted by this Agreement shall be prepared in conformity with,
Generally Accepted Accounting Principles consistently applied, except as
otherwise specifically prescribed herein. In the event that Generally Accepted
Accounting Principles change during the term of this Agreement such that the
financial covenants contained in Sections 7.12 through 7.15, inclusive, would
then be calculated in a different manner or with different components, (a)
Borrower, the Tribe and the Lenders agree to amend this Agreement in such
respects as are necessary to conform those covenants as criteria for evaluating
Borrower’s financial condition to substantially the same criteria as were
effective prior to such change in Generally Accepted Accounting Principles and
(b) Borrower shall be deemed to be in compliance with the financial covenants
contained in such Sections during the 60 day period following any such change in
Generally Accepted Accounting Principles if and to the extent that Borrower
would have been in compliance therewith under Generally Accepted Accounting
Principles as in effect immediately prior to such change.

 

1.4 Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed in this Agreement and rounding
the result up or down to the nearest number (with a round-up if there is no
nearest number) to the number of places by which such ratio is expressed in this
Agreement.

 

1.5 Exhibits and Schedules. All Exhibits and Schedules to this Agreement, either
as originally existing or as the same may from time to time be supplemented,
modified or amended, are incorporated herein by this reference. A matter
disclosed on any Schedule shall be deemed disclosed on all Schedules.

 

1.6 Miscellaneous Terms. The term “or” is disjunctive; the term “and” is
conjunctive. The term “shall” is mandatory; the term “may” is permissive.
Masculine terms also apply to females; feminine terms also apply to males. The
term “including” is by way of example and not limitation.

 

-24-



--------------------------------------------------------------------------------

 

ARTICLE 2.

LOANS AND LETTERS OF CREDIT

 

2.1 Loans-General.

 

(a) Subject to the terms and conditions set forth in this Agreement, at any time
and from time to time from the Closing Date through the Maturity Date, each
Lender shall, pro rata according to its Pro Rata Share of the then applicable
Revolving Commitment, make revolving Advances to Borrower under the Revolving
Commitment in such amounts as Borrower may request that do not exceed in the
aggregate at any one time outstanding the amount of that Lender’s Pro Rata Share
of the then applicable Revolving Commitment; provided that, giving effect to the
Loan of which such Advance is a part, the sum of (i) the aggregate principal
amount of the outstanding Revolving Loans plus (ii) the aggregate amount
available for drawing under the outstanding Letters of Credit plus (iii) the
aggregate amount of all unreimbursed draws with respect to all Letters of
Credit, shall not exceed the then applicable Revolving Commitment. Subject to
the limitations set forth herein, Borrower may borrow, repay and reborrow under
this Agreement without premium or penalty.

 

(b) Subject to the terms and conditions set forth in this Agreement, each Lender
shall make an Advance to Borrower on the Closing Date in the full amount of that
Lender’s Pro Rata Share of the then existing Term Commitment. In the event that
following the Closing Date the amount of the Term Commitments are increased
pursuant to Section 2.7, then each Lender which assumes any portion of the
increased Term Commitment shall make an Advance in the full amount of such
Lender’s Pro Rata Share of the increase to the Term Commitment on the effective
date of such increase. Subject to the limitations set forth herein, the Advance
by each Lender under its Pro Rata Share of the Term Commitment may be prepaid or
repaid without premium or penalty, but no portion of the Loans under the Term
Commitment which is so prepaid or repaid may be reborrowed.

 

(c) Each Loan shall be made pursuant to a Request for Loan which shall specify
the requested (i) date of such Loan, which shall be a Business Day in the case
of a Base Rate Loan and a LIBOR Business Day in the case of a LIBOR Loan, (ii)
amount of such Loan, (iii) type of such Loan, and (iv) in the case of LIBOR
Loans, the Interest Period for such Loan. Unless the Administrative Agent has
notified, in its sole and absolute discretion, Borrower to the contrary, a Loan
may be requested by telephone by a Senior Officer of Borrower. Borrower shall
immediately confirm each requested Loan by submitting a Request for Loan
conforming with the requirements of the preceding sentence to the Administrative
Agent by telecopier, with the original thereof to follow by mail. In the case of
the initial Loans to be made on the Closing Date, the Request for Loan to be
delivered by the Borrower shall be delivered to the Administrative Agent no
later than 12:00 noon, California time, one day before the Closing Date and such
Loans shall be Base Rate Loans only.

 

(d) Promptly following receipt of a Request for Loan, the Administrative Agent
shall notify each Lender by telephone, telecopier or telex of the date of the
Loan and that Lender’s Pro Rata Share of the Loan. Not later than 12:00 noon,
California time, in the case where a Base Rate Loan is requested, and 10:00 a.m.
California time, in the case where a LIBOR Loan is requested, on the date
specified for any Loan, each Lender shall make its Pro Rata Share of the Loan in
immediately available funds available to the Administrative Agent at the
Administrative Agent’s Office. Upon fulfillment of the applicable conditions set
forth in Article 10, all Advances shall be credited in immediately available
funds to the Designated Deposit Account.

 

-25-



--------------------------------------------------------------------------------

 

(e) Unless the Requisite Lenders otherwise consent, each Loan under the
Commitments shall be in an integral multiple of $1,000,000 which is equal to or
greater than $5,000,000.

 

(f) Unless the Administrative Agent otherwise consents, no Request for Loan may
be revoked by Borrower after its submission to the Lenders by the Administrative
Agent. In the event that the Administrative Agent consents to the revocation of
any Request for Loan submitted by the Borrower, Borrower agrees that it shall
reimburse the Administrative Agent and each Lender for any loss, cost, damage or
expense associated with any redeployment of funds caused by such revocation.

 

(g) If, as of the end of the Interest Period with respect to any LIBOR Loan,
Borrower has not submitted a Request for Loan or orally requested a Base Rate
Loan in accordance with Section 2.1(c), or if any Request for Loan submitted by
Borrower for a LIBOR Loan fails to satisfy the notice periods specified in
Section 2.3, then, in the absence of notice from Borrower to the contrary,
Borrower shall be deemed to have requested a Base Rate Loan in an amount equal
to the maturing LIBOR Loan, and the Lenders shall make the Advances necessary to
make such Loan notwithstanding Sections 2.1(c) and 2.2.

 

(h) The Loans and Advances made by the Lenders pursuant to this Agreement shall
be evidenced hereby, without the requirement for the issuance of any Note or
promissory note to any Lender, provided however that upon request from any
Lender to Borrower submitted through the Administrative Agent from time to time,
Borrower shall issue (a) a Revolving Note to such Lender in the amount of that
Lender’s Pro Rata Share of the Revolving Commitment, if any, and (b) a Term Note
to such Lender in the amount of that Lender’s Pro Rata Share of the Term
Commitment, if any, which Notes will thereafter serve as evidence of that
Lender’s Advances.

 

2.2 Base Rate Loans. Each request by Borrower for a Base Rate Loan shall be made
pursuant to a Request for Loan or an oral request for loan submitted in
accordance with Section 2.1(c), in each case received at the Administrative
Agent’s Office not later than 10:00 a.m. California time, on the Business Day
immediately preceding the Business Day upon which the requested Loan is to be
made.

 

2.3 LIBOR Loans.

 

(a) Each request by Borrower for a LIBOR Loan shall be made pursuant to a
Request for Loan or an oral request submitted in accordance with Section 2.1(c),
in each case received at the Administrative Agent’s Office not later than 9:00
a.m., California time, at least three LIBOR Business Days before the first day
of the applicable Interest Period.

 

(b) Two LIBOR Business Days prior to the first day of the applicable Interest
Period, the Administrative Agent shall determine the applicable LIBOR (which
determination shall be conclusive in the absence of manifest error) and promptly
shall give notice of the same to Borrower and the Lenders by telephone,
telecopier or telex.

 

(c) Unless all of the Lenders otherwise consent in writing, no LIBOR Loan may be
requested during the continuance of a Default or Event of Default.

 

(d) Nothing contained herein shall require any Lender to actually obtain the
funds needed to make any LIBOR Advance in the Designated Market.

 

-26-



--------------------------------------------------------------------------------

 

(e) Unless the Administrative Agent otherwise consents, no more than five LIBOR
Loans shall be outstanding at any one time.

 

2.4 Letters of Credit.

 

(a) On the Closing Date, each of the Letters of Credit outstanding under the
Existing Loan Agreement shall be deemed to have been issued hereunder. The
Administrative Agent will inform the Lenders of the aggregate effective amount
of all such Letters of Credit on the Closing Date, and will provide each of the
Lenders with appropriate information regarding the amount, beneficiary, and
tenor of any such Letter of Credit upon request. Subject to the terms and
conditions hereof, at any time and from time to time from the Closing Date
through the Maturity Date, the Issuing Lender shall issue such Letters of Credit
under the Revolving Commitment as Borrower may request by a Request for Letter
of Credit which do not result in the aggregate effective face amount of all
outstanding Letters of Credit being in excess of $25,000,000; provided that
after giving effect to all such Letters of Credit, the sum of (i) the aggregate
principal amount of the outstanding Revolving Loans plus (ii) the aggregate
amount available for drawing under the outstanding Letters of Credit plus (iii)
the aggregate amount of all unreimbursed draws with respect to all Letters of
Credit, shall not exceed the then applicable Revolving Commitment. Each Letter
of Credit shall be in a form reasonably acceptable to the Issuing Lender. Unless
all the Lenders otherwise consent in a writing delivered to the Administrative
Agent, the terms of the Letters of Credit shall not exceed 12 months from the
date of issuance thereof (or, in the case of any renewal, 12 months from the
date of such renewal) and no Letter of Credit or renewal thereof shall expire
later than the Maturity Date. Borrower will not request any Letter of Credit
which is not reasonably necessary in the ordinary course of business of
Borrower.

 

(b) Each Request for Letter of Credit shall be submitted to the Issuing Lender,
with a copy to the Administrative Agent, at least three Business Days prior to
the date upon which the related Letter of Credit is proposed to be issued. The
Administrative Agent shall promptly notify the Issuing Lender whether such
Request for Letter of Credit, and the issuance of a Letter of Credit pursuant
thereto, conforms to the requirements of this Agreement. Upon issuance of a
Letter of Credit, the Issuing Lender shall promptly notify the Administrative
Agent, and the Administrative Agent shall promptly notify the Lenders, of the
amount and terms thereof.

 

(c) Upon the issuance of a Letter of Credit, each Lender shall be deemed to have
purchased a pro rata participation from the Issuing Lender, in an amount equal
to that Lender’s Pro Rata Share of the Revolving Commitment, of such Letter of
Credit. Without limiting the scope and nature of each Lender’s participation in
any Letter of Credit, to the extent that the Issuing Lender has not been
reimbursed by Borrower for any payment required to be made by the Issuing Lender
under any Letter of Credit, each Lender shall, pro rata according to its Pro
Rata Share of the Revolving Commitment, reimburse the Issuing Lender promptly
upon demand for the amount of such payment through the Administrative Agent. The
obligation of each Lender to so reimburse the Issuing Lender shall be absolute
and unconditional and shall not be affected by the occurrence of an Event of
Default or any other occurrence or event. Any such reimbursement shall not
relieve or otherwise impair the obligation of Borrower to reimburse the Issuing
Lender for the amount of any payment made by the Issuing Lender under any Letter
of Credit together with interest as hereinafter provided.

 

(d) Borrower agrees to pay to the Issuing Lender through the Administrative
Agent an amount equal to any payment made by the Issuing Lender with respect to
each Letter of Credit upon the date of each drawing thereunder, together with
interest on such amount from the

 

-27-



--------------------------------------------------------------------------------

date of any payment made by the Issuing Lender at the Default Rate (provided
that, subject to the terms and conditions hereof, Borrower may request a Base
Rate Loan in accordance with this Agreement to finance such amounts at the rate
ordinarily applicable to Base Rate Loans). The principal amount of any such
payment shall be used to reimburse the Issuing Lender for the payment made by it
under the Letter of Credit. Each Lender that has reimbursed the Issuing Lender
pursuant to Section 2.4(c) for its Pro-Rata Share of any payment made by the
Issuing Lender under a Letter of Credit shall thereupon acquire a pro-rata
participation, to the extent of such reimbursement, in the claim of the Issuing
Lender against Borrower under this Section 2.4(d) and shall share, in accordance
with that pro-rata participation, in any payment (including any payment of
interest with respect thereto) made by Borrower with respect to such claim, and
the Administrative Agent shall remit to each such Lender its Pro Rata Share
thereof in immediately available funds.

 

(e) If Borrower fails to make the payment required by Section 2.4(d) upon
demand, in lieu of the reimbursement to the Issuing Lender under Section 2.4(c)
the Issuing Lender may (but is not required to) without notice to or the consent
of Borrower, instruct the Administrative Agent to cause Advances to be made by
the Lenders under the Revolving Commitment in accordance with their Pro Rata
Shares in an aggregate amount equal to the amount paid by the Issuing Lender
with respect to that Letter of Credit and, for this purpose, the conditions
precedent set forth in Article 10 shall not apply. The proceeds of such Advances
shall be paid to the Issuing Lender to reimburse it for the payment made by it
under the Letter of Credit. Such Advances shall be payable upon demand and shall
bear interest at the Default Rate.

 

(f) The issuance of any supplement, modification, amendment, renewal, or
extension to or of any Letter of Credit shall be treated in all respects the
same as the issuance of a new Letter of Credit.

 

(g) The obligation of Borrower to pay to the Issuing Lender the amount of any
payment made by the Issuing Lender under any Letter of Credit shall be absolute,
unconditional, and irrevocable, subject only to performance by the Issuing
Lender of its obligations to Borrower under Connecticut Uniform Commercial Code
Section 42a-5-109. Without limiting the foregoing, Borrower’s obligations shall
not be affected by any of the following circumstances:

 

(i) any lack of validity or enforceability of the Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

 

(ii) any amendment or waiver of or any consent to departure from the Letter of
Credit, this Agreement, or any other agreement or instrument relating thereto;

 

(iii) the existence of any claim, setoff, defense, or other rights which
Borrower may have at any time against the Issuing Lender, the Administrative
Agent or any Lender, any beneficiary of the Letter of Credit or any other
Person, whether in connection with the Letter of Credit, this Agreement, or any
other agreement or instrument relating thereto, or any unrelated transactions;

 

(iv) any demand, statement, or any other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid, or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever;

 

-28-



--------------------------------------------------------------------------------

 

(v) payment by the Issuing Lender in good faith under the Letter of Credit
against presentation of a draft or any accompanying document which does not
strictly comply with the terms of the Letter of Credit;

 

(vi) the existence, character, quality, quantity, condition, packing, value or
delivery of any property purported to be represented by documents presented in
connection with any Letter of Credit or for any difference between any such
property and the character, quality, quantity, condition, or value of such
property as described in such documents;

 

(vii) the time, place, manner, order or contents of shipments or deliveries of
property as described in documents presented in connection with any Letter of
Credit or the existence, nature and extent of any insurance relative thereto;

 

(viii) the solvency or financial responsibility of any party issuing any
documents in connection with a Letter of Credit;

 

(ix) any failure or delay in notice of shipments or arrival of any property;

 

(x) any error in the transmission of any message relating to a Letter of Credit
not caused by the Issuing Lender, or any delay or interruption in any such
message;

 

(xi) any error, neglect or default of any correspondent of the Issuing Lender in
connection with a Letter of Credit;

 

(xii) any consequence arising from acts of God, war, insurrection, civil unrest,
disturbances, labor disputes, emergency conditions or other causes beyond the
control of the Issuing Lender;

 

(xiii) so long as the Issuing Lender in good faith determines that the contract
or document appears to comply with the terms of the Letter of Credit, the form,
accuracy, genuineness or legal effect of any contract or document referred to in
any document submitted to the Issuing Lender in connection with a Letter of
Credit; and

 

(xiv) where the Issuing Lender has acted in good faith and observed general
banking usage, customs or practices, any other circumstances whatsoever.

 

(h) The Issuing Lender shall be entitled to the protection accorded to the
Administrative Agent pursuant to Section 12.6, mutatis mutandis.

 

2.5 Mandatory Reductions of the Term Commitment. The Term Commitment shall
automatically and permanently be reduced on each Term Reduction Date by the Term
Reduction Amount. The Term Commitment shall automatically and permanently reduce
on the date of each prepayment of the Term Loans.

 

2.6 Voluntary Reduction of the Revolving Commitment. Borrower shall have the
right, at any time and from time to time, without penalty or charge, upon at
least five Business Days prior written notice to the Administrative Agent,
voluntarily to permanently and irrevocably reduce, in aggregate principal
amounts which are not less than $5,000,000 and in an integral multiple of
$1,000,000,

 

-29-



--------------------------------------------------------------------------------

or to terminate, the then undisbursed portion of the Revolving Commitment,
provided that any such reduction or termination shall be accompanied by all
accrued and unpaid commitment fees with respect to any portion of the Revolving
Commitment being reduced or terminated.

 

2.7 Optional Increases to the Commitments.

 

(a) Provided that no Default or Event of Default then exists, Borrower may
request in writing that the then effective Revolving Commitment, Term
Commitment, or either or both of them, be increased to an aggregate amount which
does not result in the principal amount of the Commitments being greater than
$500,000,000. Any request under this Section shall be submitted by Borrower to
the Lenders through the Administrative Agent not less than thirty days prior to
the proposed increase, specify the proposed effective date and amount of such
increase to each of the Commitments, if any, and be accompanied by a Certificate
signed by a Senior Officer of Borrower (and consented to by the Tribe acting
through a Senior Officer), stating that no Default or Event of Default exists as
of the date of the request or will result from the requested increase. Borrower
may also specify any fees offered to those Lenders which agree to an increase in
the amount of their Pro Rata Share of the Commitments (which fees may be
variable based upon the amount which any such Lender is willing to assume as an
increase to the amount of its Pro Rata Share of the increased Commitments). The
consent of the Lenders, as such, shall not be required for an increase in the
amount of either or both of the Commitments pursuant to this Section.

 

(b) Each Lender may approve or reject a request for an increase in the amount of
the Commitments in its sole and absolute discretion and, absent an affirmative
written response within thirty days after receipt of such request, shall be
deemed to have rejected the request. The rejection of such a request by any
number of Lenders shall not affect Borrower’s right to increase the Commitments
pursuant to this Section.

 

(c) In responding to a request under this Section, each Lender which is willing
to increase its Pro Rata Share of the increased Commitments shall specify the
amount of the proposed increase which it is willing to assume. Each consenting
Lender shall be entitled to participate ratably (based on its Pro Rata Share of
the Commitments before such increase) in any resulting increase in the
Commitments, subject to the right of the Administrative Agent to adjust
allocations of the increased Commitments so as to result in the amounts of the
Pro Rata Shares of the Lenders being in integral multiples of $100,000.

 

(d) If the aggregate principal amount offered to be assumed by the consenting
Lenders is less than the amount requested, Borrower may (i) reject the proposed
increase in its entirety, (ii) accept the offered amounts or (iii) designate new
lenders who qualify as Eligible Assignees and which are reasonably acceptable to
the Administrative Agent as additional Lenders hereunder in accordance with
clause (f) of this Section (each, a “New Lender”), which New Lenders may assume
the amount of the increase in the Commitments that has not been assumed by the
consenting Lenders.

 

(e) After completion of the foregoing, the Administrative Agent shall give
written notification to the Lenders and any New Lenders of the increase to the
Commitments which shall thereupon become effective.

 

(f) Each New Lender shall become an additional party hereto as a New Lender
concurrently with the effectiveness of the proposed increase in the Commitments
upon its execution of an instrument of joinder to this Agreement which is in
form and substance

 

-30-



--------------------------------------------------------------------------------

reasonably acceptable to the Administrative Agent and which, in any event,
contains the representations, warranties, indemnities and other protections
afforded to the Administrative Agent and the other Lenders which would be
granted or made by an Eligible Assignee by means of the execution of an
Assignment Agreement.

 

(g) Subject to the foregoing, any increase to the Commitments requested under
this Section shall be effective as of the date proposed by Borrower and shall be
in the principal amount equal to (i) the amount which consenting Lenders are
willing to assume as increases to the amount of their Pro Rata Share plus (ii)
the amount offered by any New Lenders. Upon the effectiveness of any such
increase, each Loan outstanding under any Commitment which is so increased shall
be refinanced with new Advances reflecting the adjusted Pro Rata Shares of the
Lenders in that Commitment and the Borrower shall:

 

(x) issue replacement Notes to each affected Lender and new Notes to each New
Lender, and the percentage of Pro Rata Shares of each Lender will be adjusted to
give effect to the increase in the Commitments;

 

(y) execute and deliver to the Administrative Agent such amendments to the Loan
Documents as the Administrative Agent may reasonably request relating to such
increase (including without limitation, in the event that the Leasehold Mortgage
is then in effect, an amendment to the Leasehold Mortgage reflecting the
increase of the amounts secured thereby, and, in any such case Borrower shall
provide to the Administrative Agent an endorsement to its ALTA lenders policy of
title insurance, in form and substance reasonably acceptable to the
Administrative Agent, insuring the continued priority and perfection of the
Leasehold Mortgage); and

 

(z) pay to the existing Lenders any breakage costs which are payable in
connection with the refinancing of any Loans in the manner contemplated by
Section 3.8 (it being understood that in the event of any increase to the Term
Commitment, each LIBOR Loan which is then outstanding under the Term Commitment
shall be refinanced in a manner which results in each Lender having a Pro Rata
Share of the Term Commitment having a ratable share of each Term Loan which is
outstanding thereunder).

 

2.8 Administrative Agent’s Right to Assume Funds Available for Advances. Unless
the Administrative Agent shall have been notified by any Lender prior to the
funding by the Administrative Agent of any Loan that such Lender does not intend
to make available to the Administrative Agent such Lender’s Pro Rata Share of
the total amount of such Loan, the Administrative Agent may assume that such
Lender has made such amount available to the Administrative Agent on the date of
the Loan and the Administrative Agent may, in reliance upon such assumption,
make available to Borrower a corresponding amount. If the Administrative Agent
has made funds available to Borrower based on such assumption and such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender, which demand shall be made in a
reasonably prompt manner. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent promptly shall notify Borrower and Borrower shall pay such corresponding
amount to the Administrative Agent. The Administrative Agent also shall be
entitled to recover from such Lender interest on such corresponding amount in
respect of each day from the date such corresponding amount was made available
by the Administrative Agent to Borrower to the date such corresponding amount is
recovered by the Administrative Agent, at a rate per annum equal to the Federal
Funds Rate. Nothing herein shall be deemed to relieve any Lender from its
obligation to

 

-31-



--------------------------------------------------------------------------------

fulfill its Pro Rata Share or to prejudice any rights which the Administrative
Agent or Borrower may have against any Lender as a result of any default by such
Lender hereunder.

 

2.9 Collateral. The Loans, together with all other Obligations, shall be secured
by the Liens created by the Collateral Documents and shall be entitled to the
benefit of each guarantee executed by any Subsidiary of the Borrower in respect
of the Obligations. Each Approved Swap Agreement shall be secured by the Lien of
the Collateral Documents (a) on a pari passu basis to the extent of the
associated Swap Termination Value, and (b) to the extent of any excess, on a
basis which is in all respects subordinated to all other Obligations.

 

-32-



--------------------------------------------------------------------------------

ARTICLE 3.

PAYMENTS AND FEES

 

3.1 Principal and Interest

 

(a) Interest shall be payable on the outstanding daily unpaid principal amount
of each Loan from the date thereof until payment in full is made and shall
accrue and be payable at the rates set forth herein before and after default,
before and after maturity, before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law. At the option of the
Requisite Lenders, interest on overdue interest shall itself bear interest at
the Default Rate, and shall be compounded with the principal Obligations
quarterly, to the fullest extent permitted by applicable Laws.

 

(b) Interest accrued with respect to Base Rate Loans shall be payable quarterly
in arrears on each Quarterly Payment Date. Except as otherwise provided in
Section 3.9, the unpaid principal amount of each Base Rate Loan shall bear
interest at a fluctuating rate per annum equal to Base Rate plus the Applicable
Percentage for Base Rate Loans. Each change in the interest rate hereunder shall
take effect simultaneously with the corresponding change in Base Rate or the
Applicable Percentage.

 

(c) Interest on each LIBOR Loan which is for a term of three months or less
shall be due and payable on the last day of the related Interest Period.
Interest accrued on each other LIBOR Loan shall be due and payable on the date
which is three months after the date such LIBOR Loan was made, every three
months thereafter and, in any event, on the last day of the related Interest
Period. Except as otherwise provided in Section 3.9, the unpaid principal amount
of any LIBOR Loan shall bear interest at a rate per annum equal to the LIBOR for
that LIBOR Loan plus the Applicable Percentage for LIBOR Loans. While the LIBOR
for each LIBOR Loan shall remain fixed for the entire related Interest Period,
the Applicable Percentage for each LIBOR Loan shall change simultaneously with
the corresponding change in Applicable Percentages generally.

 

(d) If not sooner paid, the principal Indebtedness evidenced by the Loan
Documents shall be payable as follows:

 

(i) the principal amount of each LIBOR Revolving Loan shall be payable on the
last day of the Interest Period for such Revolving Loan;

 

(ii) the amount, if any, by which the aggregate principal amount of the
Revolving Loans plus the aggregate amount available for drawing under
outstanding Letters of Credit plus the aggregate amount of all unreimbursed
draws with respect to Letters of Credit at any time exceeds the Revolving
Commitment shall be payable immediately;

 

(iii) the amount, if any, by which the aggregate principal amount of the Term
Loans at any time exceed the Term Commitment shall be payable immediately; and

 

(iv) the principal Indebtedness evidenced by the Loan Documents shall in any
event be payable on the Maturity Date.

 

-33-



--------------------------------------------------------------------------------

 

(e) Subject to Section 3.8, the Loans may, at any time and from time to time,
voluntarily be paid or prepaid in whole or in part without premium or penalty,
provided that with respect to any voluntary prepayment of the Loans under this
Section 3.1(e), (i) any partial prepayment shall be in an integral multiple of
$1,000,000 which is not less than $5,000,000, and (ii) the Administrative Agent
shall have received written notice of any prepayment prior to 9:00 a.m.
California time one Business Day (or, in the case of any prepayment of any LIBOR
Loan, three LIBOR Business Days) before the date of prepayment, which notice
shall identify the date and amount of the prepayment.

 

3.2 Arrangement Fees. On the Closing Date, Borrower shall pay to each of the
Co-Lead Arrangers fees in the amounts set forth in the Fee Letters with the
Co-Lead Arrangers. These fees are fully earned as of the Closing Date, are
solely for the account of the Co-Lead Arrangers and are non-refundable.

 

3.3 Annual Agency Fees. On the Closing Date and on each anniversary thereof,
Borrower shall pay to the Administrative Agent agency fees in the amounts set
forth in the Fee Letter with BAS and the Administrative Agent. These agency fees
are fully earned as of the date when due, are solely for the account of
Administrative Agent and are non-refundable.

 

3.4 Upfront Fees. On the Closing Date, Borrower shall pay to the Administrative
Agent, for the account of each Lender, a non-refundable upfront fee in amount
equal to (a) the amount of that Lender’s Pro Rata Share, times (b) a percentage
based on the principal amount of the Commitments which such Lender extended a
written offer to Borrower to assume (without regard to the Pro Rata Share
actually allocated to such Lender), as set forth in the Fee Letter with BAS and
the Administrative Agent.

 

3.5 Commitment Fees. From the Closing Date, the Borrower shall pay to the
Administrative Agent, for the account of the Lenders according to their Pro Rata
Shares, Commitment Fees equal to the product of (a) the Applicable Percentage
for Commitment Fees times (b) the average daily Unused Commitment for that
calendar quarter. The Commitment Fees shall be payable quarterly in arrears on
each Quarterly Payment Date and upon any termination of the Revolving
Commitment.

 

3.6 Letter of Credit Fees. Concurrently with the issuance of each Letter of
Credit, Borrower shall pay a letter of credit fee issuance fee to the Issuing
Lender, for the sole account of the Issuing Lender, in an amount set forth in
the Fee Letter. The Borrower also shall pay to the Administrative Agent,
quarterly in arrears on each Quarterly Payment Date, and for the ratable account
of the Lenders in accordance with their Pro Rata Shares of the Revolving
Commitment, letter of credit fees in an amount equal to the Applicable
Percentage for LIBOR Loans times the maximum amount available for drawing under
each Letter of Credit outstanding from time to time. The Administrative Agent
shall promptly make available to the Lenders in immediately available funds,
pro-rata according to their Pro Rata Shares, the standby letter of credit fees
which are for the account of the Lenders. Borrower also shall pay transfer,
issuance, check fees and such other fees as the Issuing Lender normally charges
(not to include origination fees) in connection with standby letters of credit
and activity pursuant thereto, which fees shall be solely for the account of the
Issuing Lender.

 

3.7 Increased Commitment Costs. If any Lender shall have determined that the
introduction after the date hereof of any applicable law, rule, regulation or
guideline regarding capital adequacy, or any change therein or any change in the
interpretation or administration thereof by any central bank or other
Governmental Agency charged with the interpretation or administration thereof,
or compliance by that Lender (or its LIBOR Lending Office) or any corporation
controlling that Lender, with any request, guidelines or directive regarding
capital adequacy (whether or not having the force of law) of any such central
bank or other authority, affects or would affect the amount of capital required
or

 

-34-



--------------------------------------------------------------------------------

 

expected to be maintained by that Lender or any corporation controlling that
Lender and (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy and such Lender’s desired return on
capital) determines that the amount of such capital is increased as a
consequence of its obligations under this Agreement, then, upon demand of such
Lender, Borrower shall immediately pay to that Lender, from time to time as
specified by that Lender, additional amounts sufficient to compensate that
Lender for such increase.

 

3.8 LIBOR Fees and Costs.

 

(a) If, after the date hereof, the existence or occurrence of any Special
Circumstance:

 

(i) shall subject any Lender or its LIBOR Lending Office to any tax, duty or
other charge or cost with respect to any LIBOR Advance, any Note or its
obligation to make LIBOR Advances, or shall change the basis of taxation of
payments to any Lender of the principal of or interest on any LIBOR Advance or
any other amounts due under this Agreement in respect of any LIBOR Advance, any
Note or its obligation to make LIBOR Advances (except for changes in any tax on
the overall net income, gross income or gross receipts of such Lender or its
LIBOR Lending Office);

 

(ii) shall impose, modify or deem applicable any reserve (including, without
limitation, any reserve imposed by the Board of Governors of the Federal Reserve
System), special deposit or similar requirements against assets of, deposits
with or for the account of, or credit extended by, any Lender or its LIBOR
Lending Office; or

 

(iii) shall impose on any Lender or its LIBOR Lending Office or the Designated
Market any other condition affecting any LIBOR Advance, any Note, its obligation
to make LIBOR Advances or this Agreement, or shall otherwise affect any of the
same;

 

and the result of any of the foregoing, as determined by such Lender, increases
the cost to such Lender or its LIBOR Lending Office of making or maintaining any
LIBOR Advance or in respect of any LIBOR Advance, any Note or its obligation to
make LIBOR Advances or reduces the amount of any sum received or receivable by
such Lender or its LIBOR Lending Office with respect to any LIBOR Advance, any
Note or its obligation to make LIBOR Advances (assuming such Lender’s LIBOR
Lending Office had funded 100% of its LIBOR Advance in the Designated Market),
then, upon demand by such Lender (with a copy to the Administrative Agent),
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender for such increased cost or reduction (determined as
though such Lender’s LIBOR Lending Office had funded 100% of its LIBOR Advance
in the Designated Market). A statement of any Lender claiming compensation under
this subsection, providing supporting calculation, and setting forth the
additional amount or amounts to be paid to it hereunder shall be conclusive in
the absence of manifest error. Each Lender agrees to endeavor promptly to notify
Borrower of any event of which it has actual knowledge occurring after the
Closing Date, which will entitle such Lender to compensation pursuant to this
Section, and agrees to designate a different LIBOR Lending Office promptly if
such designation will avoid the need for or reduce the amount of such
compensation and will not, in the judgment of such Lender, otherwise be
disadvantageous to such Lender. If any Lender claims compensation under this
Section, Borrower may at any time, upon at least four LIBOR Business Days’ prior
notice to the Administrative Agent and such Lender and upon payment in full of
the amounts provided for in this Section through the date of such payment plus

 

-35-



--------------------------------------------------------------------------------

any prepayment fee required by Section 3.8(d), pay in full the affected LIBOR
Advances of such Lender or request that such LIBOR Advances be converted to Base
Rate Advances.

 

(b) If, after the date hereof, the existence or occurrence of any Special
Circumstance shall, in the opinion of any Lender, make it unlawful, impossible
or impracticable for such Lender or its LIBOR Lending Office to make, maintain
or fund its portion of any LIBOR Loan, or materially restrict the ability of
such Lender to purchase or sell, or to take deposits of, dollars in the
Designated Market, or to determine or charge interest rates based upon the
LIBOR, and such Lender shall so notify the Administrative Agent, then such
Lender’s obligation to make LIBOR Advances shall be suspended for the duration
of such illegality, impossibility or impracticability and the Administrative
Agent forthwith shall give notice thereof to the other Lenders and Borrower.
Upon receipt of such notice, the outstanding principal amount of such Lender’s
LIBOR Advances, together with accrued interest thereon, automatically shall be
converted to Base Rate Advances on either (1) the last day of the Interest
Period(s) applicable to such LIBOR Advances if such Lender may lawfully continue
to maintain and fund such LIBOR Advances to such day(s) or (2) immediately if
such Lender may not lawfully continue to fund and maintain such LIBOR Advances
to such day(s), provided that in such event the conversion shall not be subject
to payment of a prepayment fee under Section 3.8(d). In the event that any
Lender is unable, for the reasons set forth above, to make, maintain or fund its
portion of any LIBOR Loan, such Lender shall fund such amount as a Base Rate
Advance for the same period of time, and such amount shall be treated in all
respects as a Base Rate Advance.

 

(c) If, with respect to any proposed LIBOR Loan:

 

(i) the Administrative Agent reasonably determines that, by reason of
circumstances affecting the Designated Market generally that are beyond the
reasonable control of the Lenders, deposits in dollars (in the applicable
amounts) are not being offered to each of the Lenders in the Designated Market
for the applicable Interest Period; or

 

(ii) the Requisite Lenders advise the Administrative Agent that the LIBOR as
determined by the Administrative Agent (A) does not represent the effective
pricing to such Lenders for deposits in dollars in the Designated Market in the
relevant amount for the applicable Interest Period, or (B) will not adequately
and fairly reflect the cost to such Lenders of making the applicable LIBOR
Advances;

 

then the Administrative Agent forthwith shall give notice thereof to Borrower
and the Lenders, whereupon until the Administrative Agent notifies Borrower that
the circumstances giving rise to such suspension no longer exist, the obligation
of the Lenders to make any future LIBOR Advances shall be suspended. If at the
time of such notice there is then pending a Request for Loan that specifies a
LIBOR Loan, such Request for Loan shall be deemed to specify a Base Rate Loan.

 

(d) Upon payment or prepayment of any LIBOR Advance (other than as the result of
a conversion required under Section 3.8(b)), on a day other than the last day in
the applicable Interest Period (whether voluntarily, involuntarily, by reason of
acceleration, or otherwise), or upon the failure of Borrower to borrow on the
date or in the amount specified for a LIBOR Loan in any Request for Loan,
Borrower shall pay to the appropriate Lender a prepayment fee or failure to
borrow fee, as the case may be, calculated as follows (and determined as though
100% of the LIBOR Advance had been funded in the Designated Market):

 

-36-



--------------------------------------------------------------------------------

(i) principal amount of the LIBOR Advance, times the number of days between the
date of prepayment or failure to borrow and the last day in the applicable
Interest Period, divided by 360, times the applicable Interest Differential;
plus

 

(ii) all actual out-of-pocket expenses (other than those taken into account in
the calculation of the Interest Differential) incurred by the Lender (excluding
allocations of any expense internal to that Lender) and reasonably attributable
to such payment, prepayment or failure to borrow;

 

provided that no prepayment fee or failure to borrow fee shall be payable (and
no credit or rebate shall be required) if the product of the foregoing formula
is not a positive number. Each Lender’s determination of the amount of any
prepayment fee or failure to borrow fee payable under this Section 3.8(d) shall
be based upon the Administrative Agent’s determination of the applicable
Interest Differential but shall otherwise be conclusive in the absence of
manifest error.

 

3.9 Default Rate. Upon the occurrence and during the continuation of any
Default, the outstanding principal amount of the Loans shall, at the option of
the Requisite Lenders, thereafter bear interest at a rate per annum which is 2%
per annum in excess of the otherwise applicable rate, to the fullest extent
permitted by applicable Laws. Upon the occurrence and during the continuation of
any Default or Event of Default, accrued and unpaid interest on past due amounts
(including, without limitation, interest on past due interest) shall be payable
upon demand and shall be compounded quarterly, on the last day of each calendar
quarter, to the fullest extent permitted by applicable Laws.

 

3.10 Computation of Interest and Fees. Computation of interest on Base Rate
Loans shall be calculated on the basis of a year of 365 or 366 days, as the case
may be, and the actual number of days elapsed. Computation of interest on LIBOR
Loans and on fees payable under this Agreement shall be calculated on the basis
of a year of 360 days and the actual number of days elapsed. Borrower
acknowledges that such latter calculation method will result in a higher yield
to the Lenders than a method based on a year of 365 or 366 days. Any Loan that
is repaid on the same day on which it is made shall bear interest for one day.

 

3.11 Non-Business Days. If any payment to be made by Borrower or any other Party
under any Loan Document shall come due on a day other than a Business Day,
payment shall instead be considered due on the next succeeding Business Day and
the extension of time shall be reflected in computing interest.

 

3.12 Manner and Treatment of Payments

 

(a) Each payment hereunder (except payments pursuant to Sections 3.7, 3.8, 13.11
and 13.15) or on the Notes or under any other Loan Document shall be made,
without setoff, counterclaim or deduction of any kind, to the Administrative
Agent, at the Administrative Agent’s Office, for the account of each of the
Lenders or the Administrative Agent, as the case may be, in immediately
available funds not later than 11:00 a.m., California local time, on the day of
payment (which must be a Business Day). All later payments shall be deemed
received on the next succeeding Business Day. The amount of all payments
received by the Administrative Agent for the account of each Lender shall be
paid by the Administrative Agent to the applicable Lender in immediately
available funds and, if such payment was received by the Administrative Agent by
11:00 a.m., California local time, on a Business Day and not so made available
to the account of a Lender on that Business Day, the Administrative Agent shall
reimburse that Lender for the cost to such Lender of funding the amount of such
payment at the Federal Funds Rate. All payments shall be made in lawful money of
the United States of America.

 

-37-



--------------------------------------------------------------------------------

 

(b) Each payment or prepayment on account of any Loan shall be made and applied
pro rata according to the outstanding Advances made by each Lender comprising
such Loan.

 

(c) Each Lender shall use its best efforts to keep a record of Advances made by
it and payments received by it with respect to its Note and such record shall be
presumptive evidence of the amounts owing. Notwithstanding the foregoing
sentence, no Lender shall be liable to any Party for any failure to keep such a
record, and no such failure shall affect the amount of the Obligations
hereunder.

 

3.13 Funding Sources. Nothing in this Agreement shall be deemed to obligate any
Lender to obtain the funds for any Loan or Advance in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for any Loan or Advance in any particular place or manner.

 

3.14 Failure to Charge Not Subsequent Waiver. Any decision by the Administrative
Agent or any Lender not to require payment of any interest (including interest
at the Default Rate), fee, cost or other amount payable under any Loan Document,
or to calculate any amount payable by a particular method, on any occasion shall
in no way limit or be deemed a waiver of the Administrative Agent’s or such
Lender’s right to require full payment of any interest (including interest at
the Default Rate), fee, cost or other amount payable under any Loan Document, or
to calculate an amount payable by another method, on any other or subsequent
occasion.

 

3.15 Administrative Agent’s Right to Assume Payments Will be Made by Borrower.
Unless the Administrative Agent shall have been notified by Borrower prior to
the date on which any payment to be made by Borrower hereunder is due that
Borrower does not intend to remit such payment, the Administrative Agent may, in
its discretion, assume that Borrower has remitted such payment when so due and
the Administrative Agent may, in its discretion and in reliance upon such
assumption, make available to each Lender on such payment date an amount equal
to such Lender’s share of such assumed payment. If Borrower has not in fact
remitted such payment to the Administrative Agent, each Lender shall forthwith
on demand repay to the Administrative Agent the amount of such assumed payment
made available to such Lender, together with interest thereon in respect of each
day from and including the date such amount was made available by the
Administrative Agent to such Lender to the date such amount is repaid to the
Administrative Agent at the Federal Funds Rate.

 

3.16 Authority to Charge Account. Borrower hereby authorizes the Administrative
Agent to charge the Designated Deposit Account or any other demand deposit
account maintained by Borrower with the Administrative Agent, in such amounts as
may from time to time be necessary to cause timely payment of principal,
interest, fees and other charges payable by Borrower under the Loan Documents,
but only to the extent that any such payment is not otherwise made when due.
Nothing herein shall obligate the Administrative Agent to charge any such
account in this manner or to charge any account at a time when there are not
sufficient good funds in such account.

 

3.17 Fee Determination Detail. The Administrative Agent, and any Lender, shall
provide reasonable detail to Borrower regarding the manner in which the amount
of any payment to the Lenders, or that Lender, under Article 3 has been
determined.

 

3.18 Survivability. All of Borrower’s obligations under Sections 3.7 and 3.8
shall survive for one year following the date on which all Loans hereunder are
fully paid; provided, however, that such obligations shall not, from and after
the date on which all Loans hereunder are fully paid, be deemed secured
Obligations for any purpose under the Loan Documents.

 

-38-



--------------------------------------------------------------------------------

3.19 Withholding Gross-Up. Each payment of any amount payable by Borrower or any
other Party under this Agreement or any other Loan Document shall be made free
and clear of, and without reduction by reason of, any taxes, assessments or
other charges imposed by any Governmental Agency, central bank or comparable
authority, excluding (i) taxes imposed on or measured in whole or in part by
overall net income, gross income or gross receipts, (ii) franchise taxes imposed
on any Lender by (A) any jurisdiction (or political subdivision thereof) in
which it is organized or maintains its principal office or LIBOR Lending Office
or (B) any jurisdiction (or political subdivision thereof) in which it is “doing
business”, (iii) any withholding taxes or other taxes based on gross income
imposed by the United States of America that are not attributable to any change
in any Law or the interpretation or administration of any Law by any
Governmental Agency and (iv) any withholding tax or other taxes based on gross
income imposed by the United States of America for any period with respect to
which it has failed to provide Borrower with the appropriate form or forms
required by Section 13.23, to the extent such forms are then available under
applicable Laws (all such non-excluded taxes, assessments or other charges being
hereinafter referred to as “Taxes”). To the extent that Borrower or any other
Party is obligated by applicable Laws to make any deduction or withholding on
account of Taxes from any amount payable to any Lender under this Agreement,
they shall (i) make such deduction or withholding and pay the same to the
relevant Governmental Agency and (ii) pay such additional amount to that Lender
as is necessary to result in that Lender’s receiving a net after-Tax amount
equal to the amount to which that Lender would have been entitled under this
Agreement absent such deduction or withholding. If and when receipt of such
payment results in an excess payment or credit to that Lender on account of such
Taxes, that Lender shall promptly refund such excess to Borrower or the relevant
Party.

 

-39-



--------------------------------------------------------------------------------

ARTICLE 4.

REPRESENTATIONS AND WARRANTIES OF THE TRIBE

 

In order to induce the Creditors to enter into this Agreement and the other Loan
Documents to be executed as of the Closing Date, the Tribe represents and
warrants to the Creditors that, as of the Closing Date (but not as of any date
subsequent thereto).

 

4.1 Existence and Qualification; Power; Compliance With Laws. The Tribe is
federally recognized as a Indian Tribe pursuant to a determination of the
Assistant Secretary – Indian Affairs, dated March 7, 1994, published in the
Federal Register on March 15, 1994, as amended by a correction dated July 1,
1994, published in the Federal Register on July 20, 1994, and as an Indian
Tribal government pursuant to Sections 7701(a)(40)(A) and 7871(a) of the
Internal Revenue Code, Title 26 U.S.C. Borrower is a governmental
instrumentality of the Tribe. As of the Closing Date, each of the Tribe and
Borrower is a non-taxable entity for purposes of federal income taxation under
the Internal Revenue Code, Title 26 U.S.C., and the gaming and other revenues of
Borrower are exempt from federal income taxation. To the extent required by Law,
Borrower and the Tribe are qualified to do business and are in good standing
under the laws of each jurisdiction in which they are required to be qualified
by reason of the location or the conduct of their business. The Tribe and the
Borrower each have all requisite power and authority to execute and deliver each
Loan Document to which they are a Party and to perform their respective
Obligations. The Tribe and Borrower are in material compliance with the terms of
the Compact, the Gaming Authority Ordinance, the Gaming Ordinance and with all
Laws and other legal requirements applicable to their existence and business
(including without limitation, IGRA and all Gaming Laws), have obtained all
authorizations, consents, approvals, orders, licenses and permits from, and have
accomplished all filings, registrations and qualifications with, or obtained
exemptions from any of the foregoing from, any Governmental Agency that are
necessary for the transaction of their business, except where the failure so to
file, register, qualify or obtain exemptions does not constitute a Material
Adverse Effect.

 

4.2 Authority; Compliance With Other Agreements and Instruments and Government
Regulations. The execution, delivery and performance by the Tribe and by
Borrower of the Loan Documents have been duly authorized by all necessary Tribal
Council, Management Board and other action, and do not:

 

(a) require any consent or approval not heretofore obtained of any enrolled
tribal member, Tribal Council member, Management Board Member, security holder
or creditor;

 

(b) violate or conflict with any provision of the Constitution, charter, bylaws
or other governing documents of the Tribe or of Borrower;

 

(c) result in or require the creation or imposition of any Lien or Right of
Others (other than pursuant to the Collateral Documents) upon or with respect to
any Authority Property now owned or leased or hereafter acquired;

 

(d) violate any Law or Requirement of Law, including any Gaming Law, applicable
to the Tribe or Borrower;

 

(e) constitute a “transfer of an interest” or an “obligation incurred” that is
avoidable by a trustee under Section 548 of the Bankruptcy Code of 1978, as
amended, or constitute a “fraudulent conveyance,” “fraudulent obligation” or
“fraudulent transfer” within the meanings of the Uniform Fraudulent Conveyances
Act or Uniform Fraudulent Transfer Act, as enacted in any applicable
jurisdiction;

 

-40-



--------------------------------------------------------------------------------

 

(f) result in a material breach of or default under, or would, with the giving
of notice or the lapse of time or both, constitute a material breach of or
default under, or cause or permit the acceleration of any obligation owed under,
any mortgage, indenture or loan or credit agreement or any other Contractual
Obligation to which the Tribe or Borrower is a party or by which the Tribe,
Borrower or any of their Property is bound or affected; or

 

(g) require any consent or approval of any Governmental Agency, or any notice
to, registration or qualification with any Governmental Agency, not heretofore
obtained or obtained concurrently with the Closing Date (or, as to the Leasehold
Mortgage, as hereafter may be obtained);

 

and the Tribe and Borrower are not in violation of, or default under, any
Requirement of Law or Contractual Obligation, or any indenture, loan or credit
agreement described in Section 4.2(f), in any respect that constitutes a
Material Adverse Effect.

 

4.3 No Governmental Approvals Required. Except for any required consents of the
U.S. Secretary of the Interior as to the Leasehold Mortgage (which consent is
being requested concurrently with the execution and delivery of this Agreement
if the Leasehold Mortgage is being executed concurrently herewith, but is not
otherwise required), no authorization, consent, approval, order, license or
permit from, or filing, registration or qualification with, any Governmental
Agency is required to authorize or permit under applicable Laws the execution,
delivery and performance by the Tribe and the Borrower of the Loan Documents to
which they are parties.

 

4.4 The Nature of Borrower. All activities of the Tribe constituting or relating
to the ownership and operation of gaming facilities (including all Class II and
Class III gaming activities within the meaning of IGRA) included within Mohegan
Sun and all activities of the Tribe constituting or relating to the ownership of
hotel, restaurant, entertainment and resort facilities included within Mohegan
Sun are conducted on behalf of the Tribe by Borrower pursuant to the authority
granted to Borrower in the Gaming Authority Ordinance, other than the basketball
operations carried on by, and the related assets owned by, the WNBA Subsidiary.

 

4.5 No Management Contract. Neither this Agreement nor the other Loan Documents,
taken individually or as a whole, constitute “management contracts” or
“management agreements” within the meaning of Section 12 of IGRA, or deprive
Borrower of the sole proprietary interest and responsibility of the conduct of
gaming activity at Mohegan Sun.

 

4.6 Title to and Location of Property. As of the Closing Date, Borrower has good
and valid title to all the Property reflected in the financial statements
described in Section 5.6 other than assets owned by the WNBA Subsidiary and
immaterial items of Property subsequently sold or disposed of in the ordinary
course of business, free and clear of all Liens and Rights of Others, other than
as set forth in Schedule 7.8, provided that the title to the real property
comprising a portion of the Mohegan Sun is held by the United States in trust on
behalf of the Tribe.

 

4.7 Real Property. Schedule 4.7 sets forth a summary description of all real
property owned by the Tribe which is Authority Property, including the Real
Property, and of all real property leasehold estates held by Borrower from the
Tribe, which summary is accurate and complete in all material respects. Except
as set forth in Schedule 4.7, the leases creating such real property leasehold
estates are in full force and effect and create a valid leasehold estate on the
terms of such lease, and neither Borrower nor the Tribe is in default or breach
of any material provision thereof . The copies of such real property leases
heretofore furnished to the Administrative Agent are true copies and there are
no amendments thereto copies of which have not been furnished to the
Administrative Agent. Under

 

-41-



--------------------------------------------------------------------------------

 

25 U.S.C. § 177 such real property may not be encumbered by the Tribe or
Borrower without the consent of the United States of America; however consent to
the Leasehold Mortgage has been requested concurrently with the execution and
delivery of this Agreement. The Authority Property includes all real, mixed and
personal property which is operationally integral to the on-reservation gaming
activities of the Tribe.

 

4.8 Governmental Regulation. Except for any consents of the Bureau of Indian
Affairs of the types described in Section 4.3, Borrower is not subject to
regulation under any Law limiting or regulating its ability to incur
Indebtedness for money borrowed, to grant Liens to secure its obligations with
respect to such Indebtedness or to otherwise perform the Obligations.

 

4.9 Binding Obligations. The Loan Documents contemplated by Section 10.1 and
Section 10.2 have been executed and delivered by the Tribe and Borrower, as
applicable, and constitute the legal, valid and binding obligations of the Tribe
and Borrower enforceable in accordance with their terms (subject to the
understanding that the Leasehold Mortgage will not be delivered unless and until
all appropriate and required Governmental Approvals have been obtained). The
provisions of Section 13.24 are specifically enforceable against the Tribe and
Borrower.

 

4.10 No Default. No event has occurred and is continuing that is a Default or an
Event of Default.

 

4.11 Disclosure. No written statement made by or on behalf of the Tribe or
Borrower to the Administrative Agent or any Lender in connection with this
Agreement, or in connection with any Loan or Letter of Credit, contains any
untrue statement of a material fact or omits a material fact necessary in order
to make the statement made not misleading in light of all the circumstances
existing at the date the statement was made. There is no fact known to the Tribe
or Borrower (other than matters of a general economic nature or matters
generally applicable to businesses of the types engaged in by Borrower) which
would constitute a Material Adverse Effect that has not been disclosed in
writing to the Administrative Agent and the Lenders.

 

4.12 Gaming Laws. Borrower and the Tribe are in material compliance with all
applicable Gaming Laws.

 

4.13 Security Interests. The Liens created by the Security Agreement are
perfected and of first priority to the fullest extent that the same may be
perfected by the filing of financing statements under the Connecticut Uniform
Commercial Code (as adopted by the Borrower pursuant to the UCC Ordinance).
Following the date of the execution, delivery (and consent thereto by the U.S.
Secretary of the Interior) and recordation of the Leasehold Mortgage, the
Leasehold Mortgage creates a valid and perfected Lien in the Collateral
described therein securing the Obligations. The Deposit Account Agreements
create a valid and perfected Lien in the Operating Accounts securing the
Obligations. Each of the Liens described in this Section are of first priority,
subject only to Permitted Encumbrances, Permitted Rights of Others and matters
described in Schedule 7.8.

 

4.14 Arbitration. Pursuant to the Constitution, to the extent that any dispute
among the parties to the Loan Documents is initiated in or referred to the
Tribal Court, (i) such court lacks discretion to refuse to compel arbitration
among the parties to the dispute, and (ii) such court is obligated to honor and
enforce any award by the arbitrator, without review of any nature by such court.

 

4.15 Recourse Obligations. Under current Law, no obligation of the Tribe of any
type or nature may constitute a Recourse Obligation unless and to the extent
that Borrower has become an express obligor with respect thereto, and the Tribe
has no authority, independent of Borrower, to incur

 

-42-



--------------------------------------------------------------------------------

 

any obligation on behalf of Borrower, to bind any Authority Property, or to
grant Liens upon any Authority Property.

 

-43-



--------------------------------------------------------------------------------

 

ARTICLE 5.

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

 

In order to induce the Creditors to enter into this Agreement and the other Loan
Documents, to make Loans and to issue and participate in Letters of Credit
hereunder, Borrower represents and warrants to the Creditors that:

 

5.1 Existence and Qualification; Power; Compliance With Laws. The Tribe is
federally recognized as a Indian Tribe pursuant to a determination of the
Assistant Secretary - Indian Affairs, dated March 7, 1994, published in the
Federal Register on March 15, 1994, as amended by a correction dated July 1,
1994, published in the Federal Register on July 20, 1994, and as an Indian
Tribal government pursuant to Sections 7701(a)(40)(A) and 7871(a) of the
Internal Revenue Code, Title 26 U.S.C. Borrower is a governmental
instrumentality of the Tribe. As of the Closing Date, each of the Tribe and
Borrower is a non-taxable entity for purposes of federal income taxation under
the Internal Revenue Code, Title 26 U.S.C., and the gaming and other revenues of
Borrower are exempt from federal income taxation. To the extent required by Law,
Borrower and the Tribe are qualified to do business and are in good standing
under the laws of each jurisdiction in which they are required to be qualified
by reason of the location or the conduct of their business. The Tribe and the
Borrower each have all requisite power and authority to conduct their respective
businesses, to own and lease their respective Properties, to execute and deliver
each Loan Document to which they are a Party and to perform their respective
Obligations. As of the Closing Date, the chief executive offices of Borrower are
located in Uncasville, Connecticut at the address for notices set forth on the
signature pages hereto. The Tribe and Borrower are in material compliance with
the terms of the Compact, the Gaming Ordinance, the Gaming Authority Ordinance
and with all Laws and other legal requirements applicable to their existence and
business (including without limitation, IGRA and all Gaming Laws), have obtained
all authorizations, consents, approvals, orders, licenses and permits from, and
have accomplished all filings, registrations and qualifications with, or
obtained exemptions from any of the foregoing from, any Governmental Agency that
are necessary for the transaction of their business, except where the failure so
to file, register, qualify or obtain exemptions does not constitute a Material
Adverse Effect.

 

5.2 Authority; Compliance With Other Agreements and Instruments and Government
Regulations. The execution, delivery and performance by the Tribe and by
Borrower of the Loan Documents have been duly authorized by all necessary Tribal
Council, Management Board and other action, and do not:

 

(a) require any consent or approval not heretofore obtained of any enrolled
tribal member or Tribal Council member, Management Board member, security holder
or creditor;

 

(b) violate or conflict with any provision of the Constitution, charter, bylaws
or other governing documents of the Tribe or of Borrower;

 

(c) result in or require the creation or imposition of any Lien or Right of
Others (other than pursuant to the Collateral Documents) upon or with respect to
any Authority Property now owned or leased or hereafter acquired;

 

(d) violate any Law or Requirement of Law, including any Gaming Law, applicable
to the Tribe or Borrower;

 

(e) constitute a “transfer of an interest” or an “obligation incurred” that is
avoidable by a trustee under Section 548 of the Bankruptcy Code of 1978, as
amended, or

 

-44-



--------------------------------------------------------------------------------

 

constitute a “fraudulent conveyance,” “fraudulent obligation” or “fraudulent
transfer” within the meanings of the Uniform Fraudulent Conveyances Act or
Uniform Fraudulent Transfer Act, as enacted in any applicable jurisdiction;

 

(f) result in a material breach of or default under, or would, with the giving
of notice or the lapse of time or both, constitute a material breach of or
default under, or cause or permit the acceleration of any obligation owed under,
any mortgage, indenture or loan or credit agreement or any other Contractual
Obligation to which the Tribe or Borrower is a party or by which the Tribe,
Borrower or any of their Property is bound or affected; or

 

(g) require any consent or approval of any Governmental Agency, or any notice
to, registration or qualification with any Governmental Agency, not heretofore
obtained or obtained concurrently with the Closing Date (or, as to the Leasehold
Mortgage, as hereafter may be obtained);

 

and the Tribe and Borrower are not in violation of, or default under, any
Requirement of Law or Contractual Obligation, or any indenture, loan or credit
agreement described in Section 5.2(f), in any respect that constitutes a
Material Adverse Effect.

 

5.3 No Governmental Approvals Required. Except for the consent of the U.S.
Secretary of the Interior as to the Leasehold Mortgage (which consent is being
requested concurrently with the execution and delivery of this Agreement if the
Leasehold Mortgage is being executed concurrently herewith, but is not otherwise
required), no authorization, consent, approval, order, license or permit from,
or filing, registration or qualification with, any Governmental Agency is
required to authorize or permit under applicable Laws the execution, delivery
and performance by the Tribe and the Borrower of the Loan Documents to which
they are parties.

 

5.4 The Nature of Borrower. All activities of the Tribe constituting or relating
to the ownership and operation of gaming facilities (including all Class II and
Class III gaming activities within the meaning of IGRA) included within Mohegan
Sun and all activities of the Tribe constituting or relating to the ownership of
hotel, restaurant, entertainment and resort facilities included within Mohegan
Sun are conducted on behalf of the Tribe by Borrower pursuant to the authority
granted to Borrower in the Gaming Authority Ordinance, other than the basketball
operations carried on by, and the related assets owned by, the WNBA Subsidiary.

 

5.5 No Management Contract. Neither this Agreement nor the other Loan Documents,
taken individually or as a whole, constitute “management contracts” or
“management agreements” within the meaning of Section 12 of IGRA, or deprive
Borrower of the sole proprietary interest and responsibility of the conduct of
gaming activity at Mohegan Sun.

 

5.6 Financial Statements. Borrower has furnished to the Lenders (a) the audited
financial statements of Borrower as of September 30, 2002 and for the fiscal
year then ended, and (b) the unaudited financial statements of Borrower as of
December 31, 2002 and for the three month fiscal period then ended. The
financial statements described above fairly present the financial condition and
the results of operations of Borrower as at such dates and for such periods in
accordance with Generally Accepted Accounting Principles consistently applied,
except in the case of the financial statements described in clause (b) above,
for any requirement for footnote disclosures.

 

5.7 Financial Statements of Borrower. The financial statements of Borrower
referred to in Section 5.6 includes as liabilities of the Borrower, all Recourse
Obligations existing as of the date hereof, whether or not Borrower is described
as the borrower or obligor with respect thereto. Each

 

-45-



--------------------------------------------------------------------------------

 

financial statement of Borrower which is hereafter delivered in accordance with
Section 8.1 includes as liabilities of the Borrower, all then existing Recourse
Obligations, whether or not Borrower is described as the borrower or obligor
with respect thereto. No Non-Authority Property is described as an asset of
Borrower on any balance sheet or other financial statement of Borrower provided
to the Administrative Agent or the Lenders.

 

5.8 No Other Liabilities; No Material Adverse Effect. As of the Closing Date,
Borrower does not have any material liability or material contingent liability
not reflected or disclosed in the financial statements described in Section
5.6(b) or the notes to the financial statements described in Section 5.6(a). No
event or circumstance that constitutes a Material Adverse Effect has occurred
since September 30, 2002. As of the date of each Advance made and each Letter of
Credit issued subsequent to the Closing Date, no event or circumstance has
occurred since September 30, 2002 that constitutes a Material Adverse Effect.

 

5.9 Title to and Location of Property. As of the Closing Date, Borrower has good
and valid title to all the Property reflected in the financial statements
described in Section 5.6 other than assets owned by the WNBA Subsidiary and
immaterial items of Property subsequently sold or disposed of in the ordinary
course of business, free and clear of all Liens and Rights of Others, other than
as set forth in Schedule 7.8, provided that title to the real property
comprising a portion of Mohegan Sun is held by the United States in trust on
behalf of the Tribe.

 

5.10 Real Property. Schedule 4.7 sets forth a summary description of all real
property owned by the Tribe which is Authority Property, including the Real
Property, and of all real property leasehold estates held by Borrower from the
Tribe, which summary is accurate and complete in all material respects. Except
as set forth in Schedule 4.7, the leases creating such real property leasehold
estates are in full force and effect and create a valid leasehold estate on the
terms of such lease, and neither Borrower nor the Tribe is in default or breach
of any material provision thereof. The copies of such real property leases
heretofore furnished to the Administrative Agent are true copies and there are
no amendments thereto copies of which have not been furnished to the
Administrative Agent. Under 25 U.S.C. § 177 such real property may not be
encumbered by the Tribe or Borrower without the consent of the United States of
America; however consent to the Leasehold Mortgage has been requested
concurrently with the execution and delivery of this Agreement. The Authority
Property includes all real, mixed and personal property which is operationally
integral to the on-reservation gaming activities of the Tribe.

 

5.11 Intangible Assets. Borrower owns, or possesses the right to use to the
extent necessary in the business of Borrower, all trademarks, trade names,
copyrights, patents, patent rights, computer software, licenses and other
Intangible Assets that are used in the conduct of the business of Borrower as
now operated and which are material to the condition (financial or otherwise),
business or operations of Borrower, and no such Intangible Asset conflicts with
the valid trademark, trade name, copyright, patent, patent right or Intangible
Asset of any other Person to the extent that such conflict constitutes a
Material Adverse Effect.

 

5.12 Governmental Regulation. Except for any consents of the Bureau of Indian
Affairs of the types described in Section 5.3, Borrower is not subject to
regulation under any Law limiting or regulating its ability to incur
Indebtedness for money borrowed, to grant Liens to secure its obligations with
respect to such Indebtedness or to otherwise perform the Obligations.

 

5.13 Litigation. Except for (a) any matter fully covered (subject to applicable
deductibles and retentions) by insurance and with respect to which the insurance
carrier has not denied coverage, nor issued any denial of claim, nor any other
statement that the claim is in excess of coverage,

 

-46-



--------------------------------------------------------------------------------

 

(b) any matter, or series of related matters, not fully covered by insurance
(subject to applicable deductibles and retentions) involving a claim against
Borrower which is, in the reasonable opinion of Borrower’s independent legal
counsel, in an amount less than $5,000,000, and (c) matters set forth in
Schedule 5.13, there are no actions, suits, proceedings or investigations
pending as to which Borrower has been served or have received notice or, to the
best knowledge of Borrower, threatened against or affecting Borrower or any of
its Property before any Governmental Agency. There is no reasonable basis to
believe that any of the matters described on Schedule 5.13 may result in or
constitute a Material Adverse Effect.

 

5.14 Binding Obligations. The Loan Documents to which the Tribe or Borrower is a
party have been executed and delivered by the Tribe and Borrower and constitute
the legal, valid and binding obligations of the Tribe and Borrower enforceable
in accordance with their terms, and each Loan Document hereafter executed will,
when executed and delivered by the Parties thereto, constitute the legal, valid
and binding obligation of the Borrower and the Tribe as applicable, enforceable
against the Borrower and the Tribe as applicable in accordance with its
terms(subject to the understanding that the Leasehold Mortgage will not be
delivered unless and until all appropriate and required Governmental Approvals
have been obtained).

 

5.15 No Default. No event has occurred and is continuing that is a Default or an
Event of Default.

 

5.16 ERISA. As of the Closing Date neither Borrower nor any ERISA Affiliate
maintains, contributes to or is required to contribute to any “employee pension
benefit plan” that is subject to Title IV of ERISA.

 

5.17 Regulations T, U and X; Investment Company Act. No part of the proceeds of
any Loan or other extension of credit hereunder will be used to purchase or
carry, or to extend credit to others for the purpose of purchasing or carrying,
any “margin stock” (as such term is defined in Regulations T, U and X) in
violation of Regulations T, U and X. Borrower is not engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any such “margin stock.” Borrower is not
required to be registered as an “investment company” under the Investment
Company Act of 1940.

 

5.18 Disclosure. No written statement made by or on behalf of the Tribe or
Borrower to the Administrative Agent or any Lender in connection with this
Agreement, or in connection with any Loan or Letter of Credit, contains any
untrue statement of a material fact or omits a material fact necessary in order
to make the statement made not misleading in light of all the circumstances
existing at the date the statement was made. There is no fact known to the Tribe
or Borrower (other than matters of a general economic nature or matters
generally applicable to businesses of the types engaged in by Borrower) which
would constitute a Material Adverse Effect that has not been disclosed in
writing to the Administrative Agent and the Lenders.

 

5.19 Tax Liability. Borrower has filed all tax returns which are required to be
filed, and has paid, or made provision for the payment of, all taxes with
respect to the periods, Property or transactions covered by said returns, or
pursuant to any assessment received by Borrower, except such taxes, if any, as
are being contested in good faith by appropriate proceedings and as to which
adequate reserves have been established and maintained.

 

5.20 Projections. As of the Closing Date, to the best knowledge of Borrower, the
assumptions set forth in the Projections are reasonable and consistent with each
other and with all facts known to the Tribe or Borrower and no material
assumption is omitted as a basis for the Projections, and

 

-47-



--------------------------------------------------------------------------------

 

the Projections are reasonably based on such assumptions. Nothing in this
Section shall be construed as a representation, warranty or covenant that the
Projections in fact will be achieved.

 

5.21 Employee Matters. There is no strike or work stoppage in existence or, to
Borrower’s knowledge, threatened involving Borrower that would constitute a
Material Adverse Effect.

 

5.22 Gaming Laws. Borrower is in material compliance with all applicable Gaming
Laws.

 

5.23 Security Interests. The Liens created by the Security Agreement are
perfected and of first priority to the fullest extent that the same may be
perfected by the filing of financing statements under the Connecticut Uniform
Commercial Code (as adopted by the Borrower pursuant to the UCC Ordinance).
Following the date of the execution, delivery (and consent thereto by the U.S.
Secretary of the Interior) and recordation of the Leasehold Mortgage, the
Leasehold Mortgage creates a valid and perfected Lien in the Collateral
described therein securing the Obligations. The Deposit Account Agreements
create a valid and perfected Lien in the Operating Accounts securing the
Obligations. Each of the Liens described in this Section are of first priority,
subject only to Permitted Encumbrances, Permitted Rights of Others and matters
described in Schedule 7.8.

 

5.24 Hazardous Materials. Except as specifically described in Schedule 5.24,
neither Borrower nor to the best knowledge of each Senior Officer of the
Borrower any predecessor in title or any third person at any time occupying or
present on the Real Property at any time, has disposed of, discharged, released
or threatened the release of any material amount of Hazardous Materials on, from
or under such real property in any manner that violates any Hazardous Materials
Law. Except as specifically described in Schedule 5.24, no condition exists that
violates any Hazardous Material Law affecting the Real Property except for such
violations that would not individually or in the aggregate have a Material
Adverse Effect. Except as specifically described in Schedule 5.24, the Real
Property and each portion thereof is not and has not been utilized by Borrower
as a site for the manufacture of any Hazardous Materials and is in compliance in
all material respects with all Hazardous Materials Laws. To the extent that any
Hazardous Materials have been, or are, used, generated or stored by Borrower on
any Real Property, or transported to or from such Real Property by Borrower,
such use, generation, storage and transportation have been and are, in
compliance in all material respects with all Hazardous Materials Laws.

 

5.25 Arbitration. To the extent that any dispute among the parties to the Loan
Documents is initiated in or referred to the Tribal Court, (i) such court lacks
discretion to refuse to compel arbitration among the parties to the dispute, and
(ii) such court is obligated to honor and enforce any award by the arbitrator,
without review of any nature by such court.

 

5.26 Deposit Accounts. Borrower does not maintain any Operating Account which is
not listed on Schedule 5.26 or the existence of which has not been disclosed to
the Administrative Agent and the Lenders in writing.

 

5.27 Subsidiaries. As of the Closing Date, Schedule 5.27 correctly sets forth
the names, form of legal entity, number of shares of capital stock or other
equity interests issued and outstanding, and the record owner thereof and
jurisdictions of organization of all Subsidiaries of the Borrower. All of the
outstanding shares of capital stock, or all of the units of equity interest, as
the case may be, of each Subsidiary are owned of record and beneficially by the
Borrower, there are no outstanding options, warrants or other rights to purchase
capital stock of any such Subsidiary, and all such shares or equity interests so
owned are duly authorized, validly issued, fully paid and non-assessable, and
were issued in compliance with all applicable state and federal securities and
other Laws, and are free and

 

-48-



--------------------------------------------------------------------------------

 

clear of all Liens and Rights of Others, except for Permitted Encumbrances and
Permitted Rights of Others.

 

-49-



--------------------------------------------------------------------------------

 

ARTICLE 6.

AFFIRMATIVE COVENANTS OF BORROWER

(OTHER THAN INFORMATION AND

REPORTING REQUIREMENTS)

 

So long as any Advance remains unpaid, or any other Obligation remains unpaid or
unperformed (other than the obligations referenced in Section 3.18), or any
portion of either Commitment remains in force, Borrower shall, unless the
Administrative Agent (with the approval of the Requisite Lenders) otherwise
consents:

 

6.1 Payment of Taxes and Other Potential Liens. Pay and discharge promptly all
taxes, assessments and governmental charges or levies imposed upon Borrower or
its Property or any part thereof, upon its income or profits or any part thereof
or (to the extent that the same arise after the Closing Date) any tax
assessment, governmental changes or levies imposed upon any right or interest of
the Administrative Agent or any Lender under any Loan Document, except that
Borrower shall not be required to pay or cause to be paid (a) any income or
gross receipts tax or any other tax on or measured by income generally
applicable to banks, (b) any tax, assessment, charge or levy that is not yet
delinquent, or is being contested in good faith by appropriate proceedings, so
long as Borrower has established and maintained adequate reserves for the
payment of the same and by reason of such nonpayment and contest no material
item or portion of Authority Property is in jeopardy of being seized, levied
upon or forfeited, and (c) taxes, assessments, charges and levies of amounts not
in excess of $100,000 which Borrower in good faith inadvertently fails to pay.

 

6.2 Maintenance of Properties. Maintain, preserve and protect its intellectual
Property and maintain, preserve and protect all of the depreciable Properties of
Borrower in good order and condition, subject to wear and tear in the ordinary
course of business, and not permit any waste of such Properties, except that the
failure to maintain, preserve and protect a particular item of depreciable
Property that is not of significant value, either intrinsically or to the
operations of Borrower shall not constitute a violation of this covenant, and
maintain its ownership of all intellectual property and licenses thereof
necessary for the operation of Mohegan Sun.

 

6.3 Maintenance of Insurance. Cause Borrower to maintain liability, casualty and
other insurance with respect to itself and all Authority Property (subject to
customary deductibles and retention) with responsible insurance companies
against such risks as is carried by responsible companies engaged in similar
businesses and owning similar assets in the general areas in which Borrower
operates and, in any event, (a) workers’ compensation insurance, to the extent
required to comply with all applicable state, territorial and United States laws
and regulations, (b) comprehensive general liability insurance with minimum
limits of $2,000,000, (c) umbrella liability insurance providing excess
liability coverages over and above the foregoing underlying insurance policies
up to a minimum limit of $100,000,000 and (d) property insurance protecting the
Mohegan Sun for possible damage by fire, lightening, wind-storm other damage,
vandalism, riot, earthquake, civil commotion, malicious mischief, hurricane and
such other risks and hazards as are from time to time covered by an “all risk”
policy or a property policy covering “special” causes of loss. The insurance
referred to in clause (d) shall provide coverage which is not less than the
Maximum Foreseeable Loss (as determined from time to time) in respect of the
Mohegan Sun and all related improvements and other Property with a deductible no
greater than $500,000 (other than earthquake insurance for which the deductible
may be up to 10% of the Maximum Foreseeable Loss).

 

6.4 Compliance With Laws. Comply with all Requirements of Laws noncompliance
with which would constitute a Material Adverse Effect, except that Borrower need
not comply with a Requirement of Law then being contested by it in good faith by
appropriate proceedings.

 

-50-



--------------------------------------------------------------------------------

 

6.5 Preservation of Licenses and Permits. Preserve and maintain all
authorizations, rights, franchises, privileges, consents, approvals, orders,
licenses, permits, or registrations from any Governmental Agency that are
necessary for the transaction of the business of Mohegan Sun, and qualify and
remain qualified to transact business in each jurisdiction in which such
qualification is necessary in view of its business or the ownership or leasing
of its Properties except where the failure to preserve and maintain any such
authorizations, rights, franchises, privileges, consents, approvals, orders,
licenses, permits or registrations or to so qualify or remain qualified would
not constitute a Material Adverse Effect.

 

6.6 Inspection Rights. Upon reasonable notice, at any time during regular
business hours and as often as requested (but not so as to unreasonably
interfere with the business of Borrower), permit the Administrative Agent or any
Lender, or any authorized employee, agent or representative thereof, at the sole
expense of the Borrower, to examine, audit and make copies and abstracts from
the records and books of account of, and to visit and inspect Mohegan Sun, and
to discuss the affairs, finances and accounts of Borrower with any of its
officers, key employees, and accountants, and, upon request, furnish promptly to
the Administrative Agent or any Lender true copies of all financial information
made available to the senior management of Borrower.

 

6.7 Keeping of Records and Books of Account. Keep adequate records and books of
account reflecting all financial transactions in conformity with Generally
Accepted Accounting Principles and in material conformity with all applicable
requirements of any Governmental Agency having regulatory jurisdiction over
Borrower.

 

6.8 Compliance With Agreements. Promptly and fully comply with all Contractual
Obligations under all material agreements, indentures, leases and instruments to
which it is a party, whether such material agreements, indentures, leases or
instruments are with a Lender or another Person, provided that the good faith
failure of Borrower to comply with Contractual Obligations involving an amount
of money which is less than $2,500,000 or Property having a value of less than
$2,500,000 shall not constitute a breach of this covenant for so long as
Borrower is attempting, through the exercise of diligent efforts, to comply
therewith.

 

6.9 Use of Proceeds. Use the proceeds of the Loans and Letters of Credit (i) to
refinance all of the Loans outstanding under the Existing Loan Agreement on the
Closing Date, and (ii) to provide for working capital availability and other
general purposes of the Borrower, including without limitation (A) the making of
Distributions to the Tribe (to the extent not prohibited by Section 7.5) and (B)
the repayment or prepayment of the Indebtedness under the Existing Senior
Indenture and, to the extent not prohibited by Section 7.1, other Indebtedness
of the Borrower.

 

6.10 Hazardous Materials Laws. Keep and maintain the Real Property and each
portion thereof in compliance in all material respects with all Hazardous
Materials Laws and promptly advise Administrative Agent in writing of (a) any
and all enforcement, cleanup, removal or other governmental or regulatory
actions instituted, completed or threatened in writing pursuant to any
applicable Hazardous Materials Laws, (b) any and all claims made or threatened
in writing, and received by Borrower, by any third party against Borrower or the
Real Property relating to damage, contribution, cost recovery, compensation,
loss or injury resulting from any Hazardous Materials and (c) discovery by any
Senior Officer of the Borrower and the Tribe of any occurrence or condition on
any real property adjoining or in the vicinity of the Real Property that could
reasonably be expected to cause the Real Property or any part thereof to be
subject to any restrictions on the ownership, occupancy, transferability or use
of the Real Property under any Hazardous Materials Laws, provided that the good
faith failure of Borrower to comply with Hazardous Materials Laws shall not
constitute a breach of this covenant if (a) Borrower is diligently attempting to
comply therewith, and (b) no Authority Property having a value

 

-51-



--------------------------------------------------------------------------------

 

in excess of $1,000,000 is affected by such non-compliance or is in jeopardy of
seizure or closure as a result of such non-compliance.

 

6.11 Deposit and Brokerage Accounts. Promptly and in any event within ten days
enter into a Deposit Account Agreement with respect to each Operating Account
hereafter established.

 

6.12 Continual Operation of Mohegan Sun. Continuously operate the Mohegan Sun
substantially in the manner operated as of the Closing Date (or as contemplated
on the Closing Date to be operated) and in any event in material compliance with
the Gaming Ordinance, the Gaming Authority Ordinance all applicable Laws and the
Compact, and refrain from conducting any gaming activities (including without
limitation all Class II and Class III gaming activities (as defined in IGRA)) at
any location on the Tribe’s current reservation near Uncasville, Connecticut,
other than Mohegan Sun.

 

6.13 Future Subsidiaries. Cause any Person which hereafter becomes a Subsidiary
of Borrower pursuant to Section 9.6 to promptly execute and deliver to the
Administrative Agent a guarantee of the Obligations and Collateral Documents
which are in form and substance acceptable to the Administrative Agent and any
and all other documents reasonably required by the Administrative Agent in
connection with the Loan Documents.

 

6.14 Leasehold Mortgage. If and to the extent that such Governmental Approvals
have not been obtained prior to the Closing Date, Borrower shall continue to use
its good faith reasonable efforts following the Closing Date to obtain all
Government Approvals necessary for the Borrower’s execution and delivery of the
Leasehold Mortgage to the Administrative Agent. If and when such approvals are
obtained, Borrower shall promptly (i) deliver the Leasehold Mortgage to
Administrative Agent and (ii) deliver to Administrative Agent an ALTA policy of
title insurance with respect to the Leasehold Mortgage in form and substance
substantially similar to the Existing Leasehold Mortgage and the title insurance
delivered in connection with the Existing Loan Agreement or, if different,
otherwise satisfactory to Administrative Agent.

 

-52-



--------------------------------------------------------------------------------

 

ARTICLE 7.

NEGATIVE COVENANTS OF BORROWER

(OTHER THAN INFORMATION AND

REPORTING REQUIREMENTS)

 

So long as any Advance remains unpaid, or any other Obligation remains unpaid or
unperformed (other than the obligations referenced in Section 3.18), or any
portion of either Commitment remains in force, Borrower shall not, unless the
Administrative Agent (with the approval of the Requisite Lenders) otherwise
consents:

 

7.1 Payment of Subordinated Obligations. Prepay any principal (including sinking
fund payments), interest or any other amount with respect to any Subordinated
Obligations, or purchase or redeem (or offer to purchase or redeem) any
Subordinated Obligations, or deposit any monies, securities or other Property
with any trustee or other Person to provide assurance that the principal or any
portion thereof of any Subordinated Obligations will be paid when due or
otherwise provide for the defeasance of any Subordinated Obligations provided
that Borrower may:

 

(a) make scheduled payments of interest in respect of the Subordinated
Obligations in accordance with the terms of the related Indentures, but subject
to the subordination provisions thereof; and

 

(b) prepay principal in respect of Subordinated Obligations and interest accrued
upon such prepaid principal, provided that such principal and interest
prepayments may not be made if any of the following conditions exist: (i) as of
the date of such prepayment, any Default or Event of Default exists (or would
result from such prepayment), (ii) the Total Leverage Ratio as of the last day
of the Fiscal Quarter ending immediately prior to the date of such prepayment is
equal to or greater than 4.00:1.00, (iii) the aggregate principal amount of all
principal repayments in respect of Subordinated Obligations made during the term
of this Agreement would be in excess of $150,000,000 unless the Total Leverage
Ratio as of the last day of the Fiscal Quarter ending immediately prior to the
date of such prepayment is less than 3.50:1.00, in which event such prepayment
would not be limited as to amount; or (iv) giving effect to the making of the
principal payment, the aggregate outstanding principal amount of the
Subordinated Obligations would be less than $250,000,000.

 

7.2 Disposition of Property. Make any Disposition of Authority Property, whether
now owned or hereafter acquired, except for (a) Permitted Dispositions made when
no Default or Event of Default exists or would result therefrom, or (b)
Dispositions of Property specifically contemplated by Sections 7.5 or 7.10.

 

7.3 Investments and Acquisitions. Make any Acquisition using Authority Property,
or enter into any agreement to make any Acquisition using Authority Property, or
make or suffer to exist any Investment made using Authority Property, except:

 

(a) Investments in Cash Equivalents;

 

(b) Investments in Subsidiaries to the extent in compliance with Section 9.6;

 

(c) Investments consisting of Property received in connection with any Permitted
Disposition;

 

-53-



--------------------------------------------------------------------------------

 

(d) Investments consisting of payroll advances to employees of Borrower and its
Subsidiaries for travel, entertainment and relocation expenses in the ordinary
course of business in an aggregate amount not to exceed $1,000,000 at any one
time outstanding;

 

(e) Investments in accounts and notes receivable if created or acquired in the
ordinary course of business and which are payable or dischargeable in accordance
with customary trade terms;

 

(f) Other Investments (including without limitation, Investments in one or more
Persons formed or acquired by Borrower for the purpose of conducting non-gaming
activities on or in the general area of the Tribe’s reservation in the vicinity
of Uncasville, Connecticut) in an aggregate amount not to exceed $75,000,000,
provided that if, as of the date of the making of any Investment, the Pro Forma
Total Leverage Ratio is less than 4.00:1.00, then Borrower may make additional
Investments in an aggregate additional amount not to exceed $75,000,000 (for a
total of $150,000,000), however not more than $75,000,000 shall be invested in
any one Person or group of related Persons pursuant to this clause (f) and
provided further that Investments by Borrower in the WNBA Subsidiary permitted
under clause (h) below shall not be subject to this clause (f), and provided
further that the Investments, referred to above, in one or more Persons
conducting non-gaming activities shall not exceed $25,000,000 in the aggregate;

 

(g) Investments in Approved Swap Agreements and in other Swap Agreements in
respect of (i) the Indebtedness hereunder and (ii) other Indebtedness having an
aggregate notional amount not to exceed $400,000,000, in each case which are
entered into either with one or more Lenders (which shall be deemed secured
hereunder) or with Approved Swap Counterparties (which shall not be entitled to
the security provided for hereunder); and

 

(h) The Acquisition by Borrower of the WNBA Subsidiary and related Investments
by Borrower in the WNBA Subsidiary, including Investments by way of Contingent
Obligations of Borrower pursuant to its guaranty of the obligations of the WNBA
Subsidiary under the WNBA Agreements, provided the aggregate amount of such
Investments, plus the aggregate amount of the obligations which are supported by
Contingent Obligations permitted by Section 7.9(i), plus the Capital
Expenditures permitted by Section 7.15(c) shall not exceed $35,000,000.

 

Without limitation on the foregoing provisions of this Section, the Tribe or the
Borrower may form or acquire one or more Persons for the purpose of conducting
gaming, including, without limitation, Class II and Class III gaming activities
(as defined in IGRA) at locations which are not a part of the Tribe’s
reservation in the vicinity of Uncasville, Connecticut, (and which shall not be
obligated to issue any guaranty of the Obligations or any Collateral Documents)
provided that: (i) the assets and results of operations of such Persons shall
not be reflected in the financial statements of Borrower which are delivered to
the Lenders from time to time, (ii) the holders of Indebtedness and Contingent
Obligations of such Persons shall not have or obtain recourse, contractual or
otherwise, to the assets and revenues of the Borrower, (iii) the assets of such
Persons shall not be deemed to constitute Authority Property, (iv) to the extent
formed or acquired by Borrower, rather than by the Tribe, any Investments of the
Borrower in such Persons shall be in compliance with the provisions of this
Section, and (v) no portion of the Capital Expenditures which the Borrower is
permitted to make pursuant to Section 7.15 shall be made in respect of the
Property of any such Persons, provided that any such Person shall be free to
make its own Capital Expenditures using funds which are the subject of permitted
Investments by Borrower pursuant to this Section).

 

-54-



--------------------------------------------------------------------------------

 

7.4 Hostile Tender Offers. Use the proceeds of the Commitments or any funds of
Borrower to directly or indirectly finance any offer to purchase or acquire, or
to consummate a purchase or acquisition of, 5% or more of the capital stock of
any corporation or other business entity if the board of directors or management
of such corporation or business entity has notified Borrower that it opposes
such offer or purchase.

 

7.5 Distributions. Make any Distribution, whether from capital, income or
otherwise, and whether in Cash or other Property, except:

 

(a) Priority Distributions;

 

(b) Tribal Preferred Distributions made during any calendar month which (i) are
in an aggregate amount which, when added to the Priority Distributions made
during such calendar month, do not exceed $4,000,000, (ii) are in an aggregate
amount which does not exceed Available Cash Flow for the immediately preceding
calendar month; (iii) which do not result in a Pro Forma Fixed Charge Coverage
Ratio which is less than 1.00:1.00, (iv) which are made when no payment default
in respect of any Recourse Obligations exists, and (v) are made when no Default
or Event of Default then in existence has remained continuing for a period in
excess of one Fiscal Quarter).

 

(c) Distributions consisting of payments to the Tribe for governmental services
provided to the Borrower by the Tribe or any of its representatives, political
subunits, councils, agencies or instrumentalities, in each case to the extent
included in the calculation of EBITDA (including charges for utilities, police
and fire department services, health and emergency medical services, the pro
rata portion of Tribal Council costs and salaries attributable to the operations
of Borrower, and similar pro rata costs of other tribal departments, in each
case, to the extent that the costs of such departments are reasonably
attributable to the operations of Borrower), provided that such payments are not
duplicative of taxes imposed by the Tribe upon the Borrower and its operations.

 

(d) Distributions to the Tribe made when no Default or Event of Default exists
or would result therefrom, which are (i) made during any calendar month in an
amount not to exceed Available Cash Flow for the immediately preceding calendar
month, and (ii) do not result in the Pro Forma Fixed Charge Coverage Ratio being
less than 1.10:1.00;

 

(e) Distributions consisting of cash or other Property received by Borrower from
the WNBA Subsidiary or any other Subsidiary of Borrower.

 

7.6 ERISA.

 

(a) At any time, permit any Pension Plan which is maintained by Borrower or to
which Borrower is obligated to contribute on behalf of its employees, in such
case if to do so would constitute a Material Adverse Effect, to:

 

(i) engage in any non-exempt “prohibited transaction,” as such term is defined
in Section 4975 of the Internal Revenue Code, Title 26, U.S.C.;

 

(ii) incur any material “accumulated funding deficiency,” as that term is
defined in Section 302 of ERISA; or

 

-55-



--------------------------------------------------------------------------------

 

(iii) suffer a Termination Event to occur which may reasonably be expected to
result in liability of Borrower or any ERISA Affiliate thereof to the Pension
Plan or to the PBGC or the imposition of a Lien on the Property of Borrower or
any ERISA Affiliate thereof pursuant to Section 4068 of ERISA.

 

(b) At any time, permit any Pension Plan which is maintained by Borrower or to
which Borrower is obligated to contribute on behalf of its employees to fail to
comply with ERISA or other applicable Laws in any respect that would result in a
Material Adverse Effect.

 

7.7 Business of Borrower. Engage in any material business which is not
fundamentally related to the operation of Mohegan Sun or one of the gaming
activities referred to in the last sentence of Section 7.3 or one of the
non-gaming activities referred to in Section 7.3(f) which is conducted by a
Subsidiary of Borrower, use any material Authority Property for a purpose which
is not permitted by this Agreement, or make any fundamental change to the nature
of the business operations of Borrower.

 

7.8 Liens; Negative Pledges; Sales and Leasebacks. Create, incur, assume or
suffer to exist any Lien or Right of Others of any nature upon or with respect
to Authority Property; or suffer to exist any Negative Pledge with respect to
any Authority Property; or engage in any sale and leaseback transaction with
respect to any Authority Property; except:

 

(a) Permitted Encumbrances and Permitted Rights of Others;

 

(b) Liens and Negative Pledges in favor of the Administrative Agent or the
Lenders under the Loan Documents;

 

(c) Existing Liens disclosed in Schedule 7.8; provided that the obligations
secured thereby are not increased;

 

(d) Existing Rights of Others and Negative Pledges disclosed in Schedule 7.8;

 

(e) Purchase money Liens and associated Negative Pledges incurred with respect
to Property acquired using the proceeds of Indebtedness and Capital Leases
permitted under Section 7.9(g);

 

(f) Rights of Others granted pursuant to the WNBA Agreements consisting of the
right to use the Mohegan Sun Arena for scheduled home games of the Connecticut
Sun and related basketball activities; and

 

(g) Liens, Negative Pledges and Rights of Others in respect of assets of the
WNBA Subsidiary in favor of WNBA, LLC or its designees to secure obligations of
the WNBA Subsidiary under the WNBA Agreements.

 

7.9 Indebtedness and Contingent Obligations. Create, incur, assume or suffer to
exist any Indebtedness or Contingent Obligation except:

 

(a) Indebtedness and Contingent Obligations in favor of the Lenders or the
Administrative Agent under the Loan Documents;

 

-56-



--------------------------------------------------------------------------------

 

(b) Indebtedness and Contingent Obligations consisting of Approved Swap
Agreements and the other Swap Agreements referred to in Section 7.3(g);

 

(c) Existing Indebtedness in the principal amount of $200,000,000 under the
Existing Senior Indenture, and additional or replacement unsecured senior
Indebtedness of Borrower which (i) has no amortization prior to and a final
maturity which is after the Maturity Date, and (ii) are subject to agreements
having covenants and defaults which are substantially similar to those in the
Existing Senior Indenture as in effect on the date of this Agreement (as
determined by the Administrative Agent in its reasonable discretion), provided
that the aggregate principal amount of all Indebtedness outstanding under this
clause (c) shall not exceed $400,000,000 at any time;

 

(d) the Indebtedness consisting of Subordinated Obligations outstanding as of
the Closing Date under the Existing Senior Subordinated Indentures;

 

(e) other Subordinated Obligations (i) incurred when no Default or Event of
Default has occurred (without the requirement of any approval by the Requisite
Lenders), provided that the same require no principal payments prior to the date
which is one year following the Maturity Date and have subordination provisions,
covenants and defaults which are substantially similar to those contained in the
Existing Senior Subordinated Indentures (as determined by the Administrative
Agent in its reasonable discretion), or (ii) the incurrence of which is approved
by the Requisite Lenders;

 

(f) other existing Indebtedness and Contingent Obligations which is not
described in clauses (a) though (e) of this Section, and which is disclosed on
Schedule 7.9 and the renewal or refinancing, but not the increase, thereof;

 

(g) purchase money Indebtedness and Capital Lease Obligations in an aggregate
principal amount not to exceed $50,000,000 at any one time outstanding;

 

(h) unsecured Recourse Obligations, including Contingent Obligations, in an
aggregate principal amount not to exceed $25,000,000; and

 

(i) Contingent Obligations of Borrower consisting of a guaranty of the
obligations of the WNBA Subsidiary under the WNBA Agreements, and additional
Contingent Obligations of the Borrower in respect of obligations of the WNBA
Subsidiary, provided that the aggregate amount of the obligations supported by
such Contingent Obligations, plus the Investments contemplated by Section
7.3(h), plus the Capital Expenditures permitted pursuant to Section 7.15(c)
shall not exceed $35,000,000.

 

7.10 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of Borrower other than (a) employment of enrolled tribal members,
and the immediate family members of tribal members, on terms consistent with the
past practices of Borrower (including the payment of employment bonuses in
accordance with past practices), (b) transactions involving Property having an
aggregate value of not more than $2,000,000 for all such transactions, (c)
transactions which are on commercially reasonable terms entered into with Native
American suppliers and vendors in accordance with the affirmative action
provisions of the Tribe’s Employment Rights Ordinance (in the case of any such
transactions or series of related transactions involving more than $2,000,000,
on terms disclosed to the Lenders), (d) other transactions on terms at least as
favorable to Borrower as would be the case in an arm’s-length transaction
between unrelated parties of equal bargaining power, the terms of which are
disclosed to the Lenders in writing, (e) transactions pursuant to the
Relinquishment Agreement,

 

-57-



--------------------------------------------------------------------------------

 

(f) transactions with the WNBA Subsidiary contemplated by the WNBA Agreements,
and (g) subject to the provisions of this Agreement (other than the limitations
set forth in this Section 7.10), transactions with the Persons referred to in
the last sentence of Section 7.3 and the Persons referred to in Section 7.3(f)
which conduct non-gaming activities.

 

7.11 Authority Expenditures. Use any Authority Property for a purpose which is
not related to the business of Borrower or specifically contemplated hereby,
expend any Authority funds for any purpose which does not directly or indirectly
benefit Borrower, or make any Capital Expenditure using funds of Borrower or
other Authority Property except to add to, further improve, maintain, repair,
restore or refurbish Mohegan Sun and Related Businesses.

 

7.12 Total Leverage Ratio. Permit the Total Leverage Ratio, as of the last day
of any Fiscal Quarter described in the matrix below, to exceed the ratio set
forth opposite that Fiscal Quarter:

 

Fiscal Quarters Ending

--------------------------------------------------------------------------------

  

Maximum Ratio

--------------------------------------------------------------------------------

Closing Date through June 30, 2003

  

5.00:1.00

September 30, 2003 through June 30, 2004

  

4.75:1.00

September 30, 2004 through June 30, 2005

  

4.50:1.00

September 30, 2005 and thereafter

  

4.00:1.00.

 

7.13 Senior Leverage Ratio. Permit the Senior Leverage Ratio as of the last day
of any Fiscal Quarter ending following the Closing Date to exceed 2.00:1.00.

 

7.14 Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio as of
the last day of any Fiscal Quarter ending following the Closing Date to be less
than 1.10:1.00.

 

7.15 Capital Expenditures. Make, or become legally obligated to make, any
Capital Expenditure other than:

 

(a) Maintenance Capital Expenditures in an aggregate amount not to exceed
$75,000,000 in any Fiscal Year;

 

(b) Capital Expenditures in respect of the Mohegan Sun or for Related Businesses
in an aggregate amount which does not exceed $125,000,000 during the term of
this Agreement; and

 

(c) Capital Expenditures for the benefit of the WNBA Subsidiary which, when
aggregated with the aggregate amount of the obligations supported by Contingent
Obligations permitted by Section 7.9(i), and the Acquisition and Investments
permitted by Section 7.3(h), shall not exceed $35,000,000.

 

7.16 Deposit Accounts. Fail, within ten days following the opening of each such
account, to execute and deliver to the Administrative Agent Deposit Account
Agreements granting Liens in the Operating Accounts.

 

-58-



--------------------------------------------------------------------------------

 

7.17 WNBA Subsidiary Operations and Indebtedness. Borrower will not permit the
WNBA Subsidiary to enter into any substantial operations other than the
operation of a WNBA franchise, nor permit the WNBA Subsidiary to own any
substantial assets other than the WNBA franchise and the assets related to its
operations. The Borrower will not, either directly or indirectly, be liable for
any obligations of the WNBA Subsidiary, or have any continuing obligations to
the Women’s National Basketball Association or its Affiliates, other than (i)
obligations of the Borrower to honor scheduled arena dates for home games of the
WNBA franchise and related basketball activities, and (ii) obligations under the
Borrower’s guaranty of the WNBA Subsidiary’s obligations under the WNBA
Agreements.

 

-59-



--------------------------------------------------------------------------------

 

ARTICLE 8.

INFORMATION AND REPORTING REQUIREMENTS

 

8.1 Financial and Business Information. So long as any Advance remains unpaid,
or any other Obligation remains unpaid or unperformed (other than the
obligations referenced in Section 3.18), or any portion of either Commitment
remains in force, Borrower shall, unless the Administrative Agent (with the
approval of the Requisite Lenders) otherwise consents, deliver to the
Administrative Agent and the Lenders, at Borrower’s sole expense:

 

(a) As soon as practicable, and in any event within 45 days after the end of
each Fiscal Quarter (other than the fourth Fiscal Quarter in each Fiscal Year),
(i) the consolidated balance sheets of Borrower and its Subsidiaries as at the
end of such Fiscal Quarter, (ii) consolidated statements of income and retained
earnings and of cash flow of Borrower and its Subsidiaries as at the end of such
Fiscal Quarter and for the portion of the Fiscal Year ended with such Fiscal
Quarter, and (iii) the consolidated statements of cash flow of Borrower and its
Subsidiaries for such Fiscal Quarter and for the portion of the Fiscal Year
ended with such Fiscal Quarter, all in reasonable detail. Such financial
statements shall be certified by a Senior Officer of Borrower as fairly
presenting the financial condition, results of operations and changes in
financial position or cash flows of Borrower in accordance with Generally
Accepted Accounting Principles (other than any requirement for footnote
disclosures) consistently applied, as at such date and for such periods, subject
only to normal year-end accruals and audit adjustments and shall be accompanied
by a management narrative description of results of operations;

 

(b) As soon as practicable, and in any event within 90 days after the end of
each Fiscal Year, (i) the consolidated balance sheets of Borrower and its
Subsidiaries as at the end of such Fiscal Year, (ii) consolidated statements of
income and retained earnings and of cash flows of Borrower and its Subsidiaries
for such Fiscal Year, and (iii) consolidated statements of cash flow of Borrower
and its Subsidiaries for such Fiscal Year, all in reasonable detail. Such
financial statements shall be prepared in accordance with Generally Accepted
Accounting Principles, consistently applied, and such balance sheet and
statements shall be accompanied by a report and opinion of independent public
accountants of recognized standing selected by Borrower and reasonably
satisfactory to the Requisite Lenders, which report shall be based on an audit
conducted in accordance with generally accepted auditing standards as at such
date, and which opinion shall be an unqualified opinion without additional
explanatory or non-standard wording which the Requisite Lenders determine is
unacceptable and with no limitation as to the scope of their audit;

 

(c) Concurrently with the delivery of the financial statements referred to in
Sections 8.1(a) and 8.1(b), a written discussion and analysis of the financial
condition and results of operations of Borrower in reasonable detail, including
in the case of any such report delivered in connection with the financial
statements referred to in Section 8.1(b), an explanation of any material
variance from operational results or balance sheet items contained in
projections previously delivered to the Lenders;

 

(d) As soon as practicable, and in any event within 45 days after the end of the
fourth Fiscal Quarter in each Fiscal Year, a completed Pricing Certificate which
certificate shall be accompanied by a management narrative description of
results of operations – summary financial report;

 

(e) As soon as practicable, and in any event within 20 days after the end of
each calendar month, a monthly revenue report showing revenues for the prior
calendar month

 

-60-



--------------------------------------------------------------------------------

 

associated with each gaming category, occupancy percentage, and average hotel
room rental rates experienced by the Mohegan Sun during such monthly period;

 

(f) As soon as practicable, and in any event within 90 days after the
commencement of each Fiscal Year, projected financial statements by Fiscal Year
for each of the three Fiscal Years immediately subsequent to that Fiscal Year,
including, in each case, projected balance sheets, statements of income and
retained earnings and statements of cash flow of Borrower, all in reasonable
detail and in any event to include (i) projected Distributions to be made to the
Tribe by Borrower and (ii) projected Capital Expenditures;

 

(g) Promptly following receipt by Borrower, copies of any detailed audit reports
or recommendations submitted to Borrower or the Tribe by independent accountants
in connection with the accounts or books of Borrower or any audit of Borrower;

 

(h) Promptly following a filing, copies of any specific report or other document
filed by Borrower (or by the Tribe in respect of its gaming operations or any
Authority Property) with any Governmental Agency, including without limitation
all reports which Borrower is required to file with the National Indian Gaming
Commission under 25 C.F.R. Part 514;

 

(i) Promptly after the same are available, a copy of the Form 5500 series report
of each Pension Plan maintained by Borrower as filed with the Internal Revenue
Service for each Fiscal Year;

 

(j) Promptly upon a Senior Officer of the Borrower or the Tribe becoming aware,
and in any event within thirty Business Days after becoming aware, of the
occurrence of any (i) “reportable event” (as such term is defined in Section
4043 of ERISA) or (ii) “prohibited transaction” (as such term is defined in
Section 406 of ERISA or Section 4975 of the Internal Revenue Code, Title 26,
U.S.C.) in connection with any Pension Plan or any trust created thereunder,
written notice specifying the nature thereof and specifying what action Borrower
is taking or proposes to take with respect thereto, and, when known, any action
taken by the Internal Revenue Service with respect thereto;

 

(k) As soon as practicable, and in any event not less than 5 Business Days (or,
if acceptable to the Administrative Agent, a shorter period) prior to the
proposed effective date thereof, written notice of any proposed amendment,
modification or waiver of the terms and provisions of any of the Material
Documents.

 

(l) As soon as practicable, and in any event within five Business Days after a
Senior Officer of the Borrower or the Tribe becomes aware of the existence of
any condition or event which constitutes a Default or Event of Default, written
notice specifying the nature and period of existence thereof and specifying what
action Borrower and the Tribe are taking or propose to take with respect
thereto;

 

(m) Promptly upon a Senior Officer of the Borrower or the Tribe becoming aware
that (i) any Person has commenced a legal proceeding with respect to a claim
against Borrower or the Tribe that is, in the reasonable opinion of their
independent legal counsel, $5,000,000 or more in excess of the amount thereof
that is fully covered by insurance (subject to applicable deductibles and
retentions), (ii) any creditor or lessor under a written credit agreement with
respect to Indebtedness in excess of $5,000,000 or lease involving unpaid rent
in excess of $5,000,000 has asserted a default thereunder on the part of
Borrower or the Tribe, (iii) any Person

 

-61-



--------------------------------------------------------------------------------

 

commenced a legal proceeding with respect to a claim against Borrower or the
Tribe under a contract that is not a credit agreement or lease in excess of
$5,000,000, (iv) any labor union has notified Borrower or the Tribe of its
intent to strike Borrower or the Tribe on a date certain, which strike could
reasonably be expected to have a Material Adverse Effect, or (v) any other event
or circumstance occurs or exists that would constitute a Material Adverse
Effect, in each case a written notice describing the pertinent facts relating
thereto and what action Borrower and the Tribe are taking or propose to take
with respect thereto; and

 

(n) Such other data and information regarding the Borrower and the business of
Mohegan Sun as from time to time may be reasonably requested by the
Administrative Agent or the Requisite Lenders.

 

8.2 Compliance Certificates. So long as any Advance remains unpaid, or any other
Obligation remains unpaid or unperformed (other than the obligations referenced
in Section 3.18), or any portion of either Commitment remains outstanding,
Borrower shall, unless the Requisite Lenders otherwise consent, deliver to the
Administrative Agent, at Borrower’s sole expense, concurrently with the
financial statements required pursuant to Sections 8.1(a), and 8.1(b), a
Compliance Certificate signed by the chief financial officer or chief executive
officer of Borrower, together with a narrative description of the results of the
operations of Borrower.

 

-62-



--------------------------------------------------------------------------------

 

ARTICLE 9.

COVENANTS OF THE TRIBE

 

So long as any Advance remains unpaid, or any other Obligation remains unpaid or
unperformed (other than the obligations referenced in Section 3.18), or any
portion of the Commitments remains in force, the Tribe shall, and shall cause
the Borrower to, unless the Administrative Agent (with the approval of the
Requisite Lenders) otherwise consents:

 

9.1 Continual Operation of Mohegan Sun. Cause Borrower to continuously operate
the Mohegan Sun and each principal amenity now or hereafter associated therewith
substantially in the manner operated as of the Closing Date (or as contemplated
on the Closing Date to be operated), and refrain from conducting any gaming
activities on the Tribe’s reservation near Uncasville, Connecticut (including
without limitation all Class II and Class III gaming activities (as defined in
IGRA)) through any Person, agency or instrumentality other than Borrower.

 

9.2 Remittance of Available Cash Flow. Cause Borrower, to the extent that
Available Cash Flow exists, promptly and in any event within two Business Days
following demand by the Administrative Agent (with such demand to be made only
following the date upon which any such payment is due hereunder and has not been
made by Borrower), to remit to the Administrative Agent from Available Cash Flow
all payments of principal, interest, fees and other amounts payable to the
Creditors under the Loan Documents.

 

9.3 Sovereign Immunity; Jurisdiction and Venue. Refrain from asserting that the
provisions of this Article and Sections 13.18, 13.24, 13.26 and 13.27 are not
valid, binding and legally enforceable against the Tribe and Borrower, and
reaffirm in writing upon request the valid, binding and enforceable nature of
the provisions of this Article and Sections 13.18, 13.24, 13.26 and 13.27.

 

9.4 The Lease and the Landlord Consent. Continuously abide by the terms of the
Lease and the Landlord Consent.

 

9.5 Preservation of Existence; Operation. Do all things necessary to maintain
the existence of the Tribe as a federally recognized Indian Tribe under 25
C.F.R. Part 83 and as an Indian Tribal government pursuant to Sections
7701(a)(40)(A) and 7871(a) of the Internal Revenue Code, Title 26 U.S.C.; and

 

(b) Continuously maintain the existence of Borrower as a governmental
instrumentality of Borrower.

 

9.6 Ownership of Mohegan Sun; Management. Not form or acquire any corporation or
other business entity for the purpose of directly or indirectly owning Mohegan
Sun or any interest therein, or engage any manager for Mohegan Sun, provided
that Borrower shall be entitled to form one or more wholly-owned Subsidiaries
for the purpose of owning or operating Authority Property to the extent that
concurrently with their formation such Subsidiaries execute a guarantee of the
Obligations and Collateral Documents which are in form and substance acceptable
to the Administrative Agent and any and all other documents reasonably required
by the Administrative Agent in connection with the Loan Documents (it being
understood that this Section shall not apply to any Persons of the type
described in the last sentence of Section 7.3 or any Persons of the type
referred to in Section 7.3(f) which engage in non-gaming activities).

 

9.7 Prohibited Transactions. Not knowingly accept any Distribution or other
payment from Borrower the making of which is prohibited hereunder (the Tribe
hereby agreeing that any

 

-63-



--------------------------------------------------------------------------------

 

such payment or Distribution, whether knowingly or unknowingly accepted, will be
held by the Tribe in trust for the benefit of, and shall be paid forthwith over
and delivered, upon the request of the Administrative Agent or the Borrower, to
Borrower), or enter into any transaction with Borrower which is prohibited by
Section 7.10.

 

9.8 Amendments to Certain Documents (a) Not amend, modify or waive any term or
provision of any Material Document, or waive any rights thereunder in any
respect which is adverse to the interests of the Administrative Agent or the
Lenders, provided that:

 

(i) The terms of the Senior Notes and the Existing Senior Indenture may be
amended, modified or waived in any manner permitted thereunder;

 

(ii) The terms of the Senior Subordinated Notes and the Existing Senior
Subordinated Indentures may be amended, modified or waived in any manner
permitted thereunder which is not materially adverse to the interests of the
Lenders and which does not shorten their maturity or the time for the making of
any payment thereunder, increase the rate of interest or affect in any manner
the subordination provisions thereof; and

 

(iii) The UCC Ordinance provides and shall provide that any amendment to the
Uniform Commercial Code as enacted from time to time by Connecticut shall be
automatically incorporated in the Tribe’s Uniform Commercial Code.

 

(b) In any event, not consent to any amendment, modification, or waiver of any
term or provision of any Material Document in any manner without thirty days’
prior written notice to the Lenders.

 

9.9 Impairment of Contracts; Imposition of Governmental Charges. The Tribe shall
not:

 

(a) Adopt, enact, promulgate or otherwise place into effect any tribal Law which
impairs or interferes, or could impair or interfere, in any manner, with any
right or remedy of the Creditors, the Obligations of the Tribe or Borrower under
this Agreement or the other Loan Documents (it being understood and agreed that
any such tribal Law which is adopted, enacted, promulgated or otherwise placed
into effect without the consent of all of the Lenders shall, with respect to the
Loan Documents, the rights and remedies of the Creditors thereunder, and the
Obligations, be void and of no effect); or

 

(b) Demand, impose or receive any tax, charge, assessment, fee or other
imposition (except as specifically contemplated by Sections 7.2, 7.5 or 7.10) or
impose any regulatory or licensing requirement, against Borrower, its customers
or guests, its operations or Property (including without limitation Mohegan
Sun), the Creditors, the employees, officers, directors, patrons or vendors of
Borrower, other than (i) as provided in the Gaming Ordinance, (ii) charges upon
Borrower to pay the actual and reasonable regulatory expenditures of the Mohegan
Tribal Gaming Commission under the Gaming Ordinance, (iii) fees imposed on
Borrower by the Commission under IGRA, (iv) the actual costs to the Tribe of
services provided to Borrower under the Town Agreement, and (v) sales, use, room
occupancy and related excise taxes, including admissions and cabaret taxes and
any other taxes imposed by the Tribe at rates which are not more onerous than
corresponding or similar taxes which may be imposed by the State of Connecticut
or local governments in the surrounding area, provided that the Tribe shall not
impose any taxes which are the functional equivalent of property taxes, gross
receipts or gross revenues taxes, business franchise taxes or income taxes upon
the Borrower, and any such taxes

 

-64-



--------------------------------------------------------------------------------

 

shall (x) be of general application to all similarly situated persons, (y) not
be duplicative of payments made by the Borrower for services provided by the
Tribe to the Borrower and permitted under Section 7.5(c), and (z) be rationally
related to the overall tax policy of the Tribe.

 

9.10 Segregation of Authority Property. The Tribe shall not:

 

(a) Fail to segregate all Authority Property, including all funds and bank
accounts, from the Property of the Tribe; or

 

(b) Commingle any Authority Property of Borrower (including any funds or bank
accounts) with any Non-Authority Property or with any Property of its
Affiliates.

 

9.11 Trust Property. The Tribe shall not convey into trust with the federal
government of the United States of America, to be held for the benefit of the
Tribe or any of its Affiliates, any Property of the Tribe other than interests
in real property.

 

9.12 Liens on Authority Property. The Tribe shall not create, incur, assume or
suffer to exist any Lien or other encumbrance upon Authority Property which is
not permitted by Section 7.8.

 

9.13 Bankruptcy Matters; Etc

 

(a) The Tribe will not enact any bankruptcy or similar law for the relief of
debtors that would impair, limit, restrict, delay or otherwise adversely affect
any of the rights and remedies of the Creditors provided for in the Loan
Documents;

 

(b) The Tribe will not, or permit Borrower or any of the Tribe’s
representatives, political subunits, agencies, instrumentalities or councils to,
exercise any power of eminent domain over the Mohegan Sun. Except as required by
state or federal Law, the Tribe will not enact any statute, law, ordinance or
rule that would have a material adverse effect upon the rights of the Creditors
under the Loan Documents; and

 

(c) The Tribe agrees that upon any payment or distribution of assets upon any
liquidation, dissolution, winding up, reorganization, assignment for the benefit
of creditors, marshaling of assets or any bankruptcy, insolvency or similar
proceedings of or with respect to Borrower, the Creditors shall be entitled to
receive payment in full of all Obligations before any payment or distribution is
made to the Tribe.

 

9.14 Impairment of Contracts. The Tribe agrees that any action taken in
violation of Sections 9.8, 9.9 or 9.13 shall be deemed in contravention of
Article XIV (entitled “Non-Impairment of Contracts”) of the Constitution.

 

-65-



--------------------------------------------------------------------------------

 

ARTICLE 10.

CONDITIONS

 

10.1 Closing. The Closing Date is subject to the following conditions precedent,
each of which shall be satisfied unless the Lenders, in their sole and absolute
discretion, shall agree otherwise:

 

(a) The Administrative Agent shall have received all of the following, each of
which shall be originals unless otherwise specified, each properly executed by
each party thereto, each dated as of the Closing Date and each in form and
substance satisfactory to the Administrative Agent and its legal counsel (unless
otherwise specified or, in the case of the date of any of the following, unless
the Administrative Agent otherwise agrees or directs):

 

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, the Lenders, the Tribe and Borrower;

 

(ii) Revolving and Term Notes executed by Borrower in favor of each Lender, each
in a principal amount equal to that Lender’s Pro Rata Share of the Revolving
Commitment and the Term Commitment;

 

(iii) such documentation as the Administrative Agent may reasonably require to
establish the due organization, valid existence and good standing of the Tribe
as a federally recognized Indian Tribe, the formation, valid existence and good
standing of the Tribe and Borrower, their authority to execute, deliver and
perform any Loan Documents, and the identity, authority and capacity of each
Senior Officer authorized to act on their behalf, including, without limitation,
certified copies of the Constitution, the Tribe’s and Borrower’s charter and
bylaws, and amendments thereto, resolutions, incumbency certificates,
Certificates of Senior Officers, and the like;

 

(iv) in the event that all required approvals of the Bureau of Indian Affairs
and all other Governmental Approvals required for the execution and delivery
thereof have been obtained as of the Closing Date, the Leasehold Mortgage shall
have been executed and delivered to the Administrative Agent in a form suitable
for recordation with the Land Title and Records Office of the Bureau of Indian
Affairs and with the Town of Montville, Connecticut, and the Title Company shall
have issued its written commitment to issue an endorsement to the policy of
title insurance heretofore delivered to the Administrative Agent insuring the
continued priority and perfection of the Existing Leasehold Mortgage (as amended
and restated on the Closing Date). It is understood and agreed that if any such
Governmental Approvals have not then been obtained, then on the Closing Date the
Administrative Agent shall instead execute such documents as may reasonably
required to evidence the termination of the Existing Leasehold Mortgage
immediately prior to the making of the initial Loans hereunder;

 

(v) the Guaranty executed by the WNBA Subsidiary, provided that it is understood
that the Administrative Agent shall concurrently release the Liens in the
accounts and other Property of the WNBA Subsidiary granted to secure the WNBA
Subsidiary’s guaranty of the Existing Loan Agreement,

 

(vi) the Security Agreement executed by Borrower, together with sufficient
copies of financing statements on Form UCC-1 (including such fixture filings as
may be appropriate) for filing in every jurisdiction necessary for the
perfection of the security interests granted thereby;

 

-66-



--------------------------------------------------------------------------------

 

(vii) Deposit Account Agreements in favor of the Administrative Agent executed
by Borrower and the holder of each Operating Account maintained by Borrower with
respect to each Operating Account executed by each party thereto;

 

(viii) the favorable written legal opinions of Hogan & Hartson L.L.P., special
counsel to Borrower, and Rome, McGuigan, Sabanosh special Connecticut counsel to
Borrower, substantially in the forms of Exhibits E and F, together with copies
of all factual certificates and legal opinions upon which such counsel have
relied;

 

(ix) an advice letter of Dorsey & Whitney LLP, special Indian law counsel to the
Administrative Agent;

 

(x) a Certificate signed by a Senior Officer of the Borrower and the Tribe
certifying that the conditions specified in Sections 10.1(c) and 10.1(d) have
been satisfied and setting forth the Total Leverage Ratio as of the Closing
Date;

 

(xi) evidence that insurance, of the types and in the amounts specified in the
Loan Documents, is maintained in force by Borrower, together with an executed
lenders loss payable endorsement, in the form previously provided to the
Administrative Agent, with respect thereto;

 

(xii) a Certificate signed by a Senior Officer of the Borrower and the Tribe
attaching true, correct and complete copies of each of the Material Documents
(including, in each case, any amendments or modifications of the terms thereof
entered into as of the Closing Date;

 

(xiii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent reasonably may require.

 

(b) The fees payable as of the Closing Date pursuant to Sections 3.2, 3.3 and
3.4 shall be paid concurrently.

 

(c) The representations and warranties of the Tribe and Borrower contained in
Articles 4 and 5, respectively, shall be true and correct.

 

(d) Borrower and any other Parties shall be in compliance with all the terms and
provisions of the Loan Documents, and no Default or Event of Default shall have
occurred and be continuing.

 

(e) If the Leasehold Mortgage is delivered on the Closing Date as contemplated
by Section 6.14, the Bureau of Indian Affairs shall have given its written
approval of the transactions contemplated by this Agreement and the other Loan
Documents in a writing reasonably acceptable to the Administrative Agent

 

(f) The Administrative Agent shall have received executed counterparts of the
Exit Agreement from each of the parties thereto. It is understood that the loans
of the Exiting Lenders under the Existing Loan Agreement shall be repaid
concurrently with the Closing and the loans of the other Lenders under the
Existing Loan Agreement shall continue as Advances hereunder.

 

-67-



--------------------------------------------------------------------------------

 

10.2 Initial Advances. The obligation of each Lender to make the initial Advance
to be made by it, and the obligation of the Issuing Lender to issue the initial
Letter of Credit, is subject to the following conditions precedent, each of
which shall be satisfied prior to the making of the initial Advances (unless the
Lenders, in their sole and absolute discretion, shall agree otherwise):

 

(a) Administrative Agent shall have received evidence satisfactory to the
Administrative Agent that all actions necessary or, in the opinion of the
Administrative Agent or the Lenders, desirable to perfect and protect the Liens
of the Collateral Documents have been taken; and

 

(b) the Administrative Agent shall have received a Request for Loan or a Request
for Letter of Credit, as appropriate.

 

10.3 Any Increasing Advance. In addition to any applicable conditions precedent
set forth elsewhere in this Article 10, and after giving effect to the requested
Advances, the obligation of each Lender to make any Advance which would increase
the principal amount outstanding under the Loan Documents, and the obligation of
the Issuing Lender to issue each Letter of Credit, is subject to the following
conditions precedent (unless the Requisite Lenders, in their sole and absolute
discretion, agree otherwise):

 

(a) except as disclosed by Borrower and approved in writing by the Requisite
Lenders, the representations and warranties contained in Article 5 (other than
Sections 5.7 (first sentence) and 5.13) shall be true and correct on and as of
the date of the Advance as though made on that date;

 

(b) other than matters described in Schedule 5.13 or not required as of the
Closing Date to be therein described, there shall not be then pending or
threatened any action, suit, proceeding or investigation against or affecting
Borrower or any of its Property before any Governmental Agency that constitutes
a Material Adverse Effect;

 

(c) no Default or Event of Default shall then exist;

 

(d) the Administrative Agent shall have timely received a Request for Loan in
compliance with Article 2 (or telephonic or other request for loan referred to
in the second sentence of Section 2.1(b), if applicable) in compliance with
Article 2, or the Issuing Lender and the Administrative Agent shall have timely
received a Request for Letter of Credit in compliance with Article 2, as
applicable; and

 

(e) the Administrative Agent shall have received, in form and substance
reasonably satisfactory to the Administrative Agent, such other assurances,
certificates, documents or consents related to the foregoing as the
Administrative Agent reasonably may require.

 

-68-



--------------------------------------------------------------------------------

 

ARTICLE 11.

EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT

 

11.1 Events of Default. The existence or occurrence of any one or more of the
following events, whatever the reason therefor and under any circumstances
whatsoever, shall constitute an Event of Default:

 

(a) Borrower fails to pay any principal on any of the Loans, or any portion
thereof, when due, or fails or to make full reimbursement with respect to any
Letter of Credit when due; or

 

(b) Borrower fails to pay any interest or any of the fees payable under Article
3, or any portion thereof, within two Business Days after demand therefor; or

 

(c) Borrower fails to pay any other fees or amounts payable to the Lenders under
any Loan Document, or any portion thereof, within three Business Days after
demand therefor; or

 

(d) Any failure to comply with Section 8.1(l) that is materially adverse to the
interests of the Administrative Agent or the Lenders; or

 

(e) The Tribe fails to perform or observe any of the covenants contained in
Article 9 or the Borrower fails to perform or observe any of the covenants
contained in Articles 7 or 8 (other than the covenant set forth in Section
8.1(d)); or

 

(f) Borrower, the Tribe or any other Party fails to perform or observe any other
covenant or agreement contained in any Loan Document on its part to be performed
or observed within thirty Business Days after the giving of notice by the
Administrative Agent at the request of the Requisite Lenders of such Default; or

 

(g) Any representation or warranty made in any Loan Document, or in any
certificate delivered pursuant to any Loan Document, proves to have been
incorrect when made or reaffirmed (or, in the case of the representations and
warranties contained in sections 4.13 and 5.23, proves to be incorrect at any
time) in any respect that is materially adverse to the interests of the
Administrative Agent or the Lenders; or

 

(h) At any time (i) Borrower fails to pay the principal, or any principal
installment, of any present or future indebtedness for borrowed money of
$25,000,000 or more, or any guaranty of present or future indebtedness for
borrowed money of $25,000,000 or more, on its part to be paid, when due (or
within any stated grace period), whether at the stated maturity, upon
acceleration, by reason of required prepayment or otherwise or (ii) Borrower
fails to perform or observe any other term, covenant or agreement on its part to
be performed or observed, or suffers any event to occur, in connection with any
present or future indebtedness for borrowed money of $25,000,000 or more, or of
any guaranty of present or future indebtedness for borrowed money of $25,000,000
or more, if as a result of such failure or sufferance any holder or holders
thereof (or an agent or trustee on its or their behalf) has the right to declare
such indebtedness due before the date on which it otherwise would become due; or

 

(i) At any time (i) the Tribe fails to pay the principal, or any principal
installment, of any present or future indebtedness for borrowed money
constituting Recourse Obligations of $25,000,000 or more, or any guaranty of
present or future indebtedness for

 

-69-



--------------------------------------------------------------------------------

 

borrowed money constituting Recourse Obligations of $25,000,000 or more, on its
part to be paid, when due (or within any stated grace period), whether at the
stated maturity, upon acceleration, by reason of required prepayment or
otherwise or (ii) the Tribe fails to perform or observe any other term, covenant
or agreement on its part to be performed or observed, or suffers any event to
occur, in connection with any such present or future indebtedness for borrowed
money of $25,000,000 or more, or of any guaranty of any such present or future
indebtedness for borrowed money of $25,000,000 or more, if as a result of such
failure or sufferance any holder or holders thereof (or an agent or trustee on
its or their behalf) has the right to declare such indebtedness due before the
date on which it otherwise would become due; or

 

(j) Any Loan Document, at any time after its execution and delivery and for any
reason other than the agreement of the Lenders or satisfaction in full of all
the Obligations, ceases to be in full force and effect or is declared by a court
of competent jurisdiction to be null and void, invalid or unenforceable in any
respect which, in any such event in the reasonable opinion of the Requisite
Lenders, is materially adverse to the interests of the Lenders; or Borrower or
the Tribe denies that it has any or further liability or obligation under any
Loan Document, or purports to revoke, terminate or rescind the same or any
provision thereof; or

 

(k) Any event occurs which gives the holder or holders of any Subordinated
Obligation (or an agent or trustee on its or their behalf) the right to declare
such Subordinated Obligations due before the date on which it otherwise would
become due, or the right to require the issuer thereof to redeem or purchase, or
offer to redeem or purchase, all or any portion of any Subordinated Obligations;
or the trustee for, or any holder of, Subordinated Obligations breaches any
subordination provision applicable to such Subordinated Obligations; or

 

(l) A final judgment is entered by a court or other tribunal which purports to
be of competent jurisdiction that any Subordinated Obligation is not
subordinated in accordance with its terms to the Obligations; or

 

(m) A judgment against the Borrower is entered for the payment of money in
excess of $25,000,000 and, absent procurement of a stay of execution, such
judgment remains unbonded or unsatisfied for thirty calendar days after the date
of entry of judgment (unless the Tribe or Borrower has deposited the amount of
the monetary award associated with such judgment into a court escrow pending
determination of an appeal), or in any event later than five days prior to the
date of any proposed sale thereunder; or

 

(n) A judgment against the Tribe is entered for the payment of money in excess
of $25,000,000 which entitles the judgment creditor to exercise any rights in
respect of any Authority Property or the revenues of the Mohegan Sun and, absent
procurement of a stay of execution, such judgment remains unbonded or
unsatisfied for thirty calendar days after the date of entry of judgment (unless
the Tribe or Borrower has deposited the amount of the monetary award associated
with such judgment into a court escrow pending determination of an appeal), or
in any event later than five days prior to the date of any proposed sale
thereunder; or

 

(o) The Tribe or Borrower institutes or consents to any proceeding under a
Debtor Relief Law relating to it or to all or any part of its respective
Property, or is unable or admits in writing its inability to pay its debts as
they mature, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any part of
its Property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of the Tribe or Borrower and the

 

-70-



--------------------------------------------------------------------------------

appointment continues undischarged or unstayed for sixty calendar days; or any
proceeding under a Debtor Relief Law relating to the Tribe or Borrower or to all
or any part of its Property is instituted without its consent and continues
undismissed or unstayed for sixty calendar days; or any judgment, writ, warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the Authority Property and is not released, vacated or
fully bonded within sixty calendar days after its issue or levy; or

 

(p) The Tribe at any time ceases to be a federally recognized Indian Tribe; or

 

(q) The occurrence of a Termination Event with respect to any Pension Plan if
the aggregate liability of Borrower and its ERISA Affiliates under ERISA as a
result thereof exceeds $10,000,000; or the complete or partial withdrawal by
Borrower or any of its ERISA Affiliates from any Multiemployer Plan if the
aggregate liability of Borrower and its ERISA affiliates as a result thereof
exceeds $10,000,000; or

 

(r) The occurrence of an Event of Default (as such term is or may hereafter be
specifically defined in any other Loan Document) under any other Loan Document;
or

 

(s) Borrower ceases to be a wholly-owned instrumentality of the Tribe, managed
and controlled by the Tribe; or

 

(t) The occurrence of any casualty or other similar event or circumstance in
respect of the Mohegan Sun which results in the failure of Borrower to have any
material portion of the Mohegan Sun open to conduct Class II or Class III gaming
activities for any reason for more than ten consecutive days to the extent that
such failure results in a Material Adverse Effect; or

 

(u) The occurrence of any other event or circumstance, including any regulatory
prohibition or license revocation, which results in the prohibition of the Tribe
to conduct Class II or Class III gaming activities at Mohegan Sun through the
Borrower for a period in excess of five consecutive days; or

 

(v) Any Change in Control occurs.

 

11.2 Remedies Upon Event of Default. Without limiting any other rights or
remedies of the Administrative Agent or the Lenders provided for elsewhere in
this Agreement, or the Loan Documents, or by applicable Law, or in equity, or
otherwise:

 

(a) Upon the occurrence, and during the continuance, of any Event of Default
other than an Event of Default described in Section 11.1(o):

 

(i) the commitment to make Advances and issue Letters of Credit and all other
obligations of the Administrative Agent, the Issuing Lender and the Lenders and
all rights of Borrower and any other Parties under the Loan Documents shall be
suspended without notice to or demand upon the Tribe or Borrower, which are
expressly waived by the Tribe and Borrower, except that the Requisite Lenders
(or, in the case of any Event of Default which arises under a provision of the
Loan Documents the amendment of which requires the consent of all the Lenders
under Section 13.2, all of the Lenders) may waive the Event of Default or,
without waiving, determine, upon terms and conditions satisfactory to such
Lenders, to reinstate the Commitments and make further

 

-71-



--------------------------------------------------------------------------------

Advances and issue further Letters of Credit, which waiver or determination
shall apply equally to, and shall be binding upon, all of the Lenders;

 

(ii) the Issuing Lender may, with the approval of the Administrative Agent on
behalf of the Requisite Lenders, demand immediate payment by Borrower of an
amount equal to the aggregate amount of all outstanding Letters of Credit; and

 

(iii) the Requisite Lenders may request the Administrative Agent to, and the
Administrative Agent thereupon shall, terminate the Commitments and declare all
or any part of the unpaid principal of all Loans, all interest accrued and
unpaid thereon and all other amounts payable under the Loan Documents to be
forthwith due and payable, whereupon the same shall become and be forthwith due
and payable, without protest, presentment, notice of dishonor, demand or further
notice of any kind, all of which are expressly waived by Borrower.

 

(b) Upon the occurrence of any Event of Default described in Section 11.1(o):

 

(i) the commitment to make Advances and issue Letters of Credit and all other
obligations of the Administrative Agent, the Issuing Lender and the Lenders and
all rights of Borrower and any other Parties under the Loan Documents shall
terminate without notice to or demand upon Borrower, which are expressly waived
by Borrower and the Tribe;

 

(ii) an amount equal to the aggregate amount available for drawing under
outstanding Letters of Credit shall forthwith become due and payable to the
Issuing Lender without protest, presentment, notice of dishonor demand or
further notice of any kind, all of which are waived by Borrower and the Tribe to
be held by the Issuing Lender as cash collateral for the Obligations to the
Issuing Lender in non-interest bearing accounts with the Issuing Lender; and

 

(iii) the unpaid principal of all Loans, all interest accrued and unpaid thereon
and all other amounts payable under the Loan Documents shall be forthwith due
and payable, without protest, presentment, notice of dishonor, demand or further
notice of any kind, all of which are expressly waived by Borrower and the Tribe.

 

(c) Upon the occurrence and during the continuance of any Event of Default, the
Administrative Agent, without notice or demand upon Borrower or the Tribe, which
are expressly waived by Borrower and the Tribe, may proceed in accordance with
applicable Laws (but only with the consent of the Requisite Lenders) to protect,
exercise and enforce their rights and remedies under the Loan Documents
(including the Collateral Documents) against Borrower, the Tribe and any other
Party and such other rights and remedies as are provided by Law or equity.

 

(d) The order and manner in which the Lenders’ rights and remedies are to be
exercised shall be determined by the Requisite Lenders in their sole discretion,
and all payments received after the occurrence of any Default or Event of
Default by the Administrative Agent and the Lenders, or any of them, shall be
applied first to the costs and expenses (including attorneys’ fees and
disbursements payable pursuant to Section 13.3) of the Administrative Agent,
acting as Administrative Agent, and of the Lenders, and thereafter paid pro rata
to the Lenders in the same proportions that the aggregate Obligations owed to
each Lender under the Loan

 

-72-



--------------------------------------------------------------------------------

 

Documents bear to the aggregate Obligations owed under the Loan Documents to all
the Lenders, without priority or preference among the Lenders. Regardless of how
each Lender may treat payments for the purpose of its own accounting, for the
purpose of computing the Obligations hereunder and under the other Loan
Documents, payments shall be applied first, to the costs and expenses of the
Administrative Agent, acting as the Administrative Agent, and the Lenders, as
set forth above, second, to the payment of accrued and unpaid interest due under
any Loan Documents to and including the date of such application (ratably, and
without duplication, according to the accrued and unpaid interest due under each
of the Loan Documents), and third, to the payment of all other amounts
(including principal and fees) then owing to the Administrative Agent or the
Lenders under the Loan Documents. No application of payments will cure any Event
of Default, or prevent acceleration, or continued acceleration, of amounts
payable under the Loan Documents, or prevent the exercise, or continued
exercise, of rights or remedies of the Lenders hereunder or thereunder or at law
or in equity.

 

-73-



--------------------------------------------------------------------------------

 

ARTICLE 12.

THE ADMINISTRATIVE AGENT

 

12.1 Appointment and Authorization

 

(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

 

(b) The Issuing Lender shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
Issuing Lender shall have all of the benefits and immunities (i) provided to the
Administrative Agent in this Article 12 with respect to any acts taken or
omissions suffered by the Issuing Lender in connection with Letters of Credit
issued by it or proposed to be issued by it and the applications and agreements
for letters of credit pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in this Article 12 and in the definition of
“Agent-Related Person” included the Issuing Lender with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to the Issuing
Lender.

 

12.2 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.

 

12.3 Liability of Administrative Agent. No Agent-Related Person shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct
in connection with its duties expressly set forth herein), or (b) be responsible
in any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Party or any officer thereof, contained
herein or in any other Loan Document, or in any certificate, report, statement
or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Party or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or

 

-74-



--------------------------------------------------------------------------------

conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Party or any Affiliate thereof.

 

12.4 Reliance by Administrative Agent

 

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Party), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under any Loan Document unless it shall first receive such advice or
concurrence of the Requisite Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Requisite Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.

 

(b) For purposes of determining compliance with the conditions specified in
Article 10, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

12.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default, except with respect to
defaults in the payment of principal, interest and fees required to be paid to
the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to such Default as may be directed by the Requisite
Lenders in accordance with Article 11; provided, however, that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable or
in the best interest of the Lenders.

 

12.6 Credit Decision; Disclosure of Information by Administrative Agent. Each
Lender acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by the Administrative Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Party or any Affiliate thereof, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender as to any
matter, including whether Agent-Related Persons have disclosed material
information in their possession. Each Lender represents to the Administrative
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Parties and their respective Subsidiaries, and all applicable bank or

 

-75-



--------------------------------------------------------------------------------

other regulatory Laws relating to the transactions contemplated hereby, and made
its own decision to enter into this Agreement and to extend credit to the
Borrower hereunder. Each Lender also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower and
the other Parties. Except for notices, reports and other documents expressly
required to be furnished to the Lenders by the Administrative Agent herein, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
of the Parties or any of their respective Affiliates which may come into the
possession of any Agent-Related Person.

 

12.7 Indemnification of Administrative Agent. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Party and without limiting the obligation of any Party to do so), pro rata, and
hold harmless each Agent-Related Person from and against any and all Indemnified
Liabilities incurred by it; provided, however, that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities to the extent determined in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from such Agent-Related
Person’s own gross negligence or willful misconduct; provided, however, that no
action taken in accordance with the directions of the Requisite Lenders shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrower. The
undertaking in this Section shall survive termination of the Commitments, the
payment of all other Obligations and the resignation of the Administrative
Agent.

 

12.8 Administrative Agent in its Individual Capacity. Bank of America and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Parties and their respective Affiliates as though Bank of America were not
the Administrative Agent or the Issuing Lender hereunder and without notice to
or consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, Bank of America or its Affiliates may receive information regarding
any Party or its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Party or such Affiliate) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them. With respect to its Loans, Bank of America
shall have the same rights and powers under this Agreement as any other Lender
and may exercise such rights and powers as though it were not the Administrative
Agent or the Issuing Lender, and the terms “Lender” and “Lenders” include Bank
of America in its individual capacity.

 

12.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders; provided that any such
resignation by Bank of America shall also constitute its resignation as Issuing
Lender. If the Administrative Agent resigns under this Agreement, the Requisite
Lenders shall appoint from among the Lenders a successor administrative agent
for the Lenders, which successor administrative agent shall be consented to by
the Borrower at all times other than during the existence of an Event of Default
(which consent of the Borrower shall not be

 

-76-



--------------------------------------------------------------------------------

unreasonably withheld or delayed). If no successor administrative agent is
appointed prior to the Closing Date of the resignation of the Administrative
Agent, the Administrative Agent may appoint, after consulting with the Lenders
and the Borrower, a successor administrative agent from among the Lenders. Upon
the acceptance of its appointment as successor administrative agent hereunder,
the Person acting as such successor administrative agent shall succeed to all
the rights, powers and duties of the retiring Administrative Agent and Issuing
Lender and the respective terms “Administrative Agent” and “Issuing Lender”
shall mean such successor administrative agent and Issuing Lender, and the
retiring Administrative Agent’s appointment, powers and duties as Administrative
Agent shall be terminated and the retiring Issuing Lender’s rights, powers and
duties as such shall be terminated, without any other or further act or deed on
the part of such retiring Issuing Lender or any other Lender, other than the
obligation of the successor Issuing Lender to issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or to make other arrangements satisfactory to the retiring Issuing
Lender to effectively assume the obligations of the retiring Issuing Lender with
respect to such Letters of Credit. After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Article 12
and Sections 13.3, 13.11 and 13.15 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor administrative agent has accepted appointment as
Administrative Agent by the date which is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent hereunder
until such time, if any, as the Requisite Lenders appoint a successor agent as
provided for above.

 

12.10 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Party, the Administrative Agent (irrespective of whether the principal of
any Loan or Letter of Credit Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.4(d) and (e), 3.2, 3.3, 3.4, 3.5,
3.6, 3.7, 3.8 and 13.3) allowed in such judicial proceeding; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.2, 3.3, 3.4, 3.5, 3.6, 3.7, 3.8 and 13.3.

 

-77-



--------------------------------------------------------------------------------

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

12.11 Collateral Matters. The Lenders irrevocably authorize the Administrative
Agent, at its option and in its discretion, to release any Lien on any property
granted to or held by the Administrative Agent under any Loan Document (i) upon
termination of the Commitments and payment in full of all Obligations (other
than contingent indemnification obligations) and the expiration or termination
of all Letters of Credit, (ii) that is sold or to be sold as part of or in
connection with any Disposition permitted hereunder or under any other Loan
Document, (iii) if approved, authorized or ratified in writing by the Requisite
Lenders (or, to the extent required by Section 13.2, all of the Lenders).

 

12.12 Other Agents; Arrangers and Managers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“Syndication Agent” or “Documentation Agent” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than,
in the case of such Lenders, those applicable to all Lenders as such. Without
limiting the foregoing, none of the Lenders or other Persons so identified shall
have or be deemed to have any fiduciary relationship with any Lender. Each
Lender acknowledges that it has not relied, and will not rely, on any of the
Lenders or other Persons so identified in deciding to enter into this Agreement
or in taking or not taking action hereunder.

 

12.13 SNDA’s. For so long as no Default or Event of Default has occurred and
remains continuing, the Administrative Agent is hereby authorized by the
Lenders, without notice to or consent from the Lenders, to execute and deliver
SNDA’s in favor of any tenant of the Borrower at the Mohegan Sun.

 

12.14 No Obligations of Borrower or the Tribe. Nothing contained in this Article
12 shall be deemed to impose upon Borrower or the Tribe any obligation in
respect of the due and punctual performance by the Administrative Agent of its
obligations to the Lenders under any provision of this Agreement, and the Tribe
and Borrower shall have no liability to the Administrative Agent or any of the
Lenders in respect of any failure by the Administrative Agent or any Lender to
perform any of its obligations to the Administrative Agent or the Lenders under
this Agreement.

 

-78-



--------------------------------------------------------------------------------

 

ARTICLE 13.

MISCELLANEOUS

 

13.1 Cumulative Remedies; No Waiver. The rights, powers, privileges and remedies
of the Creditors provided herein and in the other Loan Documents are cumulative
and not exclusive of any right, power, privilege or remedy provided by Law or
equity. No failure or delay on the part of any Creditor in exercising any right,
power, privilege or remedy may be, or may be deemed to be, a waiver thereof; nor
may any single or partial exercise of any right, power, privilege or remedy
preclude any other or further exercise of the same or any other right, power,
privilege or remedy. The terms and conditions of Article 10 hereof are inserted
for the sole benefit of the Creditors and may be waived in whole or in part,
with or without terms or conditions, in respect of any Loan or Letter of Credit
without prejudicing the Creditors’ right to assert them in whole or in part in
respect of any other Loan or Letter of Credit.

 

13.2 Amendments; Consents. No amendment, modification, supplement, extension,
termination or waiver of any provision of this Agreement or any other Loan
Document, no approval or consent thereunder, and no consent to any departure by
Borrower or any other Party therefrom, may in any event be effective unless in
writing signed by the Administrative Agent with the approval in writing of the
Requisite Lenders, and then only in the specific instance and for the specific
purpose given; and, without the approval in writing of all the Lenders, no
amendment, modification, supplement, termination, waiver or consent may be
effective:

 

(a) To change the principal amount of, the amount of principal, or principal
prepayments on, any Note, or to change the amount of the Commitments or the Pro
Rata Shares of any Lender, except as contemplated by Section 2.7, or to reduce
the rate of interest or the amount of any commitment fee payable to any Lender
without the approval of that Lender, or to change any other fee or amount
payable to any Lender under the Loan Documents without the approval of the
affected Lender, or to waive an Event of Default consisting of the failure of
Borrower to pay when due principal, interest or any commitment fee;

 

(b) To postpone any date fixed for any payment of principal of, prepayment of
principal of or any installment of interest on, any Note or any installment of
any commitment fee, or to extend any Term Reduction Date or the term of the
Commitments in each case without the consent of the affected Lenders;

 

(c) To amend, modify or waive the provisions of the definitions of “Available
Cash Flow” or “Requisite Lenders” or amend or modify Section 7.1(b)(iv), Article
9, Sections 11.1(o), 11.1(r), 11.1(t), and 11.1(u) this Section, or Sections
13.18, 13.24, 13.26 or 13.27;

 

(d) To amend or modify any provision of this Agreement in a manner which
materially and adversely affects the Administrative Agent or the Issuing Lender
without their written consent;

 

(e) To release any material portion of the Collateral (except as expressly
provided in any Loan Document); or

 

(f) To amend or modify any provision of this Agreement that expressly requires
the consent or approval of all the Lenders.

 

-79-



--------------------------------------------------------------------------------

 

Any amendment, modification, supplement, termination, waiver or consent pursuant
to this Section 13.2 shall apply equally to, and shall be binding upon, all of
the Creditors.

 

13.3 Costs, Expenses and Taxes. Borrower shall pay on demand the reasonable
costs and expenses of (a) the Administrative Agent and BAS in connection with
the negotiation, preparation, syndication, closing, execution and delivery of
the Loan Documents, including without limitation, the reasonable attorneys’ fees
and disbursements of Sheppard, Mullin, Richter & Hampton LLP and Dorsey &
Whitney, LLP and the allocated cost of any internal counsel to the
Administrative Agent, (b) the Administrative Agent and its counsel, in
connection with each amendment, modification or waiver of the Loan Documents
(whether or not any Default or Event of Default exists), and (c) each of the
Creditors in connection with each refinancing, restructuring, reorganization
(including a bankruptcy reorganization) and enforcement or attempted enforcement
of the Loan Documents, and any matter related thereto, in each case including,
filing fees, recording fees, title insurance fees, appraisal fees, search fees
and other out-of-pocket expenses and the reasonable fees and out-of-pocket
expenses of any legal counsel (including the allocated fees and all
disbursements and other expenses of any internal legal counsel), independent
public accountants and other outside experts retained by the Administrative
Agent or any Lender, and including, without limitation, any costs, expenses or
fees incurred or suffered by the Creditors in connection with or during the
course of any bankruptcy or insolvency proceedings of Borrower. Borrower shall
pay any and all documentary and other taxes (other than income or gross receipts
taxes generally applicable to banks) and all costs, expenses, fees and charges
payable or determined to be payable in connection with the filing or recording
of this Agreement, any other Loan Document or any other instrument or writing to
be delivered hereunder or thereunder, or in connection with any transaction
pursuant hereto or thereto, and shall reimburse, hold harmless and indemnify the
Administrative Agent and the Lenders from and against any and all loss,
liability or legal or other expense with respect to or resulting from any delay
in paying or failure to pay any such tax, cost, expense, fee or charge or that
any of them may suffer or incur by reason of the failure of any Party to perform
any of its Obligations. Any amount payable to the Administrative Agent or any
Lender under this Section shall bear interest at the Default Rate.

 

13.4 Nature of the Lenders’ Obligations. The obligations of the Lenders
hereunder are several and not joint or joint and several. Nothing contained in
this Agreement or any other Loan Document and no action taken by the
Administrative Agent or the Lenders or any of them pursuant hereto or thereto
may, or may be deemed to, make the Lenders a partnership, an association, a
joint venture or other entity, either among themselves or with the Borrower or
any Affiliate of the Borrower. Each Lender’s obligation to make any Advance
pursuant hereto is several and not joint or joint and several. A default by any
Lender will not increase the percentage of the relevant Commitments attributable
to any other Lender. Any Lender not in default may, if it desires, assume in
such proportion as the nondefaulting Lenders agree the obligations of any Lender
in default, but is not obligated to do so.

 

13.5 Survival of Representations and Warranties. All representations and
warranties contained herein or in any other Loan Document, or in any certificate
or other writing delivered by or on behalf of any one or more of the Parties to
any Loan Document, will survive the making of the Loans and the issuance of
Letters of Credit hereunder and the execution and delivery of the Loan
Documents, and have been or will be relied upon by the Administrative Agent and
each Lender, notwithstanding any investigation made by the Administrative Agent
or any Lender or on their behalf.

 

13.6 Notices. Except as otherwise expressly provided in the Loan Documents (a)
all notices, requests, demands, directions and other communications provided for
hereunder or under any other Loan Document must be in writing and must be
mailed, telegraphed, telecopied, delivered or sent by recognized overnight
courier service, to the appropriate party at the address set forth on the
signature pages of this Agreement or other applicable Loan Document or, as to
any party to any Loan Document, at

 

-80-



--------------------------------------------------------------------------------

any other address as may be designated by it in a written notice sent to all
other parties to such Loan Document in accordance with this Section; and (b) any
notice, request, demand, direction or other communication given by telecopier,
must be confirmed within 48 hours by letter mailed or delivered to the
appropriate party at its respective address. Except as otherwise expressly
provided in any Loan Document, if any notice, request, demand, direction or
other communication required or permitted by any Loan Document is given by mail
it will be effective on the earlier of receipt or the third Business Day after
deposit in the United States mail with first class or airmail postage prepaid;
if given by telegraph or cable, when delivered to the telegraph company with
charges prepaid; if given by telex or telecopier, when sent; or if given by
personal delivery, when delivered. Notices given by the Borrower under Articles
2 and 3 shall be deemed given on actual receipt by the Administrative Agent.

 

13.7 Execution of Loan Documents. Unless the Administrative Agent otherwise
specifies with respect to any Loan Document, this Agreement and any other Loan
Document may be executed in any number of counterparts and any party hereto or
thereto may execute any counterpart, each of which when executed and delivered
will be deemed to be an original and all of which counterparts of this Agreement
or any other Loan Document, as the case may be, when taken together will be
deemed to be but one and the same instrument. The execution of this Agreement or
any other Loan Document by any party hereto or thereto will not become effective
until counterparts hereof or thereof, as the case may be, have been executed by
all the parties hereto or thereto.

 

13.8 Binding Effect; Assignment.

 

(a) This Agreement and the other Loan Documents shall be binding upon and shall
inure to the benefit of the parties hereto and thereto and their respective
successors and assigns, except that Borrower and its Affiliates may not assign
their rights hereunder or thereunder or any interest herein or therein without
the prior written consent of all the Lenders. Any assignment by the Borrower or
its Affiliates without the prior written consent of the Lenders shall be void,
provided that no Person other than the Lenders shall have any rights under this
sentence. Each Lender represents that it is not acquiring any Note with a view
to the distribution thereof within the meaning of the Securities Act of 1933, as
amended (subject to any requirement that disposition of such Notes must be
within the control of such Lender). Any Lender may at any time pledge its Note,
if any, or any other instrument evidencing its rights as a Lender under this
Agreement to a Federal Reserve Bank, but no such pledge shall release that
Lender from its obligations hereunder or grant to such Federal Reserve Bank the
rights of a Lender hereunder absent foreclosure of such pledge.

 

(b) From time to time following the Closing Date, each Lender may assign to one
or more Eligible Assignees all or any portion of its Pro Rata Share; provided
that (i) such Eligible Assignee, if not then a Lender or an Affiliate of the
assigning Lender, shall be approved by the Administrative Agent and, so long as
no Default or Event of Default has occurred and is continuing, also by Borrower
(neither of which approvals shall be unreasonably withheld or delayed), (ii)
such assignment shall be evidenced by an Assignment Agreement, a copy of which
shall be furnished to the Administrative Agent, (iii) except in the case of an
assignment to an Affiliate of the assigning Lender or to another Lender of the
entire remaining Commitment of the assigning Lender, the assignment shall be of
a Pro Rata Share of not less than $1,000,000, and (iv) the effective date of any
such assignment shall be as specified in the Assignment Agreement, but not
earlier than the date which is five Business Days after the date the
Administrative Agent has received the Assignment Agreement unless the
Administrative Agent otherwise agrees. Upon the effective date of such
Assignment Agreement, the Eligible Assignee named therein shall be a Lender for
all purposes of this Agreement, with the Pro Rata Share set forth therein and,
to the extent of such Pro Rata Share, the assigning Lender shall be released
from its further obligations

 

-81-



--------------------------------------------------------------------------------

under this Agreement. Borrower agrees that it shall execute and deliver (against
delivery by the assigning Lender to Borrower of any Note in its possession) to
such assignee Lender, a Note evidencing that assignee Lender’s Pro Rata Share,
and to the assigning Lender, a Note evidencing the remaining balance of the Pro
Rata Share retained by the assigning Lender (in each case, if Notes are
requested by such Assigning Lender or such Assignee under Section 2.1).

 

(c) By executing and delivering an Assignment Agreement, the Eligible Assignee
thereunder acknowledges and agrees that: (i) other than the representation and
warranty that it is the legal and beneficial owner of the Pro Rata Share being
assigned thereby free and clear of any adverse claim, the assigning Lender has
made no representation or warranty and assumes no responsibility with respect to
any statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness or
sufficiency of this Agreement or any other Loan Document; (ii) the assigning
Lender has made no representation or warranty and assumes no responsibility with
respect to the financial condition of Borrower or the performance by Borrower of
the Obligations; (iii) it has received a copy of this Agreement, together with
copies of the most recent financial statements delivered pursuant to Section 8.1
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment Agreement;
(iv) it will, independently and without reliance upon the Administrative Agent
or any Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) it appoints and authorizes the
Administrative Agent to take such action and to exercise such powers under this
Agreement as are delegated to the Administrative Agent by this Agreement; and
(vi) it will perform in accordance with their terms all of the obligations which
by the terms of this Agreement are required to be performed by it as a Lender.

 

(d) The Administrative Agent shall maintain at the Administrative Agent’s Office
a copy of each Assignment Agreement delivered to it. After receipt of a
completed Assignment Agreement executed by any Lender and an Eligible Assignee,
and receipt of an assignment fee of $3,500 from such Eligible Assignee,
Administrative Agent shall, promptly following the effective date thereof,
provide notice thereof to Borrower and the Lenders.

 

(e) Each Lender may grant participations from time to time in a portion of its
Pro Rata Share to one or more banks or other financial institutions (including
another Lender); provided, however, that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participating banks or other financial institutions shall not be a
Lender hereunder for any purpose except, if the participation agreement so
provides, for the purposes of Sections 3.7, 3.8, 13.11 and 13.15, (iv) Borrower
and the other Creditors shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement, (v) the participation interest shall be expressed as a percentage of
the granting Lender’s Pro Rata Share as it then exists and shall not restrict an
increase in the Commitment, or in the granting Lender’s Pro Rata Share, so long
as the amount of the participation interest is not affected thereby, and (vi)
the consent of the holder of such participation interest shall not be required
for amendments or waivers of provisions of the Loan Documents other than those
which (A) extend the Maturity Date, any Reduction Date or any date upon which
any payment of money is due to the Lenders, (B) reduce the rate of interest on
the Loans, any fee or any other monetary amount payable to the Lenders, (C)
reduce the amount of any installment of principal due with respect to the Loans,
or (D) release any material portion of the Collateral.

 

-82-



--------------------------------------------------------------------------------

 

(f) Any Lender (a “Granting Lender”) may grant to a special purpose funding
vehicle (an “SPC”) of such Granting Lender, identified as such in writing from
time to time by the Granting Lender to the Administrative Agent and the
Borrower, the option to provide all or any part of any Advance that such
Granting Lender would otherwise be obligated to make pursuant to Article 2,
provided that (i) nothing herein shall constitute a commitment to make any
Advance by any SPC, (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Advance, the Granting Lender
shall be obligated to make such Advance pursuant to the terms hereof, and (iii)
the rights of any such SPC shall be derivative of the rights of the Granting
Lender. Each SPC shall be conclusively presumed to have made arrangements with
its Granting Lender for the exercise of voting and other rights hereunder in a
manner which is acceptable to the SPC, and the Administrative Agent, the other
Creditors and each other Party shall be entitled to rely upon and deal solely
with the Granting Lender with respect to Advances made by or through its SPC.
The making of an Advance by an SPC hereunder shall utilize the Pro Rata Share of
the relevant Commitment of the Granting Lender to the same extent, and as if,
such Advance were made by the Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the related
Granting Lender). In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding senior indebtedness of any SPC, it will not institute against, or
join any other person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or similar
proceedings under the laws of the United States or any State thereof, provided
that the Granting Lender for each SPC hereby agrees to indemnify, save, and hold
harmless each other party hereto for any loss, cost, damage and expense arising
out of their inability to institute any such proceeding against its SPC. In
addition, notwithstanding anything to the contrary contained in this Section,
any SPC may (i) with notice to, but without the prior written consent of, the
Borrower or the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Advance to its
Granting Lender or to any financial institutions providing liquidity and/or
credit facilities to or for the account of such SPC to fund the Advances made by
such SPC or to support the securities (if any) issued by such SPC to fund such
Loans (but nothing contained herein shall be construed in derogation of the
obligation of the Granting Lender to make Advances hereunder), provided that
neither the consent of the SPC or of any such assignee shall be required for
amendments or waivers of provisions of the Loan Documents except for those
amendments or waivers for which the consent of participants is required under
Section 13.8(e)(vi), and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of a surety, guarantee or credit or liquidity enhancement to such
SPC.

 

13.9 Lien on Deposits and Property in Possession of any Lender. It is
acknowledged that, pursuant to applicable Law, each Creditor now or hereafter
holding deposits made by Borrower or which is in possession of other Property of
Borrower may have bankers liens or offset rights in respect of such deposits or
other Property, and it is agreed that such liens and rights shall benefit the
Creditors as a whole in respect of the Obligations. If an Event of Default has
occurred and is continuing, any Creditor may (but only with the consent of the
Requisite Lenders), to the extent permitted by applicable Laws, exercise any
rights granted by applicable Laws with respect to such liens and offset rights
and apply any funds and any other Property of Borrower obtained in connection
with the exercise of such rights against the Obligations.

 

13.10 Sharing of Setoffs. Each Lender severally agrees that if it, through the
exercise of any right of setoff, banker’s lien or counterclaim against a Party,
or otherwise, receives payment of the

 

-83-



--------------------------------------------------------------------------------

Obligations held by it that is ratably more than any other Lender, through any
means, receives in payment of the Obligations held by that Lender, then: (a) The
Lender exercising the right of setoff, banker’s lien or counterclaim or
otherwise receiving such payment shall notify the Administrative Agent and
thereafter shall purchase, and shall be deemed to have simultaneously purchased,
from the other Lender a participation in the Obligations held by the other
Lender and shall pay to the other Lender a purchase price in an amount so that
the share of the Obligations held by each Lender after the exercise of the right
of setoff, banker’s lien or counterclaim or receipt of payment shall be in the
same proportion that existed prior to the exercise of the right of setoff,
banker’s lien or counterclaim or receipt of payment; and (b) such other
adjustments and purchases of participations shall be made from time to time as
shall be equitable to ensure that all of the Lenders share any payment obtained
in respect of the Obligations ratably in accordance with each Lender’s share of
the Obligations immediately prior to, and without taking into account, the
payment; provided that, if all or any portion of a disproportionate payment
obtained as a result of the exercise of the right of setoff, banker’s lien,
counterclaim or otherwise is thereafter recovered from the purchasing Lender by
Borrower or any Person claiming through or succeeding to the rights of Borrower,
the purchase of a participation shall be rescinded and the purchase price
thereof shall be restored to the extent of the recovery. Each Lender that
purchases a participation in the Obligations pursuant to this Section shall from
and after the purchase have the right to give all notices, requests, demands,
directions and other communications under this Agreement with respect to the
portion of the Obligations purchased to the same extent as though the purchasing
Lender were the original owner of the Obligations purchased. Each Party
expressly consents to the foregoing arrangements and agrees that any Lender
holding a participation in an Obligation so purchased may exercise any and all
rights of setoff, banker’s lien or counterclaim with respect to the
participation as fully as if the Lender were the original owner of the
Obligation purchased; provided, however, that each Lender agrees that it shall
not exercise any right of setoff, banker’s lien or counterclaim with respect to
the Obligations without first obtaining the consent of the Requisite Lenders.

 

13.11 Indemnity by Borrower. Borrower agrees to indemnify, save and hold
harmless each Creditor and their respective Affiliates, directors, officers,
agents, attorneys and employees (collectively the “Indemnitees”) from and
against: (a) any and all claims, demands, actions or causes of action that are
asserted against any Indemnitee by any third party, if the claim, demand, action
or cause of action directly or indirectly relates to a claim, demand, action or
cause of action that such Person asserts or may assert against Borrower (or, to
the extent related to the Loan Documents or the transactions contemplated
thereby, any Affiliate of Borrower or any officer of Borrower); (b) any and all
claims, demands, actions or causes of action by a third party if the claim,
demand, action or cause of action arises out of or relates to the Commitment,
the use or contemplated use of proceeds of any Loan or Letter of Credit, the
relationship of Borrower and the Lenders under this Agreement or any transaction
contemplated by the Loan Documents; (c) any administrative or investigative
proceeding by any Governmental Agency arising out of or related to a claim,
demand, action or cause of action described in clauses (a) or (b) above; and (d)
any and all liabilities, losses, costs or expenses (including reasonable
attorneys’ fees and disbursements and other professional services) that any
Indemnitee suffers or incurs as a result of the assertion of any foregoing
claim, demand, action or cause of action; provided that no Indemnitee shall be
entitled to indemnification for any loss caused by its own gross negligence or
willful misconduct. If any claim, demand, action or cause of action is asserted
against any Indemnitee, such Indemnitee shall promptly notify Borrower, but the
failure to so promptly notify Borrower shall not affect Borrower’s obligations
under this Section unless Borrower is materially prejudiced thereby (and then
only to the extent prejudiced). Each Indemnitee may contest the validity,
applicability and amount of such claim, demand, action or cause of action with
counsel selected by such Indemnitee. Each Indemnitee is authorized to employ
counsel in enforcing its rights hereunder and in defending any claim, demand,
action or cause of action covered by this Section; provided that each Indemnitee
shall endeavor in connection with any matter covered by this Section which also
involves other Indemnitees, to use reasonable efforts to avoid unnecessary
duplication of effort by counsel for all Indemnitees. Any

 

-84-



--------------------------------------------------------------------------------

obligation or liability of Borrower to any Indemnitee under this Section shall
survive the expiration or termination of this Agreement and the repayment of all
Loans and the payment and performance of all other Obligations (other than the
Obligations referenced in Section 3.18) owed to the Lenders; provided, however,
that such obligations or liabilities shall not, from and after the date on which
the Obligations are fully paid and the Commitments terminated, be deemed
Obligations for any purpose under the Loan Documents.

 

13.12 Nonliability of the Lenders. Each of the Tribe and Borrower acknowledges
and agrees that:

 

(a) Any inspections of any Property of Borrower made by or through the Creditors
are for purposes of administration of the Loan Documents only and neither the
Tribe nor Borrower is entitled to rely upon the same;

 

(b) By accepting or approving anything required to be observed, performed,
fulfilled or given to the Creditors pursuant to the Loan Documents, none of the
Creditors shall be deemed to have warranted or represented the sufficiency,
legality, effectiveness or legal effect of the same, or of any term, provision
or condition thereof, and such acceptance or approval thereof shall not
constitute a warranty or representation to anyone with respect thereto by any
Creditor;

 

(c) The relationship between the Borrower and the Creditors is, and shall at all
times remain, solely that of a borrowers and lenders; no Creditor shall under
any circumstance be deemed to be in a relationship of confidence or trust or a
fiduciary relationship with the Tribe or with Borrower or their Affiliates, or
to owe any fiduciary duty to the Tribe, Borrower, or their Affiliates; no
Creditor undertakes or assumes any responsibility or duty to the Tribe, Borrower
or their Affiliates to select, review, inspect, supervise, pass judgment upon or
inform the Tribe, Borrower or their Affiliates of any matter in connection with
their Property or the operations of the Tribe, Borrower or its Affiliates; the
Tribe, Borrower and its Affiliates shall rely entirely upon their own judgment
with respect to such matters; and any review, inspection, supervision, exercise
of judgment or supply of information undertaken or assumed by the Creditors in
connection with such matters is solely for the protection of the Creditors and
neither the Tribe, Borrower nor any other Person is entitled to rely thereon;
and

 

(d) The Creditors shall not be responsible or liable to any Person for any loss,
damage, liability or claim of any kind relating to injury or death to Persons or
damage to Property or other loss, damage, liability or claim caused by the
actions, inaction or negligence of the Tribe, Borrower and its Affiliates and
Borrower hereby indemnifies and holds the Creditors harmless from any such loss,
damage, liability or claim.

 

13.13 No Third Parties Benefited. This Agreement is made for the purpose of
defining and setting forth certain obligations, rights and duties of Borrower,
the Tribe and the Creditors in connection with the Loans and Letters of Credit,
and is made for the sole benefit of the Tribe, Borrower, the Creditors, and the
Creditors’ successors and assigns. Except as provided in Sections 3.7, 3.8,
13.8, 13.11, 13.15 and 13.28 no other Person shall have any rights of any nature
hereunder or by reason hereof.

 

13.14 Confidentiality. Each Creditor agrees to hold any confidential information
that it may receive from the Tribe or Borrower pursuant to this Agreement in
confidence, except for disclosure (a) to other Lenders, their officers,
directors, employees and agents (but, in the case of agents, only subject to an
appropriate confidentiality agreement); (b) to legal counsel, accountants and
other professional advisors to the Tribe or Borrower or any Lender; (c) to
regulatory officials having jurisdiction over that Lender; (d) as required by
Law or legal process or in connection with any legal

 

-85-



--------------------------------------------------------------------------------

proceeding to which that Creditor, the Tribe or Borrower are adverse parties;
(e) to another financial institution in connection with a disposition or
proposed disposition to that financial institution of all or part of that
Lender’s interests hereunder or a participation interest in its Pro Rata Share
(or to any SPC of that Lender in accordance with the last sentence of Section
13.8); (f) to prospective purchasers of any Collateral in connection with any
disposition thereof (but then only subject to an appropriate confidentiality
agreement); or (g) if an Event of Default has occurred and is continuing, to the
extent that any Creditor determines such disclosure to be necessary or
appropriate in the enforcement or for the protection of the rights and remedies
under the Loan Documents. For purposes of the foregoing, “confidential
information” shall mean all information respecting the Tribe or Borrower
delivered to the Lenders marked “Confidential” or in another conspicuous manner
which denotes its confidentiality, other than (i) information previously filed
with any Governmental Agency and available to the public, (ii) information
previously published in any public medium from a source other than, directly or
indirectly, that Lender, and (iii) information previously disclosed by the Tribe
or Borrower to any Person not associated with the Tribe or Borrower without a
written confidentiality agreement. Nothing in this Section shall be construed to
create or give rise to any fiduciary duty on the part of any Creditor to the
Tribe or to Borrower. Notwithstanding any other provision of this Agreement,
each party hereto agrees that each of the Borrower, the Tribe, the
Administrative Agent and each Lender (and each employee, representative or other
Agent of each of the foregoing), may disclose to any and all persons, without
limitation of any kind, the U.S. tax treatment and U.S. tax structure of this
Agreement and the transactions contemplated hereby and all materials of any kind
(including opinions or other tax analyses) that are provided to any of the
foregoing relating to such U.S. tax treatment and U.S. tax structure.

 

13.15 Hazardous Materials Indemnity. Borrower hereby agrees to indemnify, hold
harmless and defend (by counsel reasonably satisfactory to the Administrative
Agent) each of the Creditors and their respective directors, officers,
employees, agents, successors and assigns from and against any and all claims,
losses, damages, liabilities, fines, penalties, charges, administrative and
judicial proceedings and orders, judgments, remedial action requirements,
enforcement actions of any kind, and all costs and expenses incurred in
connection therewith (including but not limited to reasonable attorneys’ fees
and expenses), arising directly or indirectly, in whole or in part, out of (i)
the presence on or under the Real Property of any Hazardous Materials, or any
releases or discharges of any Hazardous Materials on, under or from the Real
Property and (ii) any activity carried on or undertaken on or off the Real
Property by Borrower or any of its predecessors in title (including the Tribe),
whether prior to or during the term of this Agreement, and whether by Borrower
or any predecessor in title or any employees, agents, contractors or
subcontractors of Borrower or any predecessor in title, or any third persons at
any time occupying or present on the Real Property, in connection with the
handling, treatment, removal, storage, decontamination, clean-up, transport or
disposal of any Hazardous Materials at any time located or present on or under
the Real Property. The foregoing indemnity shall further apply to any residual
contamination on or under the Real Property, or affecting any natural resources,
and to any contamination of any property or natural resources arising in
connection with the generation, use, handling, storage, transport or disposal of
any such Hazardous Materials, and irrespective of whether any of such activities
were or will be undertaken in accordance with applicable Laws, but the foregoing
indemnity shall not apply to (i) Hazardous Materials on the Real Property, the
presence of which is caused by that Creditor or (ii) activities carried on or
undertaken by the Creditors, in each case subsequent to its or their entry into
the Real Property pursuant to any Leasehold Mortgage (but only to the extent
that the same are not attributable to the Tribe or the Borrower).

 

13.16 Further Assurances. The Tribe or Borrower shall, at their sole expense and
without expense to the Creditors do, execute and deliver such further acts and
documents as any Lender or the Administrative Agent from time to time reasonably
requires for the assuring and confirming unto the Creditors of the rights hereby
created or intended now or hereafter so to be, or for carrying out the intention
or facilitating the performance of the terms of any Loan Document.

 

-86-



--------------------------------------------------------------------------------

 

13.17 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and supersedes all prior agreements, written or oral, on the
subject matter hereof. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control and govern; provided that the inclusion of supplemental
rights or remedies in favor of the Creditors in any other Loan Document shall
not be deemed a conflict with this Agreement. Each Loan Document was drafted
with the joint participation of the respective parties thereto and shall be
construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof.

 

13.18 Governing Law. Except to the extent otherwise expressly provided therein,
each Loan Document shall be governed by, and construed and enforced in
accordance with, the Laws of Connecticut, without regard to the conflicts of law
provisions of the Laws of Connecticut, provided however, that if and only to the
extent that any security interest granted to the Administrative Agent for the
benefit of the Lenders pursuant to this Agreement or any other Loan Document
shall be deemed exempt from the provisions of Article 9 of the Uniform
Commercial Code of the State of Connecticut, C.G.S. § 42a-9-101, et seq., by
virtue of the Borrower being a governmental entity, then such security interest
shall be governed by the corresponding provisions of Article 9 of Tribe’s
Uniform Commercial Code, as adopted by the UCC Ordinance. Borrower and each
other party hereto each hereby consents to the application of Connecticut civil
law to the construction, interpretation and enforcement of this Agreement and
the other Loan Documents, and to the application of Connecticut civil law to the
procedural aspects of any suit, action or proceeding relating thereto, including
but not limited to legal process, execution of judgments and other legal
remedies, except for any procedural matters governed by or relating to the
conduct of arbitration under Section 13.24.

 

13.19 Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable or invalid as to any party or in any
jurisdiction shall, as to that party or jurisdiction, be inoperative,
unenforceable or invalid without affecting the remaining provisions or the
operation, enforceability or validity of that provision as to any other party or
in any other jurisdiction, and to this end the provisions of all Loan Documents
are declared to be severable.

 

13.20 Independent Covenants. Each covenant in Articles 6, 7, 8 and 9 is
independent of the other covenants in those Articles; the breach of any such
covenant shall not be excused by the fact that the circumstances underlying such
breach would be permitted by another such covenant.

 

13.21 Headings. Article and Section headings in this Agreement and the other
Loan Documents are included for convenience of reference only and are not part
of this Agreement or the other Loan Documents for any other purpose.

 

13.22 Time of the Essence. Time is of the essence of the Loan Documents.

 

13.23 Tax Withholding Exemption Certificates. On or before the Closing Date,
each Lender which is organized outside the United States of America shall
deliver to Borrower a properly completed and duly executed Internal Revenue
Service Form W-8ECI or Form W-8BEN and any other certificate or statement
required by applicable Laws to establish that payments due to such Lender under
the Loan Documents are (a) not subject to withholding under the Code because
such payments are effectively connected with the conduct of a trade or business
in the United States of America or (b) totally exempt from United States tax
under the provisions of an applicable tax treaty.

 

-87-



--------------------------------------------------------------------------------

 

13.24 Arbitration Reference.

 

(a) Mandatory Arbitration. At the option of the Administrative Agent (exercised
in accordance with consent of the Requisite Lenders), Borrower or (to the extent
it is a party to any such controversy or claim), the Tribe, any controversy or
claim between or among the parties arising out of or relating to this Agreement
or any agreements or instruments relating hereto or delivered in connection
herewith and any claim based on or arising from an alleged tort, shall be
determined by arbitration. The arbitration shall be conducted in accordance with
the United States Arbitration Act (Title 9, U.S. Code), notwithstanding any
choice of law provision in this Agreement, and under the Commercial Rules of the
American Arbitration Association (“AAA”). The arbitrators shall give effect to
statutes of limitation in determining any claim. Any controversy concerning
whether an issue is arbitrable shall be determined by the arbitrators. Judgment
upon the arbitration award may be entered in any court having jurisdiction. The
institution and maintenance of an action for judicial relief or pursuit of a
provisional or ancillary remedy shall not constitute a waiver of the right of
any party, including the plaintiff, to submit the controversy or claim to
arbitration if any other party contests such action for judicial relief.

 

(b) Provisional Remedies, Self-Help and Foreclosure. No provision of this
section shall limit the right of any party to this Agreement to exercise
self-help remedies such as setoff, to foreclose against or sell any real or
personal property collateral or security or to obtain provisional or ancillary
remedies from a court of competent jurisdiction before, after, or during the
pendency of any arbitration or other proceeding. The exercise of a remedy does
not waive the right of either party to resort to arbitration or reference. At
the Requisite Lenders’ option, foreclosure under a deed of trust or mortgage may
be accomplished either by exercise of power of sale under the deed of trust or
mortgage or by judicial foreclosure.

 

(c) Limitation. This Section shall not be construed to require arbitration by
the Creditors of any disputes which now exist or hereafter arise amongst
themselves which do not involve the Tribe or Borrower and are not related to
this Agreement and the Loan Documents.

 

(d) Specific Enforcement Representation. Each party to this Agreement severally
represents and warrants to the other parties that this Section 13.24 is
specifically enforceable against such party by the other parties.

 

13.25 PURPORTED ORAL AMENDMENTS. THE TRIBE, THE BORROWER AND THE CREDITORS
EXPRESSLY ACKNOWLEDGE THAT THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY ONLY
BE AMENDED OR MODIFIED, OR THE PROVISIONS HEREOF OR THEREOF WAIVED OR
SUPPLEMENTED, BY AN INSTRUMENT IN WRITING THAT COMPLIES WITH SECTION 13.2. EACH
OF THE TRIBE AND BORROWER AGREES THAT IT WILL NOT RELY ON ANY COURSE OF DEALING,
COURSE OF PERFORMANCE, OR ORAL OR WRITTEN STATEMENTS BY ANY REPRESENTATIVE OF
ANY CREDITOR THAT DOES NOT COMPLY WITH SECTION 13.2 TO EFFECT AN AMENDMENT,
MODIFICATION, WAIVER OR SUPPLEMENT TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS.

 

13.26 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTY HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR
TORT OR

 

-88-



--------------------------------------------------------------------------------

OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

13.27 WAIVER OF SOVEREIGN IMMUNITY; CONSENT TO JURISDICTION.

 

(A) THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES THE SOVEREIGN IMMUNITY
OF THE BORROWER (AND ANY DEFENSE BASED THEREON) FROM ANY SUIT, ACTION OR
PROCEEDING OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OF NOTICE,
ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION, EXECUTION,
EXERCISE OF CONTEMPT POWERS, OR OTHERWISE) IN ANY FORUM, WITH RESPECT TO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY, PROVIDED THAT (1) THE WAIVER CONTAINED IN THIS CLAUSE (A) IS
EXPRESSLY LIMITED TO ACTIONS AGAINST THE BORROWER AND (2) ANY RECOVERY UPON ANY
JUDGMENT RESULTING THEREFROM SHALL BE LIMITED TO RECOVERY AGAINST THE AUTHORITY
PROPERTY, INCLUDING THE REVENUES OF THE BORROWER.

 

(B) THE TRIBE HEREBY EXPRESSLY AND IRREVOCABLY WAIVES ITS OWN SOVEREIGN IMMUNITY
(APPLICABLE TO ITSELF AS AN INDIAN TRIBAL NATION) (AND ANY DEFENSE BASED
THEREON) FROM ANY SUIT, ACTION OR PROCEEDING OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OF NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION, EXECUTION, EXERCISE OF CONTEMPT POWERS, OR OTHERWISE) WITH RESPECT TO
THE REPRESENTATIONS AND WARRANTIES OF THE TRIBE SET FORTH IN ARTICLE 4, THE
COVENANTS OF THE TRIBE SET FORTH IN ARTICLE 9, AND EACH PROVISION OF SECTION
11.1 WHICH RELATES TO AN EVENT OF DEFAULT CAUSED BY THE TRIBE’S BREACH OF ANY
SUCH REPRESENTATION, WARRANTY OR COVENANT, IT BEING EXPRESSLY UNDERSTOOD THAT
(1) THE WAIVERS AND CONSENTS CONTAINED IN THIS CLAUSE (B) ARE NOT LIMITED TO
ACTIONS AGAINST THE BORROWER, (2) ANY ACTION DESCRIBED IN THIS CLAUSE (B) MAY BE
BROUGHT AGAINST THE TRIBE, AND (3) ANY RECOVERY UPON ANY JUDGMENT RESULTING FROM
ANY SUCH ACTION MAY BE HAD AGAINST THE ASSETS AND REVENUES OF THE TRIBE IN A
MANNER CONSISTENT WITH SECTION 13.28.

 

(C) EACH OF THE TRIBE AND BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF CONNECTICUT AND THE COURTS OF THE
UNITED STATES SITTING IN THE STATE OF CONNECTICUT.

 

(D) THE WAIVERS AND CONSENTS DESCRIBED IN THIS SECTION SHALL INURE TO THE
BENEFIT OF THE CREDITORS AND EACH OTHER PERSON WHO IS ENTITLED TO THE BENEFITS
OF THE LOAN DOCUMENTS (INCLUDING WITHOUT LIMITATION THE INDEMNIFIED PERSONS
REFERRED TO IN SECTION 13.11). SUBJECT TO SECTION 13.28 THE CREDITORS AND SUCH
OTHER PERSONS SHALL HAVE AND BE ENTITLED TO ALL AVAILABLE LEGAL AND EQUITABLE
REMEDIES,

 

-89-



--------------------------------------------------------------------------------

INCLUDING THE RIGHT TO SPECIFIC PERFORMANCE, MONEY DAMAGES AND INJUNCTIVE OR
DECLARATORY RELIEF. THE WAIVERS OF SOVEREIGN IMMUNITY AND CONSENTS TO
JURISDICTION CONTAINED IN THIS SECTION ARE IRREVOCABLE.

 

13.28 Lender Covenant. In any action or proceeding against the Borrower to
enforce the Loan Documents which is not also an action or proceeding against the
Tribe, the Creditors agree that they shall have no recourse to the Tribe or to
Non-Authority Property. In any action or proceeding to enforce the Loan
Documents which includes the Tribe, the Creditors agree that they shall, to the
extent then permitted by applicable Law, take commercially practicable steps to
enforce any claim for damages awarded to the Creditors by any court, tribunal,
arbitrator or other decision maker against the Borrower or the Authority
Property prior to taking general recourse to the Tribe or Non-Authority
Property. The provisions of this Section shall not be construed (a) to create
any recourse on the part of the Creditors against the Tribe, the Non-Authority
Property or revenues except for any breach of the Tribe’s own representations,
warranties and covenants set forth in Articles 4 and 9, or (b) to require
exhaustion by the Creditors of any remedies against Borrower or the Authority
Property prior to having recourse, in the proper case, against the Tribe and
Non-Authority Property.

 

13.29 PREJUDGMENT REMEDY WAIVER. Each of the Tribe and Borrower represents,
warrants and acknowledges that the transaction of which this Agreement is a part
is a commercial transaction and not a consumer transaction. Monies now or in the
future to be advanced to or on behalf of Borrower are not and will not be used
for personal, family or household purposes.

 

EACH OF THE TRIBE AND BORROWER ACKNOWLEDGES THAT IT HAS THE RIGHT UNDER SECTION
52-278a, ET SEQ., OF THE CONNECTICUT GENERAL STATUTES, SUBJECT TO CERTAIN
LIMITATIONS, TO NOTICE OF AND HEARING ON THE RIGHT OF THE CREDITORS TO OBTAIN A
PREJUDGMENT REMEDY, SUCH AS ATTACHMENT, GARNISHMENT OR REPLEVIN, UPON COMMENCING
ANY LITIGATION AGAINST EITHER THE TRIBE OR BORROWER. NOTWITHSTANDING SUCH RIGHT,
EACH OF THE TRIBE AND BORROWER HEREBY WAIVES ALL RIGHTS TO NOTICE, JUDICIAL
HEARING OR PRIOR COURT ORDER TO WHICH IT MIGHT OTHERWISE HAVE THE RIGHT UNDER
SAID STATUTE OR UNDER ANY OTHER STATE OR FEDERAL STATUTE OR CONSTITUTION IN
CONNECTION WITH THE OBTAINING BY THE CREDITORS OF ANY PREJUDGMENT REMEDY IN
CONNECTION WITH THIS AGREEMENT. EACH OF THE TRIBE AND BORROWER FURTHER CONSENTS
TO THE ISSUANCE OF ANY PREJUDGMENT REMEDIES WITHOUT A BOND AND AGREES NOT TO
REQUEST OR FILE MOTIONS SEEKING TO REQUIRE THE POSTING OF A BOND UNDER PUBLIC
ACT 93-431 IN CONNECTION WITH THE CREDITORS’ EXERCISE OF ANY PREJUDGMENT REMEDY.
EACH OF THE TRIBE AND BORROWER ALSO WAIVES ANY AND ALL OBJECTION WHICH IT MIGHT
OTHERWISE ASSERT, NOW OR IN THE FUTURE, TO THE EXERCISE OR USE BY THE CREDITORS
OF ANY RIGHT OF SETOFF, REPOSSESSION OR SELF HELP AS MAY PRESENTLY EXIST UNDER
STATUTE OR COMMON LAW. THIS SECTION SHALL NOT BE CONSTRUED IN DEROGATION OF THE
RIGHTS OF THE TRIBE UNDER SECTION 13.28.

 

13.30 Designated Senior Secured Indebtedness. (a) Borrower hereby irrevocably
designates the Obligations as “Designated Senior Indebtedness” and “Designated
Senior Secured Indebtedness” as such terms are defined in the Relinquishment
Agreement and irrevocably designates the Obligations as “Designated Senior
Indebtedness” as such term is defined in the Senior Subordinated Indentures.

 

 

-90-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

MOHEGAN TRIBAL GAMING AUTHORITY

By:

 

/s/    JEFFREY E. HARTMANN

--------------------------------------------------------------------------------

:

 

Jeffrey E. Hartmann,

Executive Vice President, Finance

and Chief Financial Officer

Address for Notices:

Mohegan Tribal Gaming Authority

1 Mohegan Sun Boulevard

Uncasville, Connecticut 06382

Attn: Jeffrey Hartmann, Chief Financial Officer

Telecopier: (860) 862-7167

Telephone: (860) 862-7171

 

THE MOHEGAN TRIBE OF INDIANS OF CONNECTICUT

By:

 

/s/    MARK F. BROWN

--------------------------------------------------------------------------------

   

Mark F. Brown,

Tribal Council Chairman

Address for Notices:

The Mohegan Tribe of Indians of Connecticut

5 Crow Hill Road

Uncasville, Connecticut 06382

Attn: Leo Chupaska, Chief Financial Officer Telecopier: (860) 862-7167

Telephone: (860) 862-6106



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:

 

/s/    JANICE HAMMOND        

--------------------------------------------------------------------------------

   

Janice Hammond,

Vice President

Address:

Bank of America, N.A.

555 South Flower Street, 17th Floor

Los Angeles, California 90071

Attn: Janice Hammond, Vice President

Telecopier: (213) 345-1213

Telephone: (213) 345-1210

 

BANK OF AMERICA, N.A.,

as a Lender and as the Issuing Lender

By:

 

/s/    MATTHEW J. KOENIG        

--------------------------------------------------------------------------------

   

Matthew J. Koenig,

Managing Director

Address for Notices:

Bank of America, N.A.

555 South Flower Street, 17th Floor

Los Angeles, California 90071

Attn: Matthew J. Koenig, Managing Director

Telecopier: (213) 345-1213

Telephone: (213) 345-1198

 

with a copy to:

Banc of America Securities LLC

555 South Flower Street, 17th Floor

Los Angeles, California 90071

Attn: William S. Newby, Managing Director

Telecopier: (213) 345-1214

Telephone: (213) 345-1194



--------------------------------------------------------------------------------

 

CITICORP NORTH AMERICA INC.

By:

 

/s/    JOHN D. JUDGE        

--------------------------------------------------------------------------------

Title:

 

Vice President

Address for notices:

 

Citicorp North America Inc.

388 Greenwich, 21st Floor

New York, NY 10013

Attn: John Judge, Director

Facsimile: (212) 816-8084

Telephone: (212) 816-1886



--------------------------------------------------------------------------------

 

CITIZENS BANK OF CONNECTICUT

By:

 

/s/    CLIFFORD MELLOR        

--------------------------------------------------------------------------------

   

Clifford Mellor

Title:

 

Vice President

Address for notices:

 

Citizens Bank of Connecticut

209 Church Street

New Haven, CT 06510

Attn: Cliff Mellor and Lisa Maass

Facsimile: (203) 821-2476

Telephone: (203) 821-2400



--------------------------------------------------------------------------------

 

CREDIT LYONNAIS NEW YORK BRANCH

By:

 

/s/    ATTILA KOC

--------------------------------------------------------------------------------

   

Attila Koc,

Senior Vice President

Address for notices:

 

Credit Lyonnais New York Branch

1301 Avenue of the Americas

New York, NY 10019

Attn:  Ronald N. Finn, Esquire

          Vice President

Facsimile: (212) 459-3187

Telephone: (212) 261-7050



--------------------------------------------------------------------------------

 

FLEET NATIONAL BANK

By:

 

/s/    WILLIAM E. LOFGREN    

--------------------------------------------------------------------------------

Title:

 

Senior Vice President

Address for notices:

Fleet National Bank

Mail Stop: CTEH43726E

157 Church Street, 26th Floor

New Haven, CT 06510

Attn: William E. Lofgren, Senior Vice President

Facsimile: (203) 752-4858

Telephone: (203) 752-4838



--------------------------------------------------------------------------------

 

SOCIÉTÉ GÉNÉRALE

By:

 

/s/    THOMAS K. DAY        

--------------------------------------------------------------------------------

   

Thomas K. Day,

Managing Director

Address for notices:

 

Société Générale

Attn: Mary Brickley, Director

Four Embarcadero Center, Suite 1200

San Francisco, CA 94111

Facsimile: (415) 989-9922

Telephone: (415) 646-7328



--------------------------------------------------------------------------------

 

WELLS FARGO BANK, N.A.

By:

 

/s/    ROCHANNE HACKETT        

--------------------------------------------------------------------------------

Title:

 

Vice President

Address for notices:

 

Wells Fargo Bank, N.A.

5340 Kietzke Lane, Suite 201

Reno, NV 89511

Attn: Rochanne L. Hackett

Vice President and Relationship Manager

Northern Nevada Commercial Banking

Facsimile: (775) 689-6029

Telephone: (775) 689-6007



--------------------------------------------------------------------------------

 

BANK OF SCOTLAND

By:

 

/s/    JOSEPH FRATUS     

--------------------------------------------------------------------------------

   

Joseph Fratus

Title:

 

First Vice President

     

Address for notices:

     

Bank of Scotland, New York Office

565 Fifth Avenue, 5th Floor

New York, NY 10017

Attn: Joseph Fratus, First Vice President

Facsimile: (212) 557-9460

Telephone: (212) 450-0800

 

 

 

 



--------------------------------------------------------------------------------

 

THE CIT GROUP/EQUIPMENT FINANCING, INC.

By:

 

/s/    FRANK O. YOUNG     

--------------------------------------------------------------------------------

   

Frank Young

Title:

 

Senior Vice President Credit

     

Address for notices:

     

The CIT Group/Equipment Financing, Inc.

1540 West Fountainhead Parkway

Tempe, AZ 85285

Attn: Frank Young, Senior Vice President Credit

Facsimile: (480) 858-1489

Telephone: (480) 446-2780



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION

By:

 

/s/    MICHAEL J. VEGH     

--------------------------------------------------------------------------------

   

Michael J. Vegh

Title:

 

Portfolio Manager

     

Address for notices:

     

KeyBank National Association

601 108th Avenue, N.E., 5th Floor

Mail Code: WA31-18-0512

Bellevue, WA 98004

Attn: Michael J. Vegh, Portfolio Manager

Facsimile: (425) 709-4587

Telephone: (425) 709-4578



--------------------------------------------------------------------------------

 

PEOPLE’S BANK

By:

 

/s/    DAVID K. SHERRILL        

--------------------------------------------------------------------------------

Title:

 

Vice President

Address for notices:

 

People’s Bank

RC #864

255 Bank St - 2nd Floor

Waterbury, CT 06702

Attn:  David K. Sherrill, Vice President

Facsimile: (203) 591-2624

Telephone: (203) 591-2641



--------------------------------------------------------------------------------

 

NATIVE AMERICAN BANK, N.A.

By:

 

/s/    SANDRA R. GREENE           

--------------------------------------------------------------------------------

Title:

 

Vice President

Address for notices:

 

Native American Bank, N.A.

125 North Public Square

P.O. Box 730

Browning, MT 59417

Attn:   Sandra Greene, VP Credit Administration

Facsimile: (303) 988-5533

Telephone: (720) 963-5503

 